Exhibit 10.1

 

Execution Version

 

 

INTEREST PURCHASE AGREEMENT

by and among

BREIT INDUSTRIAL BOBCAT HOLDINGS LLC,

CABOT INDUSTRIAL VALUE FUND IV, L.P.

and

CABOT INDUSTRIAL VALUE FUND IV MANAGER, LIMITED PARTNERSHIP

Dated as of December 19, 2017

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 

 

 

Page

 

 

 

 

ARTICLE I - THE INTEREST PURCHASE

2

1.1

 

Purchase and Sale of Interests

2

1.2

 

Closing

2

1.3

 

Purchase Price

2

1.4

 

Adjustment to Closing Cash Payment

3

1.5

 

Signing Deposit or Termination Fee Guaranty; Escrow and Escrow Agreement

14

1.6

 

Payment Procedures

15

1.7

 

Purchase Price Allocation

16

1.8

 

Time of the Essence

16

 

 

 

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES

16

2.1

 

Organization, Standing and Power

16

2.2

 

Operating Partnership Subsidiaries

17

2.3

 

Capital Structure

18

2.4

 

Other Interests

19

2.5

 

Authority; Noncontravention; Consents

19

2.6

 

Financial Statements; Undisclosed Liabilities

20

2.7

 

Absence of Certain Changes or Events

21

2.8

 

Litigation

22

2.9

 

Properties

22

2.10

 

Environmental Matters

25

2.11

 

Employees; Employee Benefits

25

2.12

 

Taxes

26

2.13

 

Broker

28

2.14

 

Compliance with Laws

28

2.15

 

Anti-Corruption Compliance

29

2.16

 

OFAC Compliance

29

2.17

 

Contracts; Debt Instruments

29

2.18

 

Insurance Policies

31

2.19

 

Bank Accounts

31

2.20

 

Capital Improvements

31

2.21

 

Interests

31

 

 

 

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF BUYER

32

3.1

 

Organization, Standing and Power of Buyer

32

3.2

 

Authority; Noncontravention; Consents

32

3.3

 

Litigation

33

3.4

 

Broker

33

3.5

 

Compliance with Laws

33

3.6

 

Anti-Corruption Compliance

33

3.7

 

OFAC Compliance

33

3.8

 

Not Closely Held

33

3.9

 

Employees; Employee Benefits

34

3.10

 

Disclaimer; Buyer’s Knowledge; Disclosure; Material Adverse Effect

34

 

 

 

 

i

 

--------------------------------------------------------------------------------

 

ARTICLE IV - COVENANTS

34

4.1

 

Conduct of the Business Pending Closing

34

4.2

 

Entering Into or Modification of Space Leases and Contracts

38

4.3

 

No Solicitation

38

4.4

 

Excluded Interests

39

 

 

 

 

ARTICLE V - ADDITIONAL COVENANTS

39

5.1

 

Due Diligence.

39

5.2

 

Confidentiality

44

5.3

 

Reasonable Best Efforts; Further Action

45

5.4

 

Certain Tax Matters

45

5.5

 

Public Announcements

48

5.6

 

Resignations

48

5.7

 

Representative Indemnification.

48

5.8

 

Capital Projects

50

5.9

 

Use of Name; Amendment of Governing Documents

51

5.10

 

Management Agreements

51

5.11

 

Request for Tenant Estoppel Certificates

51

5.12

 

Repayment of Indebtedness

52

5.13

 

Unwinding of Swaps

52

5.14

 

Brokers

52

5.15

 

Affiliate Agreements

52

5.16

 

Risk of Loss; Condemnation and Casualty.

52

5.17

 

Books and Records

54

5.18

 

SNDAs; CCRs

55

5.19

 

Bonds and Letters of Credit

55

5.20

 

Incentive Fees

56

5.21

 

Third Flag Pkwy

57

5.22

 

2nd Amendment Drive

57

5.23

 

Enterprise Drive

58

 

 

 

 

ARTICLE VI - CONDITIONS AND CLOSING DELIVERIES

59

6.1

 

Conditions to Each Party’s Obligation to Effect the Closing

59

6.2

 

Conditions to Obligations of Buyer

59

6.3

 

Conditions to Obligations of Seller Parties

61

6.4

 

Seller Parties’ Closing Deliveries

62

6.5

 

Buyer’s Closing Deliveries

63

6.6

 

H-S-R Act

64

 

 

 

 

ARTICLE VII - LIMITATIONS ON REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION;
RESERVE

64

7.1

 

Survival

64

7.2

 

Indemnification by Seller Parties

65

7.3

 

Indemnification by Buyer

69

7.4

 

Treatment of Indemnity Payments

71

7.5

 

Remedies Exclusive

71

7.6

 

Disclaimer; Seller Parties’ Knowledge; Disclosure; Material Adverse Effect

72

 

 

 

 

ARTICLE VIII - TERMINATION, AMENDMENT AND WAIVER

75

8.1

 

Termination

75

ii

 

--------------------------------------------------------------------------------

 

8.2

 

Effect of Termination

76

8.3

 

Amendment

77

8.4

 

Extension; Waiver

77

 

 

 

 

ARTICLE IX - GENERAL PROVISIONS

77

9.1

 

Nonsurvival of Representations and Warranties

77

9.2

 

Notices

77

9.3

 

Interpretation

78

9.4

 

Counterparts

79

9.5

 

Entire Agreement; No Third-Party Beneficiaries

79

9.6

 

Governing Law; Consent to Jurisdiction

79

9.7

 

Waiver of Jury Trial

80

9.8

 

Assignment

80

9.9

 

Specific Enforcement

80

9.10

 

Severability

81

9.11

 

Expenses

81

9.12

 

Attorneys’ Fees

82

9.13

 

Joint and Several

82

9.14

 

State-Specific Provisions

82

 

EXHIBITS AND SCHEDULES

EXHIBITS

EXHIBIT A

Form of Termination Fee Guaranty

EXHIBIT B

Form of Holdback Escrow Agreement

EXHIBIT C

Form of Estoppel Certificate

EXHIBIT D

Form of Assignment and Transfer Agreement

EXHIBIT E

Obligatory Removal Matters

EXHIBIT F

Form of REIT Opinion

EXHIBIT G

Allocation of Costs

EXHIBIT H

Form of Title Affidavit and Non-Imputation Certification

EXHIBIT I

Form of FIRPTA Affidavit

SCHEDULE A

Defined Terms

SCHEDULE B-1

Interests; Purchase Price Allocation

 

 

 

 

iii

 

--------------------------------------------------------------------------------

 

SCHEDULES

 

Schedule 1.4(g)(vi)(e)

Budgeted Real Estate Taxes

Schedule 1.4(k)

Real Estate Taxes

Schedule 1.8

Purchase Price Allocation

Schedule 2.6(a)

Financial Statements

Schedule 5.2

Required SEC Filings

Schedule 5.8

Schedule 5.21

Schedule 5.22

Buyer Capital Projects

Third Flag Outparcel

2nd Amendment Drive Outparcel

 

SELLER PARTIES DISCLOSURE LETTER

 

Schedule B-2

Subsidiary Interests

Schedule B-3

Excluded Interests

Schedule 1.4(m)

Current Tax Appeals

Schedule 2.2(b)

Partnership Subsidiaries

Schedule 2.3(b)

Obligations to Sell or Acquire Interests

Schedule 2.4

Other Interests

Schedule 2.5(b)

Required Approvals

Schedule 2.6(b)

Subsidiaries Not Consolidated With Operating Partnership; Undisclosed
Liabilities

Schedule 2.7

Certain Events from the Date of the Most Recent Balance Sheet

Schedule 2.8

Litigation

Schedule 2.9(b)

Existing Title Reports and Surveys

Schedule 2.9(c)

Condemnation and Rezoning

Schedule 2.9(d)-A

List of Space Leases and Amendments

Schedule 2.9(d)-B

Notices of Default

Schedule 2.9(d)-C

List of Outstanding Improvements

Schedule 2.9(d)-E

Early Rent Payments

Schedule 2.9(d)-F

Spaces Lease Arrearages

Schedule 2.9(d)-G

Space Lease Security Deposits

Schedule 2.9(e)

Tenant Inducements

Schedule 2.9(f)

Service Contracts

Schedule 2.9(g)

Notices from Government Authorities

Schedule 2.9(i)

Property Dispositions

Schedule 2.9(j)

Sale and Option Agreements

Schedule 2.9(k)

Post-Closing Liabilities and Incentive Fees

Schedule 2.9(l)

Existing Property Purchase Agreements

Schedule 2.10

Hazardous Materials Contamination

Schedule 2.12

Tax Exceptions

Schedule 2.13

Brokers

Schedule 2.17(a)

Defaults Under Contracts

Schedule 2.17(b)

Debt

Schedule 2.17(c)

Derivatives

iv

 

--------------------------------------------------------------------------------

 

Schedule 2.17(d)

Broker Agreements

Schedule 2.17(f)

Affiliate Agreements

Schedule 2.18

Additional Insurance Policies and Insurance Claims

Schedule 2.19

Banking Relationship Information

Schedule 2.20

Material Capital Projects

Schedule 9.14(e)

ISRA Leaseholds

 

* Schedules, exhibits and similar attachments to the Purchase and Sale Agreement
have been omitted pursuant to Item 601(b)(2) of Regulation S-K. The Company will
furnish supplementally a copy of any omitted schedule, exhibit or similar
attachment to the Securities and Exchange Commission upon request.

 

 

v

 

--------------------------------------------------------------------------------

 

INTEREST PURCHASE AGREEMENT

THIS INTEREST PURCHASE AGREEMENT (this “Agreement”) dated as of December 19,
2017, is by and among BREIT INDUSTRIAL BOBCAT HOLDINGS LLC, a Delaware limited
liability company (“Buyer”), CABOT INDUSTRIAL VALUE FUND IV, L.P., a Delaware
limited partnership (“Cabot Fund”), and CABOT INDUSTRIAL VALUE FUND IV MANAGER,
LIMITED PARTNERSHIP, a Massachusetts limited partnership (the “General
Partner”).  Cabot Fund and General Partner are sometimes referred to herein
collectively as “Seller Parties” or individually as “Seller Party.”  A list of
the defined terms used in this Agreement and the Section where each is defined
is set forth on Schedule A attached hereto.

RECITALS:

WHEREAS, Cabot Fund is the owner and holder of all of the common shares of Cabot
Industrial Value Fund IV REIT LLC, a Delaware limited liability company (the
“Cabot REIT”), as set forth on Schedule B-1 hereto (the “REIT Common Shares”);

WHEREAS, General Partner is the owner and holder of all of the limited partner
interests in Cabot Industrial Value Fund IV Operating Partnership, L.P., a
Delaware limited partnership (the “Operating Partnership”; and together with the
Cabot REIT, collectively, the “Target”), as set forth on Schedule B-1 of the
Seller Parties Disclosure Letter (the “LP Interests” and, together with the REIT
Common Shares, the “Interests”);

WHEREAS, the Cabot REIT is the owner and holder of all of the general partner
interests (and is the sole general partner) of the Operating Partnership;

WHEREAS, the Operating Partnership directly or indirectly owns all of the
limited liability company interests in each direct or indirect Subsidiary (as
defined below) of the Operating Partnership (the “Partnership Subsidiaries”; and
together with the Target, collectively the “Target Companies”), as set forth on
Schedule B-2 of the Seller Parties Disclosure Letter (the “Subsidiary
Interests”);

WHEREAS, Buyer is not acquiring the limited liability company interests in the
Partnership Subsidiaries set forth on Schedule B-3 of the Seller Parties
Disclosure Letter (the “Excluded Interests”);

WHEREAS, certain of the Partnership Subsidiaries identified on Schedule B-2 of
the Seller Parties Disclosure Letter own the land, buildings, fixtures and other
improvements constituting the Property and listed opposite their names on
Schedule B-2 of the Seller Parties Disclosure Letter (each a “Property” and
collectively the “Properties” or the “Portfolio”);

WHEREAS, Buyer desires, subject to the terms and conditions set forth in this
Agreement, to purchase from Seller Parties and Seller Parties desires to sell to
Buyer all of the Interests owned by Seller Parties free from any Liens and
subject to the terms and conditions set forth in this Agreement (the “Interest
Purchase”); and

 

--------------------------------------------------------------------------------

WHEREAS, the parties desire to make certain representations, warranties and
agreements in connection with the Interest Purchase, and also to prescribe
various conditions to the Interest Purchase.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Article I - THE Interest Purchase

1.1Purchase and Sale of Interests.  Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, each Seller Party shall sell,
convey, assign, transfer and deliver to Buyer, and Buyer shall purchase from
each Seller Party, the Interests set forth next to such Seller Party’s name on
Schedule B-1 hereto, free and clear of all Liens.  

1.2Closing.  The closing of the Interest Purchase (the “Closing”) will take
place at 12:00 noon, eastern time, on March 15, 2018, or any other date mutually
agreed upon in writing by the parties hereto (the “Closing Date”).  “Business
Day” means each day, other than a Saturday, Sunday or other day on which banks
in New York, New York are required by Law to close, or bank or LIBOR holidays.

1.3Purchase Price.  Subject to the terms and conditions of this Agreement, at
the Closing, in exchange for all of the Interests, Seller Parties shall receive
from Buyer, and Buyer shall pay, or cause to be paid, to Seller Parties cash in
an amount, without interest, equal to the following consideration (the “Purchase
Consideration”);  

(i)at the Closing, an amount of cash equal to One Billion Eight Hundred Five
Million and No/100 Dollars ($1,805,000,000.00) (the “Purchase Price”) as
adjusted, pursuant to Sections 1.4(a) and 1.4(b) and as otherwise expressly set
forth in this Agreement (such cash to be allocated among Seller Parties as set
forth on Schedule B-1 hereto; provided, that the amount payable to Seller
Parties on the Closing Date shall be calculated using the Estimated Closing
Adjusted Working Capital as finally determined pursuant to Section 1.4), less:

(a)the amount applied to the repayment of the outstanding Indebtedness (as
defined below) as provided in Section 5.12 together with all amounts due
thereunder;

(b)the amount of the Post-Closing Adjustment Escrow placed into escrow at the
Closing as provided in Section 1.4(o) and the Holdback Escrow Agreement;

(c)the amount of the Holdback Escrow Amount placed into escrow at the Closing as
provided in Section 1.5(c) and the Holdback Escrow Agreement;

2

 

--------------------------------------------------------------------------------

 

(ii)following the Closing, a portion of the Post-Closing Adjustment Escrow, such
portion to be subject to, and determined in accordance with, the terms and
conditions of Section 1.4, Article VII and the Holdback Escrow Agreement; and

(iii)following the Closing, a portion of the Holdback Escrow Amount, such
portion to be subject to, and determined in accordance with, the terms and
conditions of Article VII and the Holdback Escrow Agreement.

The amount payable to Seller Parties at Closing calculated by clause (i) of the
foregoing sentence is referred to herein as the “Closing Cash Payment”.

1.4Adjustment to Closing Cash Payment.

(a)At least five (5) Business Days prior to the Closing Date, Seller Parties
shall in good faith prepare and provide to Buyer an estimate of the Pro-Rated
Adjustment as of the close of business on the day immediately prior to the
Closing Date (the “Estimated Pro-Rated Adjustment”), setting forth the
calculation of the Estimated Pro-Rated Adjustment in reasonable detail, together
with supporting information.  Except as set forth in Sections 1.4(h), 1.4(i) and
1.4(k), the prorations set forth herein will apportion income and expenses with
respect to the Portfolio as of 12:01 a.m., Eastern time, on the day of Closing,
as if Buyer were vested with title to the Interests during the entire day upon
which Closing occurs.  The Estimated Pro-Rated Adjustment shall be subject to
Buyer’s reasonable approval.  As provided in Section 1.3 hereof, the Closing
Cash Payment shall be adjusted, dollar for dollar, up or down, as appropriate,
by the Estimated Pro-Rated Adjustment (i.e., if the Estimated Pro-Rated
Adjustment is a positive number, Buyer will pay the Estimated Pro-Rated
Adjustment in cash at Closing in addition to the Purchase Price; if the
Estimated Pro-Rated Adjustment is a negative number, Buyer will receive a credit
at Closing for such amount). The parties agree that the adjustment based on
Adjusted Working Capital described in Section 1.4(b) is not intended to be
duplicative of the adjustment based on the Pro-Rated Adjustment and,
accordingly, the effects of the Pro-Rated Items and other items included in the
calculation of the Pro-Rated Adjustment are not to be taken into account in
calculating the Adjusted Working Capital.

(b)At least five (5) Business Days prior to the Closing Date, Seller Parties
shall in good faith prepare and provide to Buyer an estimated balance sheet of
Cabot REIT and an estimated combined consolidated balance sheet of the Operating
Partnership and the Partnership Subsidiaries, as of the close of business on the
day immediately prior to the Closing Date (collectively, the “Estimated Closing
Date Balance Sheet”).  The Estimated Closing Date Balance Sheet shall be
prepared in accordance with generally accepted accounting principles (“GAAP”)
consistently applied on a fair value basis and otherwise consistent with the
methodology used to prepare the Most Recent Balance Sheet and shall also include
a calculation of Adjusted Working Capital.  The Estimated Closing Date Balance
Sheet and the calculation of the Adjusted Working Capital shall be subject to
Buyer’s reasonable approval.  As provided in Section 1.3 hereof, the Closing
Cash Payment shall be adjusted, dollar for dollar, up or down, as appropriate,
by the amount that the Adjusted Working Capital set forth on the Estimated
Closing

3

 

--------------------------------------------------------------------------------

Date Balance Sheet (the “Estimated Closing Adjusted Working Capital”) exceeds or
is less than $0.00 (the “Base Adjusted Working Capital”).  

(c)During the period from delivery of the Estimated Pro-Rated Adjustment and the
Estimated Closing Date Balance Sheet until the Closing Date, Seller Parties
shall permit Buyer to have reasonable access to Seller Parties’ and the Target
Companies’ books and records pertaining to the preparation of such
estimates.  Further, upon the Closing Date, Buyer shall continue to have access
and an opportunity to review Seller Parties’ and the Target Companies’ books and
records pertaining to the preparation of such estimates and also shall review
the Estimated Closing Date Balance Sheet in accordance with GAAP consistently
applied on a fair value basis, and otherwise consistent with the methodology
used to prepare the Most Recent Balance Sheet and the provisions of this Section
1.4, and following such review, Buyer shall make any adjustments necessary
thereto consistent with the provisions of this Section 1.4 (the Estimated
Closing Date Balance Sheet, as so adjusted, shall be called the “Post-Closing
Balance Sheet”).  Buyer shall, within sixty (60) days after the Closing Date,
deliver the Post-Closing Balance Sheet to Seller Parties, together with
worksheets which detail any adjustments and the basis of any such adjustments
and any other information that Seller Parties may reasonably request in order to
verify or evaluate such adjustments; provided, however, that if Seller Parties
have not prepared one or more tax returns for jurisdictions in which a Target
Company is required to pay taxes within the foregoing sixty (60) day period
pursuant to Section 5.4, such sixty (60) day period shall extend until ten (10)
days following the completion of all such tax returns.  If Buyer fails to
deliver the Post-Closing Balance Sheet to Seller Parties within such sixty (60)
day period, or within ten (10) days following completion of all such tax
returns, as the case may be, then the Estimated Closing Date Balance Sheet shall
be deemed to be the Post-Closing Balance Sheet unless, within thirty (30) days
after the date by which the Buyer was supposed to have delivered the
Post-Closing Balance Sheet, the Seller Parties provide written notice to Buyer
objecting to a deemed approval of the Post-Closing Balance Sheet (a “Seller
Deemed Approval Objection Notice”).  The Post-Closing Balance Sheet and the
Adjusted Working Capital at the Closing reflected thereon, shall be binding upon
the parties upon approval in writing (or upon “deemed approval” pursuant to this
Section) of such Post-Closing Balance Sheet by Seller Parties and Buyer.  Seller
Parties shall be deemed to have approved the Post-Closing Balance Sheet and the
Adjusted Working Capital unless Seller Parties have delivered a written
statement specifying any disagreement therewith within fifteen (15) days
following its receipt of the Post-Closing Balance Sheet and accompanying
worksheets (a “Seller Objection Notice”).  If Seller Parties do not agree with
the Post-Closing Balance Sheet and the calculation of Adjusted Working Capital
at the Closing stated thereon, or if Buyer fails to deliver the Post-Closing
Balance Sheet and the Seller Parties deliver to Buyer a Seller Deemed Approval
Objection Notice within the time period set forth above, then Buyer and Seller
Parties shall use good faith efforts to resolve their differences.  In the event
that Buyer and Seller Parties cannot resolve such differences, within fifteen
(15) days following receipt by Buyer of the Seller Objection Notice, then Buyer
and Seller Parties shall select a nationally recognized independent accounting
firm mutually satisfactory to Buyer and Seller Parties to resolve such dispute
(the “Neutral Auditor”).  The Neutral Auditor shall review the Post-Closing
Balance Sheet and, as soon as possible after its appointment, shall make any
adjustments necessary thereto, and upon completion of such review, such
Post-Closing Balance Sheet (and the calculation of the Adjusted Working Capital
at the Closing stated thereon) as determined by the Neutral Auditor shall be
binding upon (and deemed approved by) Buyer and Seller Parties and neither
Seller Parties nor

4

 

--------------------------------------------------------------------------------

Buyer shall have any further right to contest if appeal the same, including,
without limitation, in any judicial process.  The Adjusted Working Capital at
the Closing stated on the version of the Post-Closing Balance Sheet that is
ultimately binding on the parties pursuant to this Section 1.4(c) shall be
referred to as the “Closing Adjusted Working Capital.”  If such a review is
conducted by the Neutral Auditor, then the party (i.e., Buyer, on the one hand,
or Seller Parties, on the other hand) whose last proposed offer for the
settlement of the items in dispute prior to the selection of the Neutral
Auditor, taken as a whole, was farther away from the final determination by the
Neutral Auditor pursuant to the preceding sentence, shall pay all fees and
expenses of the Neutral Auditor associated with such review; provided, that the
sole source for any such amounts owed by Seller Parties shall be first, the
Post-Closing Adjustment Escrow, and thereafter, the Holdback Escrow Amount, to
the extent available.

(d)No later than September 15, 2018 (“True-Up Date”), Buyer shall prepare and
present to Seller Parties for their approval a calculation of the re-proration
of the Pro-Rated Items, based upon the actual amount of such items incurred or
received by the parties for the year or other applicable fiscal period, together
with such supporting documentation as reasonably requested by Seller
Parties.  Any disagreement shall be resolved by a Neutral Auditor in a manner
consistent with Section 1.4(c).  The re-proration that is ultimately agreed to
or binding on the parties is the “Closing Pro-Rated Adjustment”.  To the extent
that the Closing Pro-Rated Adjustment is different from the Estimated Pro-Rated
Adjustment, then, within three (3) Business Days following the determination of
the Closing Pro-Rated Adjustment, Buyer and Seller Parties shall appropriately
adjust for such difference and either (i) if there is an adjustment in favor of
Buyer, by Seller Parties paying to Buyer the difference between such amounts by
wire transfer of immediately available funds, the sole source for which shall be
first, the Post-Closing Adjustment Escrow, and thereafter, the Holdback Escrow
Amount to the extent available, and (ii) if there is an adjustment in favor of
Seller Parties, by Buyer paying to Seller Parties the difference between such
amounts by wire transfer of immediately available funds.  

(e)Within three (3) Business Days following the determination of the Closing
Adjusted Working Capital in accordance with Section 1.4(c), (i) in the event the
Closing Adjusted Working Capital is less than the Estimated Closing Adjusted
Working Capital, Seller Parties shall pay to Buyer the difference between such
amounts, the sole source of which shall be first, the Post-Closing Adjustment
Escrow, and thereafter, the Holdback Escrow Amount to the extent available, and
(ii) in the event the Closing Adjusted Working Capital is greater than the
Estimated Closing Adjusted Working Capital, Buyer shall pay to Seller Parties
the difference between such amounts by wire transfer of immediately available
funds.

(f)Subject to Section 1.4(n) below, Buyer shall use its reasonable efforts for
nine (9) months after the Closing Date to collect any Uncollected Tenant
Payments.  Buyer shall not be obligated to pursue any such past due amounts
after such 9-month period.  Buyer will be obligated to promptly pay to Seller
Parties an amount equal to any Uncollected Tenant Payments not accounted for in
the calculation of the Closing Pro Rated Adjustment and otherwise payable to
Seller Parties subject to the waterfall provisions of Section 1.4(g)(vi)(d) only
to the extent that such Uncollected Tenant Payments are subsequently
collected.  If at the Closing Date any tenants owe any Partnership Subsidiaries
any money, Seller Parties shall have no rights to collect such sums directly
from the tenants, and hereby covenant and agree not to seek such sums in any
manner whatsoever, including but limited to bringing  lawsuits against the
tenants for such

5

 

--------------------------------------------------------------------------------

collection, disturbing the possession, use or occupancy of the tenants, seeking
the termination of the applicable Space Lease or otherwise pursuing the eviction
of such tenant.

(g)As used in this Section 1.4:

(i)“Adjusted Working Capital” means Current Assets minus Current Liabilities, as
adjusted to net out the effect of the Pro-Rated Items and the other items
included in the calculation of the Pro-Rated Adjustment.  

(ii)“Current Assets” means and includes unrestricted cash (other than any
security deposits held by the Target Companies with respect to any Space Leases,
any amounts deposited by Seller Parties pursuant to Section 5.19, or cash
payments received pursuant to Section 5.13 resulting from the unwinding or
termination of any swaps), and subject to approval by Buyer in its sole but good
faith discretion, all cash equivalents, and all accounts receivable (excluding
Uncollected Tenant Payments) of the Target Companies, in each case as determined
in accordance with GAAP consistently applied on a fair value basis.  

(iii)“Current Liabilities” means and includes all accounts payable, accrued
expenses, accrued but unpaid (including delinquent) Taxes, deferred revenues and
all other liabilities of the Target Companies, in each case as determined in
accordance with GAAP consistently applied on a fair value basis.  Current
Liabilities shall not include (i) any accruals or security deposits related to
Pro-Rated Items, (ii) any CAM and Real Estate Tax Payables otherwise covered by
Section 1.4(i), (iii) Real Estate Taxes payable and covered by Sections 1.4(h)
and 1.4(k), and (iv) any portion of Indebtedness to be paid off at Closing in
accordance with the terms of this Agreement to the extent paid in full at
Closing.

(iv)“Pro-Rated Adjustment” shall equal (A) the sum of (x), with respect only to
the post-Closing determination of the Closing Pro-Rated Adjustment under Section
1.4(d), all income of the Target Companies on a combined consolidated basis
attributable to the Pro-Rated Items for periods prior to the Closing Date that
is collected after the Closing Date, plus (y) all expenses of the Target
Companies on a combined basis attributable to the Pro-Rated Items for periods on
or after the Closing Date that have been paid as of the Closing Date, minus (B)
the sum of (x) all income of the Target Companies on a combined consolidated
basis attributable to the Pro-Rated Items for periods on or after the Closing
Date that has been collected as of the Closing Date, plus (y) all expenses of
the Target Companies on a combined consolidated basis attributable to the
Pro-Rated Items for periods prior to the Closing Date that have not been paid as
of the Closing Date.  Income and expenses attributed to the Pro-Rated Items will
be allocated among these time periods as follows, except as otherwise specified
herein with respect to a Pro-Rated Item: (A) income and expenses relating to the
Pro-Rated Items with respect to periods beginning prior to the Closing Date and
ending on or after the Closing Date will be allocated based on a 365 day year in
the applicable period (e.g., collected rent for the month in which the Closing
occurs will be prorated based on the number of days in the month) and (B) all
other income and expenses will be allocated

6

 

--------------------------------------------------------------------------------

to the period to which it relates (e.g., collected rent for a month beginning
after the Closing Date shall be credited in full to that time period).  

(v)The Pro-Rated Adjustment will be: (A) with respect to New Leases entered into
or Lease Modifications, in each case in accordance with Section 4.2, and
Post-12/15 Existing Leases, increased or decreased, as applicable, by the Tenant
Inducement Costs borne or to be borne by the landlord, prorated between Seller
Parties and Buyer based on the base rent each party would receive during its
respective period of indirect ownership of the applicable Properties during the
term of the applicable Space Lease (not including any unexercised extension or
renewal term) by Buyer and Seller Parties, in each case to the extent that
Seller Parties have paid or, with respect to free rent, incurred such Tenant
Inducement Costs on or before the Closing Date in an amount in excess of, or
below, as applicable, its prorated share of such Tenant Inducement Costs, (B)
decreased by the amount of any Tenant Inducement Costs with respect to the terms
of Pre-12/15 Existing Leases as of the date of this Agreement that have not been
paid or provided by Seller Parties on or before the Closing Date, and (C)
decreased by any amounts necessary to complete any Pre-12/15 Capital Projects
that have not been paid by Seller Parties on or before the Closing Date, with
such amounts more particularly described in Schedule 2.18 of the Seller Parties
Disclosure Letter, as such amounts may be reduced by payments made between the
date of this Agreement and the Closing Date.  The Estimated Pro Rata Adjustment
shall include an estimate of the costs of the items under clauses (A) through
(C) above.  Buyer and Seller Parties, as applicable, shall promptly pay to Buyer
or Seller Parties, as applicable, the amount by which the aggregate Estimated
Pro Rated Adjustment for such items is less than, or greater than, the final
aggregate Pro-Rated Adjustment for such items, provided, however, that the sole
source for any such payment by Seller Parties shall be first, the Post-Closing
Adjustment Escrow, and thereafter, the Holdback Escrow Amount, to the extent
available. As used herein, “Tenant Inducement Costs” shall mean all payments,
costs and expenses, obligations required to be paid, incurred, reimbursed or
otherwise provided by the landlord pursuant to a Space Lease which is in the
nature of tenant improvement costs, tenant allowances, free rent, cash
concession payments, landlord’s work costs, legal fees associated with lease
negotiations, brokerage and leasing commissions (whether due in connection with
the representation of landlord or tenant), moving costs, tenant relocation costs
or any other related or similar benefit or inducement.  

As an example of the proration set forth in clause (A) of the first sentence of
this clause (v), if there is a Post-12/15 Existing Lease with a 63 month lease
term which provides a Tenant Inducement Cost of three months of free rent for
the first three months of the lease term, and base rent of $1,000 for each month
of the 63-month term other than the three months of free rent, and the first
month of the lease term occurs during the Seller’s period of ownership, then
such Seller will be responsible for 1/63rd of the free rent cost, or $47.62
(i.e., three months of free rent, or $3,000, multiplied by 1/63), and such
Seller shall receive a credit at Closing of $952.38 because tenant did not pay
any rent to such Seller during the first month of the lease term.

Subject to the terms of this Section 1.4(g)(v) and provided the applicable
Pro-Rated Adjustment (as adjusted by the Closing Pro-Rated Adjustment) has been
made in

7

 

--------------------------------------------------------------------------------

accordance therewith, from and after Closing, Buyer shall be solely and
exclusively responsible for all Tenant Inducement Costs for all Space Leases,
including, without limitation, Pre-12/15 Existing Leases and Post-12/15 Existing
Leases.  

As used herein, “Existing Leases” shall mean the Pre-12/15 Existing Leases and
the Post-12/15 Existing Leases; “Pre-12/15 Existing Leases” shall mean the Space
Leases entered into prior to December 15, 2017; “Post-12/15 Existing Leases”
shall mean the Space Leases entered into on or after December 15, 2017 but prior
to the date of this Agreement; “New Leases” shall mean all Space Leases entered
into on or after the date of this Agreement; and “Lease Modifications” shall
mean any amendments after the date of this Agreement to Existing Leases or New
Leases.

(vi)The “Pro-Rated Items” shall consist of the following:

(a)Subject to Section 1.4(h) and 1.4(k), real and personal property taxes and
installments of special assessments (“Real Estate Taxes) with respect to
Properties.  For the avoidance of doubt, subject to Section 1.4(h) and 1.4(k),
the parties agree that Seller shall be responsible for and pay all Real Estate
Taxes for the calendar year 2017 and all prior periods, and Buyer shall be
responsible for and pay all Real Estate Taxes for calendar year 2018.    

(b)Subject to Section 1.4(h), all operating expenses and other apportionable
expenses, including, but not limited to, assessments and other obligations under
covenants and easements, reciprocal easement agreements and similar agreements
encumbering the Properties with third parties (including homeowner’s
associations), and all amounts owed or accrued with respect to electricity, gas,
water, sewer or other utility usage at the Properties (collectively, the
“Operating Expenses”).  For the avoidance of doubt, subject to Section 1.4(h),
the parties agree that Seller shall be responsible for and pay all Operating
Expenses for the calendar year 2017 and all prior periods, and Buyer shall be
responsible for and pay all Operating Expenses for calendar year 2018.

(c)Collected rents for the current period; the full amount of any security
deposits actually received by Seller Parties and not applied by landlord in
accordance with the terms of the applicable Space Leases prior to the date
hereof or, to the extent permitted hereunder, after the date hereof (with
interest earned thereon required to be paid to the applicable tenant and not so
paid, if any); prepaid rentals and all other incidental expenses and charges
paid by current, former or prospective tenants at the Properties; in each of the
foregoing cases, only to the extent collected for the current period and any
future periods, but excluding CAM and Real Estate Tax Receivables for Space
Leases that are triple net leases.  

(d)All rents and related charges for the current period in which Closing occurs
and prior rental periods that are collected after the Closing

8

 

--------------------------------------------------------------------------------

Date, less any reasonable third party out-of-pocket expenses of collection
thereof (“Uncollected Tenant Payments”), but for purposes of this Section
1.4(g)(vi)(d), Uncollected Tenant Payments shall exclude CAM and Real Estate Tax
Receivables.  For the avoidance of doubt, Uncollected Tenant Payments shall not
be pro-rated unless and until they are collected, and in such case, only with
respect to the post-Closing determination of the Closing Pro-Rated Adjustment
under Section 1.4(d).  Seller Parties and Buyer agree that all rent under a
Space Lease received by Seller Parties or Buyer after Closing will be applied
first to rents that became due and payable in the month in which Closing occurs,
and second to rents that become due and payable after Closing, and third, to
those that were due and payable prior to Closing.  If, after Closing, Seller
Parties or Buyer, as applicable, receives any payment from any tenant, such
amount will be remitted to the party entitled thereto in accordance with the
terms of the preceding sentence within five (5) Business Days after receipt.  

(e)Collected CAM and Real Estate Tax Receivables (including annual adjustments
thereto and annual tenant reconciliations) for Space Leases that are triple net
leases, in each case only to the extent collected.  For the avoidance of doubt,
Buyer shall be entitled to receive all CAM and Real Estate Tax Receivables for
triple net leases that are attributable to calendar year 2018, and Seller
Parties shall be entitled to receive all CAM and Real Estate Tax Receivables for
triple net leases that are attributable to calendar year 2017.  In consideration
of the foregoing, Seller Parties agree to cause the applicable Target Companies
to bill the tenants of the Properties for each month of calendar year 2018 prior
to and including the month of Closing using the budgeted amount for Real Estate
Tax Receivables set forth on Schedule 1.4(g)(vi)(e) (the “Budgeted Real Estate
Tax Amounts”). In the event any CAM and Real Estate Tax Receivables attributable
to calendar year 2018 for Space Leases that are triple net leases have not been
collected as of the Closing Date, Seller Parties shall provide a credit to Buyer
at Closing in the amount of such uncollected CAM and Real Estate Tax Receivables
attributable to the period from and after January 1, 2018 up to but excluding
the Closing Date (such credit with respect to Real Estate Taxes to be calculated
using the Budgeted Real Estate Tax Amounts for such tenants), and Buyer shall
reimburse Seller Parties in accordance with Section 1.4(f) for such credit if
and when such uncollected CAM and Real Estate Tax Receivables are collected
after Closing.  

(f)Buyer shall receive a credit equal to the amount required to liquidate the
shareholders of the Series A Preferred Shares in the Cabot REIT assuming a
hypothetical redemption of such preferred shareholders upon the Closing.

(h)Notwithstanding the foregoing or anything herein to the contrary, but subject
to the terms of Section 1.4(g)(vi)(e), Section 1.4(i), Section 1.4(k) and this
Section

9

 

--------------------------------------------------------------------------------

1.4(h), the parties agree that Operating Expenses and Real Estate Taxes shall be
prorated as of January 1, 2018, with Seller Parties responsible for all
Operating Expenses and Real Estate Taxes for the period prior to January 1,
2018, and Buyer responsible for all Operating Expenses and Real Estate Taxes for
the period from and after January 1, 2018, with such proration included in the
Estimated Pro-Rated Adjustment.  With respect to the entire Portfolio, for each
space within a Property that, for all or any portion of the period from January
1, 2018 up to but excluding the day of Closing, is either vacant or subject to a
Space Lease that is a gross lease or a lease with a base stop, Seller Parties
shall credit Buyer at Closing an amount equal to the product of (A) the number
of days in calendar year 2018 up to but excluding the day of Closing on which
such space is either vacant or subject to a Space Lease that is a gross lease or
a lease with a base stop, multiplied by (B) a fraction expressed as a dollar
amount in which (x) the numerator is the product of (1) 2 and 00/100 Dollars
($2.00), multiplied by (2) the rentable square footage of such space, and (y)
the denominator is Three Hundred Sixty-Five (365).  For the avoidance of doubt,
and notwithstanding anything herein to the contrary, the parties agree that
there shall be no proration after Closing with respect to Operating Expenses and
Real Estate Taxes for the period from and after January 1, 2018, as the parties
intend the foregoing calculation based on the per diem vacancy factor and
Operating Expenses and Real Estate Taxes not passed through to tenants to be the
final adjustment between the parties with respect to Operating Expenses and Real
Estate Taxes for the period from and after January 1, 2018.  

(i)Notwithstanding the foregoing or anything herein to the contrary but subject
to the terms of Section 1.4(g)(vi)(e), with respect to all Operating Expenses,
including, without limitation, common area maintenance costs and insurance
costs, and all Real Estate Taxes, in each of the foregoing cases  that are
pass-throughs to tenants under Space Leases (“CAM and Real Estate Tax
Expenses”), (i) Seller Parties shall be entitled to receive all payments made by
tenants (“CAM and Real Estate Tax Receivables”) attributable to the period prior
to January 1, 2018, and Seller shall be obligated to pay all CAM and Real Estate
Tax Expenses and reimburse all amounts due to tenants with respect to tenant
overpayment of CAM and Real Estate Tax Expenses (collectively, “CAM and Real
Estate Tax Payables”) attributable to such period prior to January 1, 2018, and
(ii) Buyer shall be entitled to receive all CAM and Real Estate Tax Receivables
for triple net Space Leases that are attributable to the period from and after
January 1, 2018, and Buyer shall be obligated to pay all CAM and Real Estate Tax
Payables and reimburse all amounts due to tenants with respect to tenant
overpayment of CAM and Real Estate Tax Expenses attributable to such period from
and after January 1, 2018.  If and to the extent not completed prior to Closing,
following Closing, by no later than April 30, 2018, Seller Parties shall prepare
and provide Buyer the calendar year 2017 CAM reconciliations with respect to
each of the tenants under Space Leases at the Properties, which shall include a
schedule, broken down by building, showing for calendar year 2017 total actual
pass-through CAM and Real Estate Tax Expenses vs. total collected CAM and Real
Estate Tax Receivables (in each case including estimates where appropriate, with
final information to be provided when available), together with all necessary
supporting documentation (reasonably expected to satisfy the requirements of any
tenant audit), and showing estimated CAM and Real Estate Tax Payables (i.e.,
tenant payment overages entitling a tenant to reimbursement by the applicable
Partnership Subsidiary) or estimated CAM and Real Estate Tax Receivables (i.e.,
tenant payment shortfalls entitling the applicable Partnership Subsidiary to
payment), by building and tenant.  Simultaneously with its delivery of the
calendar year 2017 CAM and Real Estate Tax reconciliation, Seller shall also pay
to Buyer on a tenant by tenant basis an amount equal to the

10

 

--------------------------------------------------------------------------------

estimated CAM and Real Estate Tax Payables for each tenant, as
applicable.  Following its receipt thereof, Buyer shall include such 2017 CAM
and Real Estate Tax reconciliations with its next billing to the applicable
tenants, and together with such billing shall pay the applicable tenants any
such CAM and Real Estate Tax Payables received from Seller Parties (or provide
the applicable tenants credits in such amounts).  To the extent with respect to
2017 CAM and Real Estate Tax Expenses, any tenant under a Space Lease claims it
is owed a higher CAM and Real Estate Tax Payable, or claims it is due a CAM and
Real Estate Tax Payable that the Seller does not think is due to such tenant,
Seller Parties shall be obligated to pay such tenant such amounts if and when
such amounts are determined by Buyer in good faith to be due in accordance with
the terms and conditions of the applicable Space Lease for the 2017 calendar
year, to the extent such amounts have not already been credited or paid to Buyer
pursuant to this Section 1.4.  Buyer agrees that Seller Parties and their agents
will have the right after Closing to communicate with tenants under Space Leases
in order to complete the 2017 CAM and Real Estate Taxes reconciliations, and to
resolve any open points, provided Buyer shall be given the opportunity to
participate in such discussions.  

(j)Notwithstanding any herein to the contrary, the Pro-Rated Items shall not
include taxes, utilities or other amounts to the extent a tenant is obligated
under its Space Lease to pay the same directly to the applicable service
provider or Governmental Entity and such tenant is not in monetary default or
material non-monetary default under the applicable Space Lease.  To the extent
any such amounts are included in the Pro-Rated Items and paid by the Seller
Parties pursuant to the previous sentence due to a tenant monetary default or
material non-monetary default, upon the cure of such default any such amounts
paid by the Seller Parties shall be reimbursed by Buyer to Seller Parties.  

(k)Buyer and Seller Parties agree that Real Estate Taxes for those Properties
set forth in Schedule 1.4(k) shall be treated on a cash basis rather than an
accrual basis.  As a result, (i) Buyer shall be responsible for payment of Real
Estate Taxes for such Properties set forth in Schedule 1.4(k) for the period
from and after January 1, 2018 , even though such payments due and payable in
calendar year 2018 are attributable to calendar year 2017; provided, for the
avoidance of doubt, that Seller Parties shall (A) provide a credit to Buyer in
accordance with Section 1.4(g)(vi)(e) with respect to triple net tenants at the
Properties set forth in Schedule 1.4(k) and (B) provide a credit to Buyer in
accordance with Section 1.4(h) with respect to all or a portion of the
Properties on Schedule 1.4(k) that are vacant or subject to a Space Lease that
is a gross lease or a lease with a base stop; (ii) to the extent that Seller
Parties pay any such Real Estate Taxes for the period from and after January 1,
2018, Buyer shall credit or otherwise reimburse Seller Parties for such amounts
paid by Seller Parties; and (iii) there will be no re-proration after Closing of
Real Estate Taxes prorated pursuant to this Section 1.4(k) except to the extent
of a refund pursuant to Section 1.4(m) below.  

(l)All prorations and payments to be made under the foregoing provisions shall
be made on the basis of a written statement or statements delivered to Buyer by
Seller Parties and reasonably approved by Buyer, and executed by the parties at
Closing.    

(m)Any refund or credit (collectively, the “Seller’s Refund”) attributable to
Seller Parties for overpayment of Real Estate Taxes, and all amounts paid or
payable by tenants under the Space Leases on account of Real Estate Taxes, for
any applicable fiscal tax periods

11

 

--------------------------------------------------------------------------------

ending prior to the Closing Date (the “Seller’s Tax Period”) are the property of
Seller (and to the extent any tenants are due any such Seller’s Refund or
portion thereof, Seller shall be obligated to pay such tenants).  Any refund or
credit attributable to Buyer’s overpayment of Real Estate Taxes (the “Buyer’s
Refund”), and all amounts paid or payable by tenants under the Space Leases on
account of Real Estate Taxes, for any fiscal tax periods commencing after the
fiscal tax year in which Closing occurs are the property of Buyer (and to the
extent any tenants are due any such Buyer’s Refund or portion thereof, Buyer
shall be obligated to pay such tenants).  Any refund or credit attributable to
the overpayment of Real Estate Taxes (the “Collective Refund”), and all amounts
paid or payable by tenants under the Space Leases on account of Real Estate
Taxes, for any fiscal tax periods in which the Closing Date shall occur (the
“Collective Tax Period”) shall be prorated amongst Buyer and Seller Parties
based on their respective periods of ownership during the Collective Tax Period
(and to the extent any tenants are due any such Collective Refund or portion
thereof, Buyer and Seller shall be obligated to pay such tenants a prorated
amount of the Collective Refund based on Seller Parties’ and Buyer’s respective
periods of ownership during the Collective Tax Period). Buyer shall commence,
continue and control any tax appeal or other action or proceeding related to any
Seller’s Refund or Collective Refund for Seller’s Tax Period or the Collective
Tax Period, respectively, provided that (i) Seller Parties and Buyer shall
reasonably cooperate with one another to obtain any such Seller’s Refund or
Collective Refund, including taking all actions and executing and delivering all
documents Buyer reasonably requests in order to enable Buyer to pursue or
continue to pursue such refunds, (ii) any such refunds and credits attributable
to the Seller’s Tax Period or the Collective Tax Period shall be apportioned
after deducting the reasonable out-of-pocket expenses of collection thereof, and
in the event of a multi-year tax appeal, such expenses of collection shall be
equitably prorated over the applicable tax years, and (iii) any election by
Buyer to terminate, no longer pursue or cancel any tax appeal or other action or
proceeding related to any Seller’s Refund shall be subject to Seller Parties’
prior written approval (such approval not be unreasonably withheld, conditioned
or delayed).  Schedule 1.4(m) of the Seller Parties Disclosure Letter sets forth
a list of Seller Parties’ current tax appeals for the tax years identified on
such schedule with respect to Real Estate Taxes.  With respect to the tax
appeals identified on Schedule 1.4(m) of the Seller Parties Disclosure Letter
relating solely to Seller’s Tax Period, Seller Parties shall pay all costs and
expenses related to such appeal, including, without limitation, fees owed to its
tax consultants, and if such appeal is successful, Seller Parties shall be
entitled to any refunded tax payments paid by the applicable taxing authority
relating to such appeal and, in addition, reimbursement for such costs through
CAM and Real Estate Tax Receivables actually received and attributable to such
Seller’s Tax Period less any amounts otherwise payable to a tenant under a Space
Lease.  With respect to the tax appeals identified on Schedule 1.4(m) of the
Seller Parties Disclosure Letter relating to the Collective Tax Period, Buyer
and Seller Parties shall split proportionately the costs and expenses related to
such appeal, including, without limitation, fees owed to tax consultants, and if
such appeal is successful, Seller Parties and Buyer shall split proportionately
any refunded tax payments paid by the applicable taxing authority relating to
such appeal and any reimbursement for such costs through CAM and Real Estate Tax
Receivables actually received and attributable to such Collective Tax Period
less any amounts otherwise payable to a tenant under a Space Lease (it being
understood and agreed that for purposes of splitting costs and reimbursements
proportionately, Buyer shall be deemed to own the applicable Properties from and
after January 1, 2018).  Subject to this Section 1.4(m), if the applicable
Governmental Entity issues any credit or refund to Buyer on such tax bills in

12

 

--------------------------------------------------------------------------------

connection therewith, Buyer shall pay over any such amounts to Seller within
fifteen (15) Business Days of Buyer’s receipt of such credit or amounts.

(n)If prior to nine (9) months after the Closing Date, the amount of any item of
income or expense set forth in this Section 1.4 shall prove to be incorrect
(whether as a result of an error in calculation or a lack of complete and
accurate information as of the Closing, or due to the resolution of an audit by
any tenant under the Space Leases regarding amounts owed under such Leases), the
party owing money as a result thereof shall promptly pay to the other party the
sum necessary to correct such incorrect amount not later than five (5) Business
Days after presentment of an invoice and supporting documentation therefor.  In
order to enable either party to determine whether any such further adjustment is
necessary, if requested by the other party, the party seeking such further
adjustment shall provide reasonable documentation evidencing the need for such
further adjustment.  In the event it is determined that Seller Parties owe Buyer
any sums pursuant to this Section 1.4(n), Buyer shall look first to the
Post-Closing Adjustment Escrow for such amounts; provided, if amounts remaining
in the Post-Closing Adjustment Escrow are insufficient to cover any adjustments
in favor of Buyer, all remaining amounts from the Post-Closing Adjustment Escrow
shall be paid to Buyer, and Escrow Agent shall pay to Buyer from the Holdback
Escrow Amount to the extent of available funds therein, within three (3)
Business Days following delivery of request from Buyer, an amount equal to the
adjustment in favor of Buyer, less amounts previously paid to Buyer from the
Post-Closing Adjustment Escrow (if any).  Notwithstanding the foregoing or
anything to the contrary in this Agreement, Buyer and Seller Parties hereby
acknowledge and agree that (i) Buyer shall be obligated to pursue for six (6)
months after the True-Up Date past due amounts for CAM and Real Estate Tax
Receivables that are attributable to Real Estate Taxes and Buyer will be
obligated to promptly pay to Seller Parties such amounts collected from tenants
under Space Leases for Real Estate Taxes, and (ii) except as set forth in the
foregoing clause (i), there shall be no adjustments to the amounts of any item
of income or expense set forth in this Section 1.4 (including as a result of
manifest error by either of the parties), from and after the date that is nine
(9) months after the Closing Date.

(o)Seller Parties shall at Closing establish with the Escrow Agent a cash escrow
in the amount of Seven Million, Five Hundred Thousand and No/100 Dollars
($7,500,000.00) (the “Post-Closing Adjustment Escrow”) pursuant to the terms of
the Holdback Escrow Agreement, which Post-Closing Adjustment Escrow shall be
available for a period of nine (9) months following the Closing (the
“Post-Closing Adjustment Escrow Period”), or such longer period as provided in
Section 1.4(o)(d) below, to satisfy Seller Parties’ obligations with respect to
this Section 1.4 (the “Post-Closing Adjustment Liabilities”); provided, however,
that to the extent that the Post-Closing Adjustment Escrow is insufficient to
satisfy Seller Parties’ obligations with respect to this Section 1.4, such
obligations may be satisfied by the Escrow Holdback Amount, to the extent
available. The right of Buyer to make a claim upon the Post-Closing Adjustment
Escrow during the Post-Closing Adjustment Escrow Period shall be subject to the
following:

(a)In the event that Buyer determines, during the Post-Closing Adjustment Escrow
Period, that amounts are due Buyer with respect to Post-Closing Adjustment
Escrow Liabilities, then Buyer shall notify Seller Parties by delivering a Claim
Notice (as defined below) prior to the expiration of the Post-Closing Adjustment

13

 

--------------------------------------------------------------------------------

Escrow Period of such allegation and provide reasonable supporting documentation
evidencing the basis for, and the Claim Amount (as defined below) of such
alleged Post-Closing Adjustment Escrow Liabilities associated with such Claim
Notice.

(b)Within ten (10) Business Days after receipt of a Claim Notice, Seller Parties
shall either: (i) disburse the Claim Amount to Buyer; or (ii) inform Buyer that
Seller disputes such Claim Notice and/or the Claim Amount and does not agree to
make such disbursement.  If Seller Parties fails to respond during the foregoing
ten (10) Business Day period, the same shall be deemed to be the response of
Seller under clause (ii) of the previous sentence.

(c)If Seller Parties act or are deemed to act under clause (ii) of Section
1.4(o)(b), then, unless this Agreement otherwise provides for a dispute
resolution procedure between Buyer and Seller with respect to the subject matter
of a Claim Notice (i.e., a Neutral Auditor), Buyer shall have such rights and
remedies as are available at law or in equity with respect to any disputed
Post-Closing Adjustment Escrow Liabilities and the Post-Closing Adjustment
Escrow Period shall not be applicable to any outstanding claims for Post-Closing
Adjustment Escrow Liabilities for which a Claim Notice has been provided in
accordance with Section 1.4(o)(a).

(d)Notwithstanding the foregoing or anything in this Agreement to the contrary,
Buyer acknowledges and agrees that upon the termination of the Post-Closing
Adjustment Escrow Period, (i) all amounts remaining in the Post-Closing
Adjustment Escrow (less any amounts reasonably required to cover outstanding
Claim Amounts for Post-Closing Adjustment Escrow Liabilities for which a Claim
Notice has been timely provided in accordance with Section 1.4(o)(a)) may, at
Seller Parties election in their sole discretion, be distributed to the
beneficial owners of Seller Parties, and (ii) Buyer shall have no further right,
and hereby waives, any claims against the Seller Parties for any amounts that
have been, are, or may become due under Section 1.4, except for any such Claim
Notices timely provided in accordance with Section 1.4(o)(a), and then only to
the extent of such Claim Amounts.

For the avoidance of doubt, if the Post-Closing Adjustment Escrow shall be
depleted of all sums, this Section 1.4(o) shall still apply with respect to
Claim Notices arising out of this Section 1.4, even if the amounts subject to
such Claim Notice shall be disbursed from  the Holdback Escrow.  Further for the
avoidance of doubt, if the Post-Closing Adjustment Escrow has been depleted, and
subsequent thereto the Holdback Escrow is also depleted, Buyer acknowledges and
agrees that there shall be no further source for payment of Claim Notices, and
Buyer shall have no further recourse to Seller Parties.

(p)The provisions of Section 1.4 shall survive Closing.  

1.5Signing Deposit or Termination Fee Guaranty; Escrow and Escrow Agreement.

(a)Buyer shall either (i) within two (2) Business Days after the date of this
Agreement, deliver to First American Title Insurance Company (the “Escrow
Agent”), a sum equal to One Hundred Twenty-Five Million and No/100 Dollars
($125,000,000.00) as a deposit

14

 

--------------------------------------------------------------------------------

(together with any interest earned thereon while held in escrow, the “Signing
Deposit”), or (ii) simultaneously with the execution and delivery of this
Agreement, cause BREIT Operating Partnership L.P. (the “Buyer Guarantor”) to
execute and deliver a Termination Fee Guaranty in the form attached hereto as
Exhibit A for the benefit of Seller Parties (the “Termination Fee Guaranty”),
pursuant to which Buyer Guarantor guaranties the payment to Seller Parties a
termination fee equal to One Hundred Twenty-Five Million and No/100 Dollars
($125,000,000.00) if this Agreement is terminated  pursuant to Section 8.1(d),
and in either such case, such payment is required by the terms and conditions
set forth in Section 8.2.  If Buyer elected to deposit the Signing Deposit
pursuant to this Section 1.5, the Signing Deposit shall be held in escrow by the
Escrow Agent in an interest-bearing account pursuant to and in accordance with a
mutually agreeable escrow agreement executed on the date hereof (the “Deposit
Escrow Agreement”).  If Buyer elected to deposit the Signing Deposit pursuant to
this Section 1.5, at the Closing, an amount of the Signing Deposit equal to the
full amount of the Holdback Escrow Amount shall be retained by the Escrow Agent
as the Holdback Escrow Amount, pursuant to Section 1.5(c), and the remainder of
the Signing Deposit shall be paid to Seller Parties and shall be credited
against the Purchase Consideration pursuant to Section 1.3.  If this Agreement
is terminated prior to the Closing pursuant to Article VIII, the Signing Deposit
will be handled in accordance with the Deposit Escrow Agreement and Article
VIII.

(b)If Buyer Guarantor executes and delivers the Termination Fee Guaranty, the
Holdback Escrow Amount shall be funded through a portion of the Purchase
Consideration that would otherwise have been part of the Closing Cash
Payment.  At all times prior to Closing, and also during any period during which
Seller Parties have claimed in good faith a default by Buyer pursuant to Section
8.1(d) and such claim remains outstanding, Buyer Guarantor shall have and
maintain a net worth in excess of $1,250,000,000, as more particularly set forth
in the Termination Fee Guaranty.

(c)Article VII provides that Buyer Indemnified Parties (as defined below) are
entitled to indemnification from and against certain Losses.  At the Closing,
Seller Parties, Buyer and the Escrow Agent shall enter into an escrow agreement
in the form of Exhibit B attached hereto (the “Holdback Escrow Agreement”)
providing for the formation of an escrow fund.  At the Closing, Seller Parties
shall deposit cash into the escrow fund a sum equal to Fifteen Million and
No/100 Dollars ($15,000,000.00) (which for the avoidance of doubt will be in
addition to the amounts deposited pursuant to Section 1.4(o), which shall secure
and serve as the sole and exclusive remedy for satisfying Buyer’s rights to
indemnification payments under Article VII of this Agreement) (the “Holdback
Escrow Amount”).  The Holdback Escrow Amount shall be subject to the terms of
the Holdback Escrow Agreement.  

(d)For all relevant tax purposes the parties hereto shall treat Seller as the
owner of any interest earned in respect of the Holdback Escrow Amount.

1.6Payment Procedures.

(a)Payments.  Buyer shall make payment of all amounts to be paid by Buyer to
Seller Parties under this Agreement or the Holdback Escrow Agreement, as the
case may be, to Seller Parties per written instructions provided by such Seller
Parties.  

15

 

--------------------------------------------------------------------------------

(b)No Further Ownership Rights in Interests.  At the Closing, holders of
Interests shall cease to be, and shall have no rights as members or partners of
the Cabot REIT and the Operating Partnership, respectively,  other than to
receive the Purchase Consideration under this Article I.  After the Closing,
there shall be no further registration of transfers on the transfer books of the
Cabot REIT or the Operating Partnership of the Interests that were outstanding
immediately prior to the Closing.  

(c)Withholding Rights.  Buyer or Seller Parties (or the Escrow Agent or any
other agent or affiliate of the foregoing), as applicable, shall be entitled to
deduct and withhold from the consideration otherwise payable pursuant to this
Agreement such amounts as it is required to deduct and withhold with respect to
the making of such payment under the Internal Revenue Code of 1986, as amended
(the “Code”), and the rules and regulations promulgated thereunder, or any
provision of state, local or foreign tax law.  To the extent that amounts are so
withheld, and are paid to the appropriate Governmental Entity, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding was made.

1.7Purchase Price Allocation.  The Purchase Price shall be allocated among the
Properties as set forth on Schedule 1.8 annexed hereto. No party shall take any
position for Tax, accounting or other purposes that is inconsistent with the
allocation set forth on Schedule 1.8 except to the extent otherwise required by
a final determination by any tax or other regulatory authority.

1.8Time of the Essence.  The parties hereto acknowledge and agree that time is
of the essence with respect to the obligations of Seller Parties and Buyer in
consummating the Interest Purchase and the delivery of the Purchase
Consideration.

Article II - REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES

Except as set forth in the letter of even date herewith delivered by Seller
Parties to Buyer concurrently with the execution hereof (the “Seller Parties
Disclosure Letter”), Seller Parties hereby represent and warrant to Buyer as
follows:

2.1Organization, Standing and Power.

(a)The Operating Partnership is a Delaware limited partnership duly formed,
validly existing and in good standing under the laws of Delaware.  The Operating
Partnership has all requisite power and authority to own, operate, lease and
encumber its properties and assets and carry on its business as now being
conducted.  The Operating Partnership is duly qualified or licensed to do
business as a foreign entity and is in good standing in each jurisdiction in
which the nature of its business makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed, individually or in the aggregate, would not have a Material Adverse
Effect.  Prior to the date hereof, Seller Parties have delivered or made
available to Buyer true, correct and complete copies of the Organizational
Documents (as defined below) of the Operating Partnership including that certain
Limited Partnership Agreement of the Operating Partnership dated as of May 15,
2013.  

16

 

--------------------------------------------------------------------------------

(b)The Cabot REIT is a Delaware limited liability company duly formed, validly
existing and in good standing under the laws of Delaware.  The Cabot REIT has
all requisite power and authority to own, operate, lease and encumber its
properties and assets and carry on its business as now being conducted.  The
Cabot REIT is duly qualified or licensed to do business as a foreign entity and
is in good standing in each jurisdiction in which the nature of its business
makes such qualification or licensing necessary, other than in such
jurisdictions where the failure to be so qualified or licensed, individually or
in the aggregate, would not have a Material Adverse Effect.  Prior to the date
hereof, Seller Parties have delivered or made available to Buyer true, correct
and complete copies of the Organizational Documents (as defined below) of the
Cabot REIT including that certain Limited Liability Company Agreement of the
Cabot REIT dated as of May 15, 2013.

(c)General Partner is a Massachusetts limited partnership duly formed, validly
existing and in good standing under the laws of Massachusetts.

(d)Cabot Fund is a Delaware limited partnership duly formed, validly existing
and in good standing under the laws of Delaware.

(e)No bankruptcy, insolvency, reorganization or similar action or proceeding,
whether voluntary or involuntary, is pending, or, to Seller Parties’ Knowledge,
has been threatened in writing, against Seller Parties or any of the Target
Companies and neither Seller Parties nor any Target Company has made an
assignment for the benefit of its creditors.

2.2Operating Partnership Subsidiaries.

(a)Schedule B-2 of the Seller Parties Disclosure Letter sets forth a true,
correct, and complete list of (i) each Subsidiary of the Operating Partnership,
(ii) the ownership and voting interest therein of the Operating Partnership,
(iii) the identity and ownership and voting interest of each of the other
owners, partners, members, managers, officers, directors and trustees of such
Partnership Subsidiary, (iv) each Property owned or leased by such Subsidiary,
and (v) if not wholly owned by such Subsidiary, the identity and voting and
ownership interest of each of the other owners of such Property.  As used in
this Agreement, “Subsidiary” of any Person means any corporation, partnership,
limited liability company, joint venture, trust or other legal entity of which
such Person owns (either directly or through or together with another Subsidiary
of such Person) either (i) a general partner, managing member or other similar
interest, or (ii) fifty percent (50%) or more of the outstanding capital stock
or other voting or equity interests of such corporation, partnership, limited
liability company, joint venture or other legal entity.  As used herein,
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity. Schedule B-3 of the Seller Parties Disclosure Letter sets forth a true,
correct, and complete list of each Subsidiary of the Operating Partnership that
will be distributed out or dissolved prior to Closing (each an “Excluded
Entity”), such that following such distribution or dissolution, no Excluded
Entity or Excluded Interest shall be owned, in whole or in part, by any Target
Company.

(b)Except as set forth in Schedule 2.2(b) of the Seller Parties Disclosure
Letter, (i) all of the outstanding shares of capital stock of each Partnership
Subsidiary that is a

17

 

--------------------------------------------------------------------------------

corporation have been duly authorized, validly issued and are (A) fully paid and
nonassessable and not subject to preemptive rights, (B) owned by the Operating
Partnership or by another Partnership Subsidiary and (C) owned free and clear of
all pledges, claims, liens, charges, options, rights of first refusal or offer,
claims against title, encumbrances and security interests of any kind or nature
whatsoever (collectively, “Liens”) and (ii) all equity and voting interests in
each Partnership Subsidiary that is a partnership, joint venture, limited
liability company, trust or other legal entity (other than a corporation) which
are owned by the Operating Partnership and/or by another Partnership Subsidiary
are owned free and clear of all Liens and the Operating Partnership or such
other Partnership Subsidiary is a properly admitted partner, member or similar
Person of such entity.  Each Partnership Subsidiary is duly formed, validly
existing and in good standing under the laws of Delaware. Each Partnership
Subsidiary has the requisite power and authority to own, operate, lease and
encumber its Property and carry on its business as now being conducted.  

(c)Each Partnership Subsidiary is duly qualified or licensed to do business and
is in good standing in each jurisdiction in which the nature of its business or
the ownership or leasing of its Properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed, individually or in the aggregate, would not have a Material Adverse
Effect and in each jurisdiction where a Property owned by such Partnership
Subsidiary is located.  Prior to the date hereof, Seller Parties have delivered
or made available to Buyer true, correct and complete copies of the charter,
bylaws, organizational documents, certificates of formation and partnership,
joint venture, limited liability company agreements or similar governing
documents (together with any amendment, modification, restatement and/or
supplement thereto, the “Organizational Documents”) of each Partnership
Subsidiary.

2.3Capital Structure.

(a)Each Seller Party is the record and beneficial owner of the Interests set
forth opposite such Seller Party’s name on Schedule B-1 hereto free and clear of
all Liens. The Cabot REIT owns all of the general partner interests in the
Operating Partnership free and clear of all Liens and is properly admitted as
general partner of the Operating Partnership. The General Partner owns all of
the limited partner interests in the Operating Partnership free and clear of all
Liens and is properly admitted as limited partner of the Operating Partnership.
The Cabot REIT and the General Partner collectively own all equity and voting
interests in the Operating Partnership. Neither the Interests nor the Subsidiary
Interests is, nor has never been, certificated under Article 8 of the UCC.

(b)Except as set forth in Schedule 2.3(b) of the Seller Parties Disclosure
Letter, as of the date of this Agreement, there are no outstanding securities,
options, warrants, calls, rights, commitments, agreements, arrangements or
undertakings of any kind to which any Target Company is a party or by which any
Target Company is bound, obligating any Target Company to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock (or securities convertible into or exchangeable for any such additional
shares), voting securities or other ownership interests of any Target Company or
obligating any Target Company to issue, grant, extend or enter into any such
security, option, warrant, call, right, commitment, agreement, arrangement or
undertaking. Except as set forth in Schedule 2.3(b) of

18

 

--------------------------------------------------------------------------------

the Seller Parties Disclosure Letter, there are no outstanding contractual
obligations of any Target Company to repurchase, redeem or otherwise acquire any
membership interests or units or shares of capital stock of any Target Company
or any other Person or to provide funds to or make any investment (in the form
of a loan, capital contribution or otherwise) in any Target Company or any other
Person.  

(c)No Target Company has entered into any registration rights agreements
pursuant to which any Target Company is obligated to register any securities
under the Securities Act of 1933, as amended.  

2.4Other Interests.  (a) The only assets the Cabot REIT now owns or has ever
owned is its interest in the Operating Partnership and assets ancillary or
incidental thereto (including, without limitation, cash and cash equivalents)
and the Cabot REIT has never engaged in any business or activity other than the
ownership of the Operating Partnership and assets ancillary or incidental
thereto; (b) except as set forth on Schedule 2.4 of the Seller Parties
Disclosure Letter, the only assets the Operating Partnership now owns or has
ever owned is the Subsidiary Interests and assets ancillary or incidental
thereto (including, without limitation, cash and cash equivalents), and the
Operating Partnership has never engaged in any business or activities other than
the ownership of the Subsidiary Interests and assets ancillary or incidental
thereto; and (c) the only asset each Partnership Subsidiary now owns or has ever
owned is the Property or Subsidiary, as applicable, set forth on Schedule B-2 of
the Seller Parties Disclosure Letter and other assets ancillary or incidental to
the ownership and operation of such Property (including, without limitation,
cash and cash equivalents), and no Partnership Subsidiary is engaged or has ever
engaged in any business or activities other than the ownership and operation of
such Property and ownership of other assets ancillary or incidental. Except for
the Subsidiary Interests, no Target Company owns directly or indirectly any
interest or investment (whether equity or debt) in any corporation, partnership,
joint venture, business, trust or other entity (other than investments in
short-term investment securities).  

2.5Authority; Noncontravention; Consents.

(a)Each Seller Party has the requisite power and authority to enter into this
Agreement and to consummate the Interest Purchase and the other transactions
contemplated by this Agreement and each other agreement contemplated hereby to
which such Seller Party is a party.  The execution and delivery of this
Agreement by each Seller Party and the performance by each Seller Party of its
obligations under this Agreement and each other agreement contemplated hereby to
each Seller Party is a party have been duly authorized by all necessary action
on the part of such Seller Party including any actions required by its
Organizational Documents.  This Agreement has been duly executed and delivered
by each Seller Party and constitutes a valid and binding obligation of each
Seller Party, enforceable against each Seller Party in accordance with and
subject to its terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the rights of
creditors generally and subject to the rules of law governing (and all
limitations on) specific performance, injunctive relief and other equitable
remedies.

(b)Except as set forth in Schedule 2.5(b) of the Seller Parties Disclosure
Letter and except as may result from any facts or circumstances relating solely
to Buyer

19

 

--------------------------------------------------------------------------------

(including, without limitation, its sources of financing), and assuming that all
consents, approvals, authorizations and other actions set forth on Schedule
2.5(b) of the Seller Parties Disclosure Letter have been obtained and all
filings and notifications set forth on Schedule 2.5(b) to the Seller Parties
Disclosure Letter have been made, the execution, delivery and performance of
this Agreement by each Seller Party does not, and the consummation of the
transactions contemplated by this Agreement and compliance by each Seller Party
with the provisions of this Agreement will not, conflict with, or result in any
violation of, require any consent, approval or other authorization of, or filing
with or notification to, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation or result in the creation of any Lien
upon any of the properties or assets of the Target Companies under:

(i)the Organizational Documents of Seller Parties or any Target Company;

(ii)any Contract or Space Lease applicable to Seller Parties, any Target Company
or their respective Properties or assets; or

(iii)subject to the governmental filings and other matters referred to in the
following sentence, any judgment, order, decree, statute, law, ordinance, rule
or regulation (collectively, “Laws”) applicable to Seller Parties, the Target
Companies, or their respective Properties or assets.

No consent, approval, order or authorization of, or registration, declaration or
filing with, any federal, state or local government or any court, administrative
or regulatory agency or commission or other governmental authority or agency,
domestic or foreign (a “Governmental Entity”), is required by or with respect to
Seller Parties in connection with the execution, delivery and performance of
this Agreement by Seller Parties or the consummation by Seller Parties of the
transactions contemplated by this Agreement, except for such consents,
approvals, orders, authorizations, registrations, declarations and filings (A)
as are set forth in Schedule 2.5(b) of the Seller Parties Disclosure Letter, or
(B) as may be required under (x) Laws requiring transfer, recordation or gains
Tax filings or (y) federal, state or local environmental Laws.

2.6Financial Statements; Undisclosed Liabilities.

(a)Attached as Schedule 2.6(a) are true, correct, and complete copies of
Financial Statements. As used herein “Financial Statements” shall mean (i) the
unaudited balance sheet of the Cabot REIT and the unaudited combined balance
sheet of the Operating Partnership and the Partnership Subsidiaries as of
December 31, 2016, (ii) the Most Recent Balance Sheet, (iii) the statement of
operations of the Operating Partnership and the Cabot REIT, as of the year ended
December 31, 2016, (iv) the following from the audited financial statements of
the Cabot Fund dated as of December 31, 2016:  balance statement, statement of
operations, cash flow statement and statement of changes in owner’s equity (for
the avoidance of doubt, the remainder of the audited statements, including,
without limitation, footnotes and schedules that include investor information,
are not attached to Schedule 2.6(a)), and (v) the statements of operations of
the Operating Partnership and the Cabot REIT for the nine months ended September
30, 2017. As used herein “Most Recent Balance Sheet” shall mean the unaudited

20

 

--------------------------------------------------------------------------------

balance sheet of the Cabot REIT and the unaudited combined balance sheet of the
Operating Partnership and the Partnership Subsidiaries as of September 30, 2017.

(b)The Financial Statements have been prepared in accordance with GAAP
consistently applied on a fair value basis during the periods involved (except
as may be indicated in the notes thereto) and fairly present in all material
respects, in accordance with the applicable requirements of GAAP consistently
applied on a fair value basis, the financial position of the Target Companies,
as of the dates thereof and the combined or consolidated, as applicable, results
of operations and cash flows for the period then ended.  Except as set forth in
Schedule 2.6(b) of the Seller Parties Disclosure Letter, the Operating
Partnership has no Subsidiaries which are not consolidated with the Operating
Partnership for accounting purposes.  As of the date hereof, except as set forth
on Schedule 2.6(b) of the Seller Parties Disclosure Letter, the Cabot REIT and
the Operating Partnership have no liabilities (whether known or unknown, whether
absolute or contingent, whether liquidated or unliquidated and whether due or to
become due), except for (i) liabilities stated or adequately reserved against on
the Most Recent Balance Sheets, (ii) liabilities that arose in the ordinary
course of business after the date of the Most Recent Balance Sheets which are
not material in amount, (iii) liabilities under the Target Companies’ existing
Contracts and agreements disclosed pursuant to Section 2.17 hereof but not
required to be disclosed pursuant to GAAP, and (iv) liabilities that would be
permitted, or incurred in connection with Seller Parties complying with their
obligations, under Section 4.1.

2.7Absence of Certain Changes or Events.  Except as disclosed in Schedule 2.7 of
the Seller Parties Disclosure Letter, from the date of the Most Recent Balance
Sheet to the date hereof, the Target Companies have conducted their business
only in the ordinary course consistent with past practices (including the
acquisition of properties and issuance of securities) and there has not been:  

(a)any Material Adverse Effect (for the avoidance of doubt, whether one or more
tenants under Space Leases are in default under their respective Leases, or have
vacated their respective leased premises or terminated their respective Space
Leases, or have filed a voluntary petition for bankruptcy or had an involuntary
petition filed against it, or any other event, circumstance or condition
occurring or existing with respect to a tenant under Space Leases, shall not be
a Material Adverse Effect hereunder to the extent the same do not arise out of a
breach or default by Seller Parties under the terms of this Agreement);

(b)any authorization, declaration, setting aside or payment of any dividend or
other distribution (whether in stock or property, but not cash, and for the
avoidance of doubt, cash distributions and dividends shall be permitted
hereunder) with respect to the Interests prior to the date hereof;

(c)any damage to, destruction or loss of any asset or property of the Cabot
REIT, the Operating Partnership or the Partnership Subsidiaries, whether or not
covered by insurance, that has or would reasonably be expected to have a
Material Adverse Effect;

(d)any material change in accounting methods, principles or practices by the
Cabot REIT, the Operating Partnership or any Partnership Subsidiary, except
insofar as may have been required by a change in GAAP consistently applied on a
fair value basis;

21

 

--------------------------------------------------------------------------------

(e)any amendment or other modification to the Organizational Documents of any
Target Company; or

(f)incurrence or guaranty of indebtedness or other liability of any unaffiliated
third party by any Target Company, other than with respect to ordinary course
trade payables and any indebtedness that is otherwise expressly permitted
hereunder or to which Buyer has consented in writing.

2.8Litigation.  Except as disclosed in Schedule 2.8 of the Seller Parties
Disclosure Letter, there is no suit, action or proceeding pending (in which
service of process has been received by Seller Parties or the Target Companies)
or, to the Knowledge of Seller Parties, threatened in writing, against Seller
Parties or the Target Companies or any of their respective assets or properties
involving a claim in excess of Two Hundred and Fifty Thousand Dollars
($250,000), nor is there any judgment, decree, injunction, rule or order of any
court or Governmental Entity or arbitrator outstanding against any Target
Company which has not been satisfied.  Except as disclosed in Schedule 2.8 of
the Seller Parties Disclosure Letter, no Target Company has entered into any
agreement to settle or compromise any suit, action or proceeding that is or was
pending or threatened against it which has involved any obligation other than
the payment of money that has been paid or for which any Target Company has any
continuing material obligation after the date hereof.  

2.9Properties.  

(a)The Properties identified in Schedule B-2 of the Seller Parties Disclosure
Letter are all of the real estate owned by the Target Companies and each Target
Company owns (directly or indirectly through one or more other Target Companies
as identified on Schedule B-2 of the Seller Parties Disclosure Letter) fee
simple title in such Property (subject only to the Permitted Exceptions), as
applicable.

(b)Seller Parties have previously delivered or made available to Buyer complete
and accurate copies of each Existing Policy (as defined below) insuring the
Operating Partnership’s or the applicable Partnership Subsidiary’s fee or
leasehold interest in the Properties and each Existing Survey. Each Existing
Policy and Existing Survey is identified on Schedule 2.9(b) of the Seller
Parties Disclosure Letter.

(c)Except as set forth in Schedule 2.9(c) of the Seller Parties Disclosure
Letter, neither Seller Parties nor any Target Company has received any written
notice of any pending or threatened condemnation, rezoning or similar proceeding
affecting any part of any Property.

(d)The schedule of leases attached hereto as Schedule 2.9(d)-A of the Seller
Parties Disclosure Letter (the “Lease Schedule”) lists each Space Lease in
effect as of the date hereof and to Seller Parties’ Knowledge, each Space Lease
is in full force and effect. As used herein “Space Lease” means each lease,
license or other right of occupancy affecting or relating to any Property,
including any amendments, modifications and supplements thereto and all
guaranties of any of the obligations of the tenants thereto delivered in
connection with such lease, license or agreement, but excluding any Ground
Lease.  The Lease Schedule contains a list

22

 

--------------------------------------------------------------------------------

of all Space Leases under which the Operating Partnership or the Partnership
Subsidiary is the holder of the landlord’s or licensor’s interest, and except as
set forth on Schedule 2.9(d)-A of the Seller Parties Disclosure Letter, the
Space Leases have not been modified or amended and contain the entire agreement
between the relevant landlord and the tenants named therein.  Except as set
forth on Schedule 2.9(d)-B of the Seller Parties Disclosure Letter, neither the
Target Companies, on the one hand, nor, to the Knowledge of Seller Parties, any
other party, on the other hand, is in material default under any Space Lease.
Except as set forth on Schedule 2.9(d)-B, neither Seller Parties nor any Target
Company has given or received any written notice of any breach or default under
any of such Space Leases which has not been cured.   Except as set forth on
Schedule 2.9(d)-C of the Seller Parties Disclosure Letter, all improvements
required to be constructed by the applicable landlord under each Space Lease
have been completed and the applicable tenant has accepted its space.  There are
no leases (other than Ground Leases) entered into by the Operating Partnership
or any Partnership Subsidiary (or any predecessor owner of a Property) in force
for the Properties other than Space Leases.  Prior to the date hereof, Seller
Parties have made available to Buyer true, correct and complete copies of all
Space Leases in effect as of the date hereof.  Except as set forth in Schedule
2.9(d)-E of the Seller Parties Disclosure Letter, no tenant has paid any rent
more than thirty (30) days in advance. Seller Parties have delivered or made
available to Buyer copies of the rent rolls used by the applicable Partnership
Subsidiaries in the ordinary course of owning and operating the applicable
Properties; provided, however, Seller Parties are not making any representations
and warranties with respect to the information and data in such rent rolls,
except to the extent that the Seller Parties expressly do so elsewhere in this
Section 2.9.  Attached hereto as Schedule 2.9(d)-F of the Seller Parties
Disclosure Letter is a true, correct and complete report setting forth, as of
the date hereof, all arrearages in excess of thirty (30) days under the Space
Leases. Except pursuant to the terms of any Space Lease or pursuant to an
instrument recorded against the applicable Property, no party has any purchase
option, right of first refusal, right of first offer or similar right with
respect to any portion of any Property. Schedule 2.9(d)-G of the Seller Parties
Disclosure Letter is a true, correct and complete list of the security and other
deposits (including, whether in the form of cash or letter of credit) under the
Space Leases being held by any Target Company.  No Person, other than the Target
Companies or Seller Parties, is holding any security or other deposits made by
any tenant under any Space Lease. Except for those tenants listed on Schedule
9.14(e), Seller Parties represent and warrant to Buyer that, to Seller Parties’
Knowledge, none of the other tenants at their properties located in New Jersey
are “industrial establishments” subject to ISRA Compliance as a result of the
transactions contemplated by this Agreement.

(e)There are no Tenant Inducements now due and payable or which will become due
or payable with respect to the current term of any of the Space Leases except as
set forth in Schedule 2.9(e) of the Seller Parties Disclosure Letter and (ii)
there are no Tenant Inducements which will become due or payable with respect to
any of the Space Leases in connection with any renewals or extensions except as
provided in the Space Leases or in the Leasing Agreements.

(f)Seller Parties have delivered or made available to Buyer prior to the date
hereof true, correct and complete copies of all Contracts relating to the
management, maintenance, and operation of the Properties other than (i) the
Leasing Agreements, (ii) the Management Agreements, and (iii) Contracts which
can be terminated on thirty (30) days’ notice

23

 

--------------------------------------------------------------------------------

or less without penalty or premium (collectively, the “Service Contracts”).  To
Seller Parties’ Knowledge, there is no existing material default under any
Service Contracts.  Schedule 2.9(f) of the Seller Parties Disclosure Letter
lists each Service Contract which provides for payments by any party in excess
of, or a series of payments which in the aggregate exceed, $50,000 in any one
year period, or provides for the delivery of goods or performance of services,
or any combination thereof, having a value in excess of $50,000 in any one year
period, and any other Service Contract which is not terminable by the Operating
Partnership or the applicable Partnership Subsidiary on thirty (30) days’ notice
or less without penalty or premium.  Notwithstanding anything to the contrary
set forth above in this Section 2.9(f), if Seller Parties have failed to deliver
or make available to Buyer any such Service Contract, then Seller Parties shall
not be deemed to be in breach of this representation and warranty at the Closing
if such Service Contract is (i) delivered to Buyer, (ii) terminated at Buyer’s
election on or before the Closing Date at Seller Parties’ sole cost and expense
and with no further liability to Buyer or Target Companies, and (iii) evidence
of such termination is delivered to Buyer at or prior to the Closing.  

(g)Except as set forth in Schedule 2.9(g) of the Seller Parties Disclosure
Letter, neither Seller Parties nor any Target Company have received written
notice from any Governmental Entity that (i) any Property is not in compliance
with all applicable Laws, except for such failures to comply, if any, which have
been remedied, or (ii) any certificate, permit or license from any Governmental
Entity which is necessary to permit the lawful use and operation of the
buildings and improvements on any of the Properties or which is necessary to
permit the lawful use and operation of all driveways, roads and other means of
egress and ingress to and from any of the Properties has not been obtained and
is not in full force and effect.

(h)None of the Properties is subject to any ground lease (each a “Ground
Lease”).

(i)Except as set forth on Schedule 2.9(i) of the Seller Parties Disclosure
Letter, no Target Company has sold or otherwise disposed of any real estate
properties.

(j)Except as set forth in Schedule 2.9(j) of the Seller Parties Disclosure
Letter, neither Seller Parties nor any Target Company has entered into any
agreement that remains in effect providing for the sale of, or option to sell,
any Property or any ownership interest in any Target Company.

(k)Except as set forth in Schedule 2.9(k) of the Seller Parties Disclosure
Letter, no Target Company has any continuing contractual liability (A) for the
payment of incentive or similar fees (the “Incentive Fees”) payable in
connection with the development and lease-up of the industrial buildings located
on any of the Properties, (B) for prorations, post-closing adjustments,
indemnification or otherwise under any agreement whereby it sold any real estate
or any material asset previously owned, directly or indirectly, by any Target
Company, or (C) to pay any additional purchase price for any of the Properties
or any equity or ownership interest in any entity.

(l)Schedule 2.9(l) of the Seller Parties Disclosure Letter lists all agreements
(each an “Existing Property Purchase Agreement”) entered into by the Operating
Partnership or any Partnership Subsidiary providing for the purchase, or option
to purchase, by the Operating

24

 

--------------------------------------------------------------------------------

Partnership or any Partnership Subsidiary of any real estate which are currently
in effect. Prior to the date hereof, Seller Parties have made available to Buyer
true, correct and complete copies of each Existing Property Purchase Agreement.

(m)No Target Company is a tenant or subtenant under any lease, license or other
right of occupancy affecting or relating to any real property.

2.10Environmental Matters.  The Seller Parties have previously delivered or made
available to Buyer complete copies of all final versions of environmental
investigations and testing or analysis made by or on behalf of Seller Parties or
any Target Company that are in the possession of any of them with respect to the
environmental condition of the Properties (the “Environmental Reports”).  Except
as set forth in the Environmental Reports or Schedule 2.10 of the Seller Parties
Disclosure Letter, neither Seller Parties nor any Target Company has made any
report or disclosure to any Governmental Entity relating to any hazardous
materials contamination at any of the Properties. Neither Seller Parties nor any
Target Company has received any written notice from any Governmental Entity or
any other Person of any material violation of any applicable environmental Law
relating to any Property that has not been cured.

2.11Employees; Employee Benefits.

(a)No Target Company maintains, sponsors, is a party to, participates in, has a
commitment to create or has any liability or contingent liability with respect
to:

(i)any employee benefit plan or employee welfare benefit plan (as those terms
are defined in section 3(1) and 3(2), respectively, of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”));

(ii)any retirement or deferred compensation plan, incentive compensation plan,
stock plan, retention plan or agreement, unemployment compensation plan,
vacation pay, change in control, severance pay, bonus or benefit arrangement,
insurance or hospitalization program or any fringe benefit arrangements for any
current or former employee, director, individual serving as a consultant or
individual acting as an agent, whether pursuant to contract, arrangement, custom
or informal understanding, whether or not subject to ERISA (each an “Employee
Arrangement”); or

(iii)any Employment Agreement or consulting agreement with an individual.

(b)No “benefit plan investor” (as defined in 29 C.F.R. Section 2510.3-101 as
modified by Section 3(42) of ERISA (the “Plan Assets Regulation”)) holds a
direct equity interest in any Target Company.  At all time since the Cabot
REIT’s and the Operating Partnership’s formation, the assets of the Cabot REIT,
the Operating Partnership and the Partnership Subsidiaries have not constituted
plan assets (as such term is defined in the Plan Assets Regulation).

(c)No Target Company (i) has, or has ever had, any employees or (ii) is a party
to any collective bargaining or similar union contracts affecting the Portfolio,
nor is any

25

 

--------------------------------------------------------------------------------

property manager at any Portfolio property a party to any such agreements with
respect to such property.  

2.12Taxes.

Except as set forth in Schedule 2.12 of the Seller Parties Disclosure Letter:

(a)Each of the Cabot REIT, the Operating Partnership and the Partnership
Subsidiaries (A) has timely filed all Tax Returns required to be filed by it
(after giving effect to any filing extension properly granted by a Governmental
Entity having authority to do so) and all such Tax Returns are true, correct and
complete in all material respects and (B) has paid (or had paid on its behalf)
all Taxes due and owing by it (whether or not shown as due on any Tax
Return).  No requests for waivers of the time to assess any material Taxes are
pending.  There are no Liens for Taxes on the Properties, except Liens for Taxes
not yet due.  As used in this Agreement, “Tax” or “Taxes” shall include all
federal, state, local and foreign income, gross receipts, property, sales,
withholding, occupation, franchise, employment, excise, transfer and recording
and other taxes, levies and other similar assessments of any kind, together with
penalties, interest or additions to Tax with respect thereto imposed by any
Governmental Entity, including any of the foregoing imposed by operation of law,
as a successor or by contract. As used in this Agreement, “Tax Return” means any
return, declaration, report, claim for refund or information return or statement
relating to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

(b)Each of the Cabot REIT, the Operating Partnership and the Partnership
Subsidiaries has complied with all applicable Laws relating to the payment and
withholding of Taxes and has timely withheld and paid over to the proper
Governmental Entity any amounts required to be so withheld and paid over under
applicable Laws.

(c)No dispute or claim concerning any liability for Taxes of the Cabot REIT, the
Operating Partnership or the Partnership Subsidiaries has been claimed or raised
by any Governmental Entity, no deficiency for any amount of Tax has been
proposed, asserted or assessed or is expected to be asserted or assessed against
the Cabot REIT, the Operating Partnership or the Partnership Subsidiaries and no
Tax Returns are now under audit or examination by any Governmental Entity.

(d)The Operating Partnership has been classified as a partnership for U.S.
federal income tax purposes since the date of its formation and each Partnership
Subsidiary has been classified as a disregarded entity for U.S. federal income
tax purposes since the date of its formation or acquisition by the Operating
Partnership.

(e)No written claim has been made by any Governmental Entity in a jurisdiction
where the Cabot REIT, Operating Partnership or any Partnership Subsidiary does
not file a Tax Return that the Cabot REIT, Operating Partnership or Partnership
Subsidiary is or may be subject to taxation in that jurisdiction.

(f)None of the Cabot REIT, Operating Partnership or any of the Partnership
Subsidiaries has agreed to make, nor are any of them required to make, any
adjustment under Section 481(a) of the Code by reason of a change in accounting
method or otherwise, and the

26

 

--------------------------------------------------------------------------------

Internal Revenue Service has not proposed any such adjustment or change in
accounting method. There is no application pending with any Governmental Entity
requesting permission for any changes in accounting methods.

(g)No power of attorney is in effect with respect to Taxes or Tax Returns of the
Cabot REIT, Operating Partnership or Partnership Subsidiaries for any period for
which the statute of limitations (including any waivers or extensions) has not
yet expired.

(h)Neither the Operating Partnership nor any Partnership Subsidiary has entered
into any “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax Law).

(i)None of the Cabot REIT, the Operating Partnership and the Partnership
Subsidiaries have participated in any “reportable transaction” as defined under
Treasury Regulations Section 1.6011-4 (excluding any “loss transactions” defined
under Treasury Regulations Section 1.6011-4(b)(5) arising in the ordinary course
of the Operating Partnership’s business).

(j)(A) The Cabot REIT has been organized and has operated in such a manner as to
qualify as a real estate investment trust within the meaning of Section 856 of
the Code (a “REIT”) beginning with its taxable year ended 2013, which is the
year of its formation, and for subsequent taxable years through the taxable year
ending December 31, 2016, (B) since January 1, 2017, the Cabot REIT has been
organized and operated in a manner, and will continue to operate in such a
manner, that would permit it to continue to qualify as a REIT for the taxable
years beginning January 1, 2017 and January 1, 2018, determined, with respect to
the taxable year beginning January 1, 2018, as if such taxable year ended at the
Closing (determined without regard to any distribution requirements for the
taxable year beginning January 1, 2018) and (C) no challenge to the Cabot REIT’s
status as a REIT is pending or has been threatened.  

(k)The Cabot REIT does not directly or indirectly hold any asset the disposition
of which would be subject to (or to rules similar to) Section 1374 of the Code
(or otherwise result in any “built-in gains” Tax under Section 337(d) of the
Code and the applicable Treasury Regulations thereunder).

(l)The Cabot REIT does not have any earnings and profits attributed to itself or
any other corporation accumulated in any non-REIT year within the meaning of
Section 857 of the Code.

(m)The Cabot REIT does not own any interests in any entity that is classified as
a corporation for U.S. federal income tax purposes (including a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code) or that is a
“qualified REIT subsidiary” within the meaning of Section 856(i)(2) of the Code.

(n)The Cabot REIT has not engaged at any time in any transaction that would give
rise to “redetermined rents,” “redetermined deductions,” “excess interest” or
“redetermined TRS service income” as described in Section 857(b)(7) of the Code.

27

 

--------------------------------------------------------------------------------

(o)The Cabot REIT has not had and does not have any net income from a prohibited
transaction (within the meaning of Section 857(b)(6) of the Code), any net
income from foreclosure property (within the meaning of Section 857(b)(4) of the
Code) or any liability for Taxes under Section 860(c) of the Code and has not
been and will not be through and including the Closing Date liable for federal
excise tax imposed pursuant to Section 4981 of the Code for each of the Cabot
REIT’s taxable years that ends on or before the Closing Date, assuming solely
for purposes of this representation that the Cabot REIT’s taxable year beginning
in the calendar year that includes the Closing Date ends on the Closing Date.

(p)The Cabot REIT has not constituted either a “distributing corporation” or a
“controlled corporation” (within the meaning of Section 355(a)(1)(A) of the
Code) in a distribution of stock treated as qualifying for tax-free treatment
under Section 355 of the Code in the two (2) years prior to the date of this
Agreement.

(q)None of the Cabot REIT, the Operating Partnership and the Partnership
Subsidiaries is a party to any tax sharing or similar agreement or arrangement
pursuant to which it will have any obligation to make any payments after the
Closing, other than any agreement entered into in the ordinary course of
business, the principal purpose of which is unrelated to Taxes.

(r)None of the Cabot REIT, Operating Partnership or Partnership Subsidiaries
will be required to include amounts in income, or exclude items of deduction,
after the Closing Date as a result of (i) any intercompany transaction or excess
loss account described in the Treasury Regulations promulgated pursuant to
Section 1502 of the Code (or any corresponding or similar provision of state,
local or foreign Law) arising or occurring on or prior to the Closing Date, (ii)
the application of the long-term contract method of accounting on or prior to
the Closing Date, (iii) any change in method of accounting for tax purposes
agreed to with a Governmental Entity on or prior to the Closing Date or (iv) any
election under Section 108(i) of the Code (or any corresponding or similar
provision of state, local or foreign Law).

(s)None of the Cabot REIT, the Operating Partnership and the Partnership
Subsidiaries (A) has been a member of an affiliated, unitary, combined or
consolidated group or (B) has any liability for the taxes of another person
under Treasury regulation 1.1502-6 (or any similar provision of state, local or
foreign law), as a transferee or successor, by contract, or otherwise.  

2.13Broker.  Except as set forth on Schedule 2.13 of the Seller Parties
Disclosure Letter, Seller Parties have not engaged or dealt with any broker,
investment banker, financial advisor, finder or other Person that is entitled to
any broker’s, finder’s, financial advisor’s or other similar fee or commission
in connection with the transactions contemplated hereby pursuant to arrangements
made by or on behalf of Seller Parties, the Cabot REIT, the Operating
Partnership or any Partnership Subsidiary or an Affiliate of any of them.  

2.14Compliance with Laws.  Neither the Operating Partnership nor any of the
Partnership Subsidiaries has violated or failed to comply with any statute, law,
ordinance, regulation, rule, judgment, decree or order of any Governmental
Entity applicable to its business, properties or operations and neither Seller
Parties nor any Target Company has received any

28

 

--------------------------------------------------------------------------------

written notice of violation from any Governmental Entity; provided, however,
that the foregoing representation and warranty does not cover or relate to the
Properties, and any representation or warranty of Seller Parties with respect to
the Properties is set forth in Section 2.9(g).

2.15Anti-Corruption Compliance.  The operations of Seller Parties have been
conducted at all times in compliance with (i) the U.S. Money Laundering Control
Act of 1986, as amended (the “Anti-Money Laundering Laws”); and (ii) the Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”).  No proceeding by or
before any Governmental Entity or regulatory body involving Seller with respect
to the Anti-Money Laundering Laws or the FCPA is pending or, to the Knowledge of
Seller Parties, is threatened.

2.16OFAC Compliance.  No Seller Party or any beneficial owner of a Seller Party,
is a person or entity with whom Buyer is restricted from doing business under
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, H.R. 3162, Public Law 107-56
(commonly known as the “USA Patriot Act” or Executive Order Number 13224 on
Terrorism Financing, effective September 24, 2001 and regulations promulgated
pursuant thereto (collectively, “Anti-Terrorism Laws”)), including without
limitation any persons named on the U.S. Department of the Treasury’s Office of
Foreign Asset Control (“OFAC”) Specially Designated Nationals and Blocked
Persons List.

2.17Contracts; Debt Instruments.

(a)Other than as set forth in Schedule 2.17(a) of the Seller Parties Disclosure
Letter, no Seller Party or Target Company has received a written notice that any
Target Company is in violation of or in default under (nor to the Knowledge of
Seller Parties does there exist any condition which upon the passage of time or
the giving of notice or both would cause such a violation of or default under)
any Contract (other than the Service Contracts), to which it is a party or by
which it or any of its properties or assets is bound, nor to the Knowledge of
Seller Parties does such a violation or default exist, except, in each of the
foregoing cases, to the extent that such violation or default, individually or
in the aggregate, would not have a Material Adverse Effect. As used in this
Agreement “Contract” shall mean any loan or credit agreement, note, bond,
mortgage, indenture, concession, franchise, license (other than licenses to use
real property) or any other material contract, agreement, arrangement or
understanding other than Space Leases, including, but not limited to, any
contract related to the Pre-12/15 Capital Projects and any other capital
projects that are not completed as of the date hereof.

(b)Schedule 2.17(b) to the Seller Parties Disclosure Letter sets forth a true,
correct and complete list of (a) all Indebtedness of the Target Companies and
(b) all Indebtedness of any other Person that is secured by any Property, the
Interests, or the Target Companies, in each case excluding ordinary course trade
payables (collectively, the “Existing Loans”).  Schedule 2.17(b) to the Seller
Parties Disclosure Letter sets forth a list of each loan or credit agreement,
note, bond, mortgage, indenture and any other agreement or instrument evidencing
an Existing Loan.  For purposes of this Section 2.17, “Indebtedness” shall mean
(i) indebtedness for borrowed money, whether secured or unsecured, (ii)
obligations under conditional sale or other title retention agreements relating
to property purchased by such person, (iii) capitalized lease obligations, (iv)
obligations under interest rate cap, swap, collar or similar transaction or
currency hedging transactions (valued at the termination value thereof), (v) any

29

 

--------------------------------------------------------------------------------

obligations evidenced by notes, bonds, debentures or similar instruments, (vi)
all obligations in respect of bankers acceptances or letters of credit, and
(vii) guarantees of any such indebtedness of any other Person.

(c)Schedule 2.17(c) of the Seller Parties Disclosure Letter sets forth each
interest rate cap, interest rate collar, interest rate swap, currency hedging
transaction, and any other similar agreement relating to a similar transaction
to which the Cabot REIT, the Operating Partnership or any Partnership Subsidiary
is a party or an obligor with respect thereto (collectively, the “Swaps”).

(d)Except as set forth in Schedule 2.17(d) of the Seller Parties Disclosure
Letter, no Target Company is a party to any agreement relating to the management
of any Property by any Person (each a “Management Agreement” and, collectively,
the “Management Agreements”) or any leasing brokerage or similar Contract
providing for the leasing of any Property by any Person (each a “Leasing
Agreement” and, collectively, the “Leasing Agreements”).

(e)No Target Company is a party to any agreement pursuant to which any Target
Company manages or provides services with respect to any real properties other
than Properties.

(f)Except as set forth on Schedule 2.17(f) of the Seller Parties Disclosure
Letter, no Target Company is party to any Contract with an Affiliate of Seller
Parties (each an “Affiliate Agreement”). Neither Buyer nor the Target Companies
shall have any liability with respect to any Affiliate Agreement from and after
the Closing.

(g)Each contract, arrangement, commitment or understanding of the type described
in clauses (a) to (f) of this Section 2.17 and set forth in Schedule 2.17 of the
Seller Parties Disclosure Letter and each contract, arrangement, commitment or
understanding of the type described in clauses (a) to (l) of Section 2.9 and set
forth in Schedule 2.9 of the Seller Parties Disclosure Letter, is referred to
herein as a “Disclosed Contract”.  Each Disclosed Contract is valid and binding
on any of the Target Companies that is a party thereto and in full force and
effect, other than any such Disclosed Contracts that expire or are terminated
after the date hereof in accordance with their terms or amended by agreement
with the counterparty thereto, to the extent permitted by the terms of this
Agreement; provided, that if any such Disclosed Contract is so amended in
accordance with its terms after the date hereof (provided such amendment is not
prohibited by the terms of this Agreement), then to the extent the
representation and warranty contained in this sentence is made or deemed made as
of any date that is after the date of such amendment, the reference to
“Disclosed Contract” in the first clause of this sentence shall be deemed to be
a reference to such contract as so amended. Seller Parties have delivered or
made available to Buyer prior to the date hereof true, correct and complete
copies of each Disclosed Contract.

(h)Other than the Disclosed Contracts and the Service Contracts there are no
contracts that are material to the conduct of the business of the Target
Companies.  

30

 

--------------------------------------------------------------------------------

2.18Insurance Policies.  Schedule 2.18 of the Seller Parties Disclosure Letter
contains an accurate and complete list of all property, casualty and liability
insurance policies in effect as of the date hereof with respect to the
Properties and the Target Companies (the “Insurance Policies”) and all claims
under such Insurance Policies which have been made by the Target Companies that
are currently outstanding.   Seller Parties have delivered or made available to
Buyer prior to the date hereof true, correct and complete copies of certificates
of insurance with respect to all Insurance Policies. Each Insurance Policy is in
full force and effect and all premiums due thereon have been paid in full; the
Insurance Policies will stay in place up through the Closing; each Target
Company has complied in all material respects with the provisions of each
Insurance Policy under which it is the insured party; and no insurer under any
Insurance Policy has canceled or generally disclaimed liability under any such
policy and all material claims for which coverage is provided under the
Insurance Policies, and for which Seller Parties have knowledge, have been filed
in a timely fashion.  Unless otherwise agreed by Seller Parties in their sole
discretion, each of the Insurance Policies shall be terminated as of Closing and
Buyer shall obtain such replacement policies of insurance as it deems
appropriate for the period from and after Closing.

2.19Bank Accounts. Schedule 2.19 of the Seller Parties Disclosure Letter sets
forth an accurate and complete list of the names and locations of each bank or
other financial institution at which any Target Company has an account (giving
the account numbers) or safe deposit box and the names of all Persons authorized
to draw thereon or have access thereto, and the names of all Persons, if any,
now holding powers of attorney or comparable delegation of authority from the
Target Companies and a summary statement thereof (the “Banking Relationship
Information”).

2.20Capital Improvements.  As of the date of this Agreement, certificates of
occupancy (which may include temporary certificates of occupancy or
jurisdictional equivalents permitting occupancy for the intended purpose) have
been obtained for all of the Properties, and all material capital improvements
and/or material repairs that were in process as of December 15, 2017 (such
improvements and/or repairs in process as of December 15, 2017, the “Pre-12/15
Capital Projects”) are described in Schedule 2.20 of the Seller Parties
Disclosure Letter.  Schedule 2.20 of the Seller Parties Disclosure Letter
contains the capital expenditure budgets related to the Pre-12/15 Capital
Projects which a Target Company has contracted for and which have not been
completed as of the date hereof, and identifies a reasonable estimation of the
amounts of all expenditures remaining as of the date hereof to complete such
work.

2.21Interests. Seller Parties have the right, authority and power to sell,
assign and transfer the Interests owned by them to Buyer. Upon Buyer’s payment
of the Purchase Price, Buyer will acquire the Interests, free and clear of any
Liens.

The representations and warranties of Seller Parties set forth in Sections 2.9
(Properties), 2.10 (Environmental Matters), and 2.20 (Capital Improvements) are
referred to herein as the “Real Property Representations,” and all of the other
representations and warranties of Seller Parties set forth herein are referred
to herein as the “Entity Representations.”

31

 

--------------------------------------------------------------------------------

Article III - REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller Parties as follows:

3.1Organization, Standing and Power of Buyer.  Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has all requisite power and authority to own, operate,
lease and encumber its properties and carry on its business as now being
conducted.  Buyer is duly qualified or licensed to do business as a foreign
limited liability company and is in good standing in each jurisdiction in which
the nature of its business or the ownership or leasing of its properties makes
such qualification or licensing necessary, other than in such jurisdictions
where the failure to be so qualified or licensed, individually or in the
aggregate, would not have a Buyer Material Adverse Effect.

3.2Authority; Noncontravention; Consents.

(a)Buyer has the requisite power and authority to enter into this Agreement and
to consummate the transactions contemplated by this Agreement and each other
agreement contemplated hereby to which Buyer is a party.  The execution and
delivery of this Agreement by Buyer and the performance by Buyer of its
obligations under this Agreement and each other agreement contemplated hereby to
which Buyer is a party have been duly authorized by all necessary action on the
part of Buyer.  This Agreement has been duly executed and delivered by Buyer and
constitutes a valid and binding obligation of Buyer, enforceable against Buyer
in accordance with and subject to its terms, except as the same may be limited
by bankruptcy, insolvency, reorganization, moratorium or other laws affecting
the rights of creditors generally and subject to the rules of law governing (and
all limitations on) specific performance, injunctive relief and other equitable
remedies.  

(b)The execution and delivery of this Agreement by Buyer does not, and the
consummation of the transactions contemplated by this Agreement to which Buyer
is a party and compliance by Buyer with the provisions of this Agreement will
not, conflict with, or result in any violation of, require any consent, approval
or other authorization of, or filing with or notification to, or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any material obligation or to loss
of a material benefit under, or result in the creation of any Lien upon any of
the properties or assets of Buyer under: (i) the Organizational Documents of
Buyer, as amended or supplemented through the date hereof, (ii) any material
loan or credit agreement, note, bond, mortgage, indenture, reciprocal easement
agreement, lease or other agreement, instrument, permit, concession, franchise
or license applicable to Buyer or its properties or assets or (iii) subject to
the governmental filings and other matters referred to in the following
sentence, any Laws applicable to Buyer or its properties or assets, other than,
in the case of clause (ii) or (iii), any such conflicts, violations, defaults,
rights, loss or Liens that individually or in the aggregate would not reasonably
be expected to (x) have a Buyer Material Adverse Effect or (y) prevent the
consummation of the transactions contemplated by this Agreement.  No consent,
approval, order or authorization of, or registration, declaration or filing with
any Governmental Entity is required by or with respect to Buyer in connection
with the execution, delivery or performance of this Agreement by Buyer or the
consummation by Buyer of the transactions contemplated by this

32

 

--------------------------------------------------------------------------------

Agreement, except for such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under laws requiring
transfer, recordation or gains for filings (x) of federal, state or local
environmental laws, or (y) which, if not obtained or made, would not prevent or
delay in any material respect the consummation of any of the transactions
contemplated by this Agreement or otherwise prevent Buyer from performing its
obligations under this Agreement in any material respect or have, individually
or in the aggregate, a Buyer Material Adverse Effect.

(c)All representations and warranties of Buyer Guarantor set forth in the
Termination Fee Guaranty are true, correct and complete in all material
respects.

3.3Litigation.  There is no suit, action or proceeding pending (in which service
of process has been received by Buyer or any Subsidiary of Buyer (“Buyer
Subsidiary”)) or, to the Knowledge of Buyer, threatened in writing, against
Buyer or any Buyer Subsidiary or any of their respective assets or properties
which would, or would be reasonably expected to, prevent or delay in any
material respect the consummation of any of the transactions contemplated by
this Agreement or otherwise prevent Buyer from performing its obligations under
this Agreement in any material respect or have, individually or in the
aggregate, a Buyer Material Adverse Effect.

3.4Broker.  Buyer has not engaged or dealt with any broker, investment banker,
financial advisor, finder or other Person that is entitled to any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the transactions contemplated hereby pursuant to arrangements made by or on
behalf of Buyer or any Buyer Subsidiary or an affiliate of any of them.  

3.5Compliance with Laws.  To Buyer’s Knowledge, neither Buyer nor any Buyer
Subsidiary has violated or failed to comply with any statute, law, ordinance,
regulation, rule, judgment, decree or order of any Governmental Entity
applicable to its business, properties or operations, except to the extent that
such violation or failure would not have a Buyer Material Adverse Effect.

3.6Anti-Corruption Compliance.  The operations of Buyer have been conducted at
all times in compliance with (i) the Anti-Money Laundering Laws; and (ii) the
FCPA.  No proceeding by or before any Governmental Entity or regulatory body
involving Buyer with respect to the Anti-Money Laundering Laws or the FCPA is
pending or, to the Knowledge of Buyer, is threatened.

3.7OFAC Compliance.  Neither Buyer, nor any beneficial owner of Buyer, is a
person or entity with whom Seller Parties are restricted from doing business
under Anti-Terrorism Laws, including without limitation any persons named on the
OFAC Specially Designated Nationals and Blocked Persons List.

3.8Not Closely Held.  Buyer’s ownership of the Cabot REIT will not result in the
Cabot REIT becoming “closely held” within the meaning of Section 856(h) of the
Code, or any income of the Cabot REIT failing to qualify as rents from real
property for purposes of Section 856 of the Code, during the taxable year of the
Cabot REIT that includes the Closing.

33

 

--------------------------------------------------------------------------------

3.9Employees; Employee Benefits.  Equity participation in the Buyer by benefit
plan investors is not significant (as such terms are defined in the Plan Assets
Regulation).  At all time since Buyer’s formation, the assets of Buyer have not
been treated as plan assets (as such term is defined in the Plan Assets
Regulation).

3.10Disclaimer; Buyer’s Knowledge; Disclosure; Material Adverse Effect.

(a)Buyer does not make, and has not made, any representations or warranties
relating to it, Buyer Subsidiaries, the Properties, or the operations or
businesses of Buyer and Buyer Subsidiaries or the businesses or operations
conducted on, at or with respect to the Properties, or otherwise in connection
with the transactions contemplated hereby, other than those expressly made by
Buyer in this Agreement.

(b)Prior to the date hereof, Buyer has had the opportunity to make all
inspections and investigations concerning the Cabot REIT, the Operating
Partnership and the Partnership Subsidiaries and the Properties which Buyer
deems necessary or desirable to protect its interest in consummating the
Interest Purchase or any of the other transactions contemplated by this
Agreement.    

(c)Whenever a representation or warranty made by Buyer herein refers to the
“Knowledge” of Buyer, or to the “Buyer’s Knowledge,” the accuracy of such
representation shall be based solely on the actual knowledge (or, to the extent
expressly provided in this Agreement, the deemed knowledge) of David Levine
and/or Brian Kim (each a “Buyer Knowledge Party”), and shall not be construed to
refer to the knowledge of any other officer, agent, partner, member, manager or
employee of Buyer or of any affiliate of Buyer or to impose or have imposed upon
any Buyer Knowledge Party any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains including, without limitation, the
contents of any files, documents or materials made available to or otherwise
disclosed to Buyer or the contents of files maintained by any Buyer Knowledge
Party.  

(d)“Buyer Material Adverse Effect” means any event, circumstance, change or
effect that would reasonably be expected to prevent or materially delay Buyer
from consummating the Interest Purchase or Buyer Guarantor from paying amounts
due under the Termination Fee Guaranty to the extent required by Section 8.2(d)
hereof and the terms of the Termination Fee Guaranty, to the extent material,
performing its obligation to acquire the Target Companies as contemplated by
this Agreement.  

Article IV - COVENANTS

4.1Conduct of the Business Pending Closing.  During the period from the date of
this Agreement to the Closing, except as consented to in writing by Buyer or as
expressly contemplated in this Agreement, Seller Parties shall (or shall cause
the applicable Target Company to) (and, to the extent applicable, cause each of
the applicable third party managers of the Properties to):

(a)operate the Properties (i) in substantially the same manner in which it has
operated the Properties during its period of ownership prior to the execution of
this Agreement and (ii) in compliance with all Laws applicable to the
Properties;

34

 

--------------------------------------------------------------------------------

(b)preserve the Properties (normal wear and tear exempted) substantially in
conformance with the applicable Target Company’s past practices, and subject to
casualty and condemnation, provided that other than as required pursuant to
Section 5.8 hereof, the foregoing shall not obligate any Seller Party or Target
Company to take any action which is required to be performed by a tenant and not
a Target Company pursuant to any Space Lease or to make any capital expenditure
or perform any capital work other than as required pursuant to Section 5.8
hereof;

(c)maintain the Target Company’s books and records in accordance with GAAP
consistently applied on a fair value basis and not change in any material manner
any of its methods, principles or practices of accounting in effect at the date
of the Most Recent Balance Sheet, except as may be required by applicable Law or
GAAP;

(d)duly and timely file all material reports, Tax Returns and other documents
required to be filed by the Cabot REIT, the Operating Partnership or any
Partnership Subsidiary with federal, state, local and other authorities, subject
to extensions permitted by Law;

(e)not make, change or revoke any Tax election, change any accounting period
with respect to material Taxes, file any material amendment to a Tax Return,
enter into any closing agreement, settle or compromise any proceeding with
respect to any material Tax claim or assessment relating to the Cabot REIT, the
Operating Partnership or any Partnership Subsidiary, knowingly surrender any
right to claim a refund of material Taxes, consent to any extension or waiver of
the limitation period applicable to any Taxes of the Cabot REIT, the Operating
Partnership or any Partnership Subsidiary or take any other similar action
relating to the filing of any Tax Return or the payment of any Tax; provided,
that, nothing in this Agreement shall preclude the Cabot REIT from designating
dividends paid by it as “capital gain dividends” within the meaning of Section
857 of the Code, making a “consent dividend” election within the meaning of
Section 565 of the Code or making or, after consultation with Buyer, revoking
any election or taking any other action reasonably necessary to preserve the
status of the Cabot REIT as a REIT under the Code;

(f)not enter into, cancel or modify in any material respect any Ground Lease (or
guaranty thereof) or any reciprocal easement agreement or similar agreement
affecting a Property;

(g)not amend, restate or otherwise modify the Organizational Documents of any
Target Company;

(h)not directly or indirectly redeem, purchase or otherwise acquire any shares
of capital stock, membership interests or partnership interests or any option,
warrant or right to acquire, or security convertible into, shares of capital
stock, membership interests, or partnership interests of any Person;

(i)not sell, lease (other than pursuant to Section 4.2), mortgage, subject to
Lien (subject to Section 5.1(f), (g), (h), and (i)) or otherwise dispose of any
of its personal property or intangible property;

35

 

--------------------------------------------------------------------------------

(j)not make any loans, advances or capital contributions to, or investments in,
any other Person, other than loans, advances and capital contributions to the
Partnership Subsidiaries in existence on the date hereof (and, for the avoidance
of doubt, Tenant Inducements and ordinary course trade payables are not
prohibited by this sub-clause (j));

(k)not permit any Target Company to incur any Indebtedness (other than (i)
ordinary course trade payables, and (ii) draws by the Operating Partnership on
its existing credit facility that is an Existing Loan that are in the ordinary
course or which are used to fund obligations of Seller Parties under this
Agreement) or guarantee the indebtedness of another Person, enter into any “keep
well” or other agreement to maintain any financial statement condition of
another Person or enter into any arrangement having the economic effect of any
of the foregoing;

(l)not sell, transfer or otherwise dispose of any of its ownership or voting
interests in, or resign as member, manager or partner of, any of the Target
Companies other than pursuant to Section 4.4 hereof;

(m)continue to carry the Insurance Policies through the Closing, and not allow
any termination, cancellation or material breach of the Insurance Policies to
occur or exist, unless Seller Parties enter into insurance policies
substantially consistent with the Insurance Policies at or prior to any such
termination or cancellation (such Insurance Policies will be cancelled as of
Closing, and Buyer with respect to premiums for the Insurance Policies relating
to the period from and after Closing shall not be responsible for the payment of
any premiums or obligated to make any adjustment pursuant to Section 1.4 for the
benefit of Seller Parties with respect to any such premiums);

(n)not take any action that would cause any of the representations or warranties
of Seller Parties contained herein to become inaccurate in any material respect
or any of the covenants of Seller Parties to be breached in any material
respect;

(o)not admit any Person as a member or partner of any Target Company;

(p)not declare, set aside or pay any non-cash dividend or non-cash distribution
in respect of, or redeem or otherwise acquire, capital stock, Interests,
membership interests or other securities or voting or ownership interests (for
the avoidance of doubt, the Target Companies shall be permitted to make cash
dividends and distributions);

(q)not merge, consolidate, convert or otherwise change entity form;

(r)not make any structural alterations or additions to any Property except as
(a) required by any Space Lease or Disclosed Contract or (b) required by this
Agreement;

(s)not sell or otherwise dispose of any Property, except or to the extent (i)
that such Property is the subject of a binding contract in existence on the date
of this Agreement and disclosed in Schedule 2.9(l) of the Seller Parties
Disclosure Letter, or (ii) as provided in Sections 5.21, 5.22 or 5.23;

36

 

--------------------------------------------------------------------------------

(t)not cancel, compromise or settle any suit, litigation, arbitration, claim,
action or proceeding, unless such compromise or settlement results in a full
release of Buyer (or the applicable Target Company) and would not otherwise
materially adversely affect Buyer (or the applicable Target Company) after
Closing;

(u)advise Buyer promptly of any litigation, arbitration proceeding or
administrative hearing (including condemnation) before any Governmental Entity
which, to the Seller Parties’ Knowledge, (i) affects any Target Company or
Property, which is instituted after the date hereof (or of which Seller Parties
are first notified after the date hereof) and (ii) if adversely determined,
would adversely affect (A) Seller Parties’ ability to consummate the
transactions contemplated by this Agreement, (B) the ownership of any Target
Company or Property or (C) the use, value or operation of any Target Company or
Property;  

(v)deliver to Buyer promptly after receipt thereof copies of any written notices
of violations regarding the Properties received by Seller Parties;

(w)advise Buyer promptly of any written notices of default received by any
Seller Party or Target Company under any Space Lease, Ground Lease, Existing
Loan, or Contract after the date hereof;

(x)not acquire or agree to acquire any real property or material personal
property or acquire or agree to acquire in any manner (including by merger,
consolidation or acquisition of stock or assets) any interest in any Person (or
equity interests thereof);

(y)not materially change the nature or the scope of its business or enter into a
new line of business;

(z)not enter into any agreement or arrangement that limits or otherwise
restricts any Target Company from engaging or competing in any line of business
in which it is currently engaged or currently contemplates to be engaged or in
any geographic area;

(aa)not hire any employee;

(bb)perform, or cause its agents to perform, in all material respects, all
obligations of landlord or lessor under the Space Leases;

(cc)not change or attempt to change, directly or indirectly, the current zoning
of any Property in any manner;

(dd)promptly advise Buyer of any change, update or supplement to the Banking
Relationship Information;

(ee)not cancel, amend or modify, in a manner materially adverse to any Property,
any license or permit held by the Operating Partnership with respect to such
Property or any part thereof which would be binding upon Buyer after the
Closing; and/or

(ff)ensure that the Cabot REIT will be organized and operated in a manner that
would permit it to qualify as a REIT under Section 856 of the Code through the
Closing

37

 

--------------------------------------------------------------------------------

Date (determined as if the taxable year of the Cabot REIT ended at the Closing
on the Closing Date and without regard to the distribution requirements).

4.2Entering Into or Modification of Space Leases and Contracts.  Except as
otherwise specifically contemplated in this Agreement, and without limiting any
rights that tenants, subtenants, licensees or other occupants of the Properties
may have under their Space Leases as of the date hereof, as the same may be
modified pursuant to the terms hereof, from and after the date of this Agreement
to the Closing (or any earlier termination of this Agreement), Seller Parties
agree not to permit any Target Company to enter into any Contracts or Service
Contracts to which Buyer or the Property may be or may become subject following
the Closing, or to amend or terminate any existing Contracts or Service
Contracts, without the express written consent of Buyer, which may be granted or
withheld in Buyer’s sole discretion, provided such consent shall be deemed given
if Buyer does not provide a specific objection to any proposed Contract or
amendment thereto within five (5) Business Days after Seller Parties send
written notice to Buyer requesting such consent together which such information
as may be reasonably necessary for Buyer to make an informed decision, provided,
however, notwithstanding the foregoing to the contrary, no such consent shall be
required to enter into, or amend, or terminate (i) any Service Contract that can
be terminated on thirty (30) days’ notice or less without penalty or premium and
which does not provide for payments by any party in excess of, or a series of
payments which in the aggregate exceed, $50,000 in any one year period, or
provides for the delivery of goods or performance of services, or any
combination thereof, having a value in excess of $50,000 in any one year period,
(ii) agreements which are entered into in accordance with the terms of Section
5.19 and pursuant to the terms thereof Buyer consent is not required, or (iii)
to terminate the Swaps pursuant to Section 5.13.   Except as otherwise
specifically contemplated in this Agreement, and without limiting any rights
that tenants, subtenants, licensees or other occupants of the Properties may
have under their Space Leases as of the date hereof, as the same may be modified
pursuant to the terms hereof, from and after the date of this Agreement to the
Closing (or any earlier termination of this Agreement), Seller Parties agrees
not to permit any Target Company to enter into, terminate or accept the
surrender of, supplement, extend, waive any rights under, or amend or otherwise
modify the terms of any Space Leases or apply any security deposits held under
the Space Leases without the express written consent of Buyer, which may be
granted or withheld in Buyer’s sole discretion.

4.3No Solicitation.  

(a)From the date of this Agreement until the Closing or earlier termination of
this Agreement in accordance with its terms, Seller Parties shall not, and shall
not authorize or permit any Target Company, or any of its or their officers,
trustees, directors, partners, affiliates or employees or any investment banker,
financial advisor, attorney, accountant, agent or other representative retained
by it or any of its Subsidiaries (collectively, the “Seller Representatives”),
directly or indirectly, to (i) solicit, initiate or knowingly encourage or
knowingly facilitate any inquiries, proposals or offers with respect to an
Acquisition Proposal, (ii) initiate, entertain or participate in any discussions
or negotiations regarding an Acquisition Proposal (including providing
non-public information in connection therewith) or (iii) approve or recommend an
Acquisition Proposal or enter into any binding merger agreement, letter of
intent, ownership interest purchase agreement, asset purchase agreement or
ownership interest exchange agreement, option agreement or other similar binding
agreement providing for or relating to an

38

 

--------------------------------------------------------------------------------

Acquisition Proposal or enter into any agreement requiring Seller Parties to
abandon, terminate or fail to consummate the transactions contemplated hereby or
agree to do any of the foregoing.  “Acquisition Proposal” means (w) a merger,
tender offer, recapitalization (either by debt or equity), or consolidation, or
any similar transaction, involving any Target Company, (x) a purchase, lease or
other acquisition or assumption of all or any portion of the assets of any
Target Company (other than conveyances of leasehold interests expressly
permitted hereunder and any other conveyances expressly permitted hereunder),
(y) a purchase or other acquisition (including by way of merger, consolidation,
share exchange or otherwise) of beneficial ownership (the term “beneficial
ownership” for purposes of this Agreement having the meaning assigned thereto in
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder) of securities of any Target Company, or (z) any
substantially similar transaction; provided, however, that the term “Acquisition
Proposal” shall not include the Interest Purchase or the other transactions
contemplated hereby or herein or by any of the other related documents.

(b)Upon execution of this Agreement, Seller Parties and the Target Companies
shall cease immediately and shall cause to be terminated any and all existing
activities, discussions or negotiations with any parties (other than Buyer and
Buyer Parties) conducted heretofore with respect to an Acquisition Proposal by
or on behalf of the Cabot REIT, the Operating Partnership or any of the Seller
Representatives and shall inform each of the Seller Representatives of its
obligations under this Section 4.3.

4.4Excluded Interests.  The parties acknowledge and agree that they do not
intend for any Excluded Interest to be acquired by Buyer or for Buyer or, from
and after Closing, any Target Company to retain or incur any liability with
respect to any Excluded Interests, accordingly, Seller Parties shall cause (or
cause the applicable Target Company to cause) all Excluded Interests to be
distributed out or dissolved such that following such distributions and/or
dissolutions, no Excluded Interests shall be owned, in whole or in part, by any
Target Company.

Article V - ADDITIONAL COVENANTS

5.1Due Diligence.

(a)Buyer acknowledges and agrees that it has completed, and is satisfied, in all
respects with its due diligence review of the Cabot REIT, the Operating
Partnership and the Partnership Subsidiaries, the physical condition of the
Properties, the condition of title to the Properties and the Properties’
suitability for Buyer’s intended investment subject to the terms of this
Agreement.  Buyer shall have the right to continue its inspections and
investigations as provided in this Section 5, but shall have no right to
terminate this Agreement as a result of or based on such inspections and
investigations.  Seller Parties shall, and shall cause the Cabot REIT, the
Operating Partnership and each of the Partnership Subsidiaries to, reasonably
cooperate to answer Buyer’s reasonable questions arising out of Buyer’s
continuing due diligence; provided, however, Buyer shall have no right to
terminate this Agreement and receive back the Signing Deposit (or to terminate
the Termination Fee Guaranty) as the result of or based upon such
questions.  The foregoing notwithstanding, nothing herein shall be construed to
affect or otherwise limit Buyer’s rights under Article VI with respect to
conditions of Closing or Buyer’s right to rely upon the representations and
warranties provided by Seller Parties in Article II of this Agreement.  

39

 

--------------------------------------------------------------------------------

(b)Subject to the rights of the tenants of the Properties, Seller Parties shall
allow Buyer Parties access to the Properties on the terms and conditions of this
Agreement for the purpose of making or conducting due diligence related to the
purchase of the Properties subject to the following limitations:

(i)Access to the Properties shall be during normal business hours upon at least
twenty-four (24) hours’ prior notice (either by phone or email) to Damian
Bailey, Phone: (617) 305-6144, email address: dbailey@CabotProp.com, or such
other person designated by Seller Parties in writing.

(ii)Buyer shall provide to such representative of Seller Parties in advance the
names and scope of work for each Buyer Party who will be conducting due
diligence at the Properties.  Notwithstanding anything herein to the contrary,
no invasive or subsoil testing shall be permitted without the prior written
consent of Seller Parties, which consent may be withheld in Seller Parties’ sole
and absolute discretion.

(iii)Such access shall not materially interfere with the operation of the
Properties and shall not interfere with the rights of tenants.

(iv)Buyer shall not contact any tenant without giving Seller Parties reasonable
prior notice of the same and without a representative of Seller Parties being
present during such interview at a time mutually agreed upon by the parties.

(v)Seller Parties or their designated representative shall be present during any
physical testing or inspection of the Properties at a time mutually agreed upon
by the parties.  

(vi)None of Buyer Parties shall destroy or damage any portion of the
Properties.  

(vii)Prior to such time that any of Buyer or any Buyer Parties, as applicable,
enter the Properties, Buyer shall (i) obtain policies of general liability
insurance which insure Buyer, its agents and representatives with liability
insurance limits of not less than $1,000,000 combined single limit for personal
injury and property damage and $2,000,000 in the general aggregate and name
Seller Parties and their subsidiaries as additional insureds and which are with
such insurance companies, provide such coverages and carry such other limits as
Seller Parties shall reasonably require, and (ii) provide Seller Parties with
certificates of insurance evidencing that the aforementioned policies of
insurance have been obtained.

(viii)All such inspections shall be at Buyer’s sole expense and shall be in
accordance with applicable Laws, including, without limitation, laws relating to
worker safety and the proper disposal of discarded materials.

(ix)Buyer shall cause each Buyer Party to be aware of this Agreement and the
obligations of such parties hereunder.

40

 

--------------------------------------------------------------------------------

(x)No so-called Environmental “Phase II’ or other invasive testing shall be done
without Seller Parties’ written permission, which Seller Parties may withhold in
their sole and absolute discretion.

(c)Notwithstanding any provision in this Agreement to the contrary, except in
connection with the preparation of a so-called “Phase I” environmental report
with respect to any of the Properties, zoning reports or property condition
reports or assessments, and Section 9.14(e) of this Agreement, Buyer shall not
contact any governmental official or representative in any way relating to the
Properties (including, without limitation, regarding the environmental condition
of the Properties) without Seller Parties’ prior written consent thereto, which
consent shall not be unreasonably withheld or delayed.  In addition, if Seller
Parties’ consent is obtained by Buyer, Seller Parties shall be entitled to
receive at least two (2) days prior written notice of the intended contact and
to have a representative present when Buyer has any such contact with any
governmental official or representative.

(d)Buyer hereby agrees to indemnify, defend, and hold Seller Parties free and
harmless from and against any and all losses, costs, damages, claims,
liabilities, expenses, demands or obligations, of any kind or nature whatsoever
(including reasonable attorneys’ fees, expenses and disbursements) arising out
of or resulting from the breach by Buyer of the terms of Section 5.1(b) and
Section 5.1(c) or the entry on the Properties and/or the conduct of any
diligence by Buyer or any Buyer Party except to the extent caused by the
negligence or willful misconduct of any of Seller Parties.  The foregoing
indemnity shall survive any termination of this Agreement for a period of one
(1) year, provided that with respect to any losses, costs, damages, claims,
liabilities, expenses, demands or obligations which arise and of which Seller
Parties have provided Buyer with written notice prior to the expiration of such
one (1) year period, the foregoing indemnity shall survive until final
resolution of same.  Notwithstanding the foregoing, Buyer shall not have any
liability under this Section 5.1(d) for any claims resulting from or relating to
any existing conditions, including, but not limited to, any hazardous materials
detected by Buyer’s inspections, except to the extent such existing conditions
have been exacerbated due to the negligence or willful misconduct on the part of
Buyer or any of Buyer Parties during the course of inspections.

(e)BUYER, FOR ITSELF AND ALL BUYER PARTIES, HEREBY WAIVES AND RELEASES EACH
SELLER PARTY FROM ALL CLAIMS RESULTING DIRECTLY OR INDIRECTLY FROM ACCESS TO,
ENTRANCE UPON, OR INSPECTION OF THE PROPERTIES BY BUYER OR ANY BUYER PARTIES,
EXCEPT TO THE EXTENT ANY CLAIM ARISES OUT OF THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF SELLER OR ANY OF SELLER PARTY.  THE PROVISIONS OF THIS
SECTION 5.1(e) SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

(f)Prior to the execution and delivery of this Agreement, Seller Parties
delivered or provided access to Buyer or its counsel, for each Property, copies
of the most recent title insurance policy (each, an “Existing Policy”) and the
most recent survey in Seller Parties’ possession (each, an “Existing
Survey”).  Buyer has ordered from Chicago Title Insurance Company (“Chicago”),
First American Title Insurance Company (“First American”), and Fidelity National
Title Insurance Company (“Fidelity”, and together with Chicago and First
American, collectively, the “Title Company”) title insurance commitment(s) (the
“Title

41

 

--------------------------------------------------------------------------------

Commitments”) obligating the Title Company to issue for each Property a new
American Land Title Association Standard Coverage owner’s title insurance
policy, in an amount allocated to each Property set forth on Schedule 1.8 to
this Agreement (“Agreed Value” as to each Property) and insuring fee title to
the Property subject only to Permitted Exceptions (as defined below), together
with such endorsements and affirmative coverage desired by Buyer to provide
primary coverage up to an insured amount agreeable to Buyer for all Properties
(collectively, the “Owner’s Title Policies”). Buyer has completed and is
satisfied with its review of the Title Commitments and Existing Surveys for all
of the Properties, and except for those matters set forth on Exhibit E, which
Seller Parties have agreed on or prior to the date hereof  to remove (or
otherwise cure as set forth on Exhibit E) as a condition precedent to Buyer’s
obligation to Close (the “Obligatory Removal Matters”), Buyer shall have no
right to object to any title or survey matters contained in the Title
Commitments and Existing Surveys and all such matters contained therein shall be
deemed Permitted Exceptions. Notwithstanding the foregoing, Buyer and the Title
Company may continue to work together after the date hereof to revise the Title
Commitments (and any related title owner pro formas) and include such
endorsements as Buyer and the Title Company may agree to, provided that Seller
shall have no additional cure or other title obligations except as may be
expressly agreed to pursuant to this Agreement.

(g)In the event the Properties are subject to exceptions to title other than
Permitted Exceptions, and such exceptions would have a material adverse effect
on the marketability, financeability, value or use, access or operation of the
subject Property as presently used and operated (a “Material Title Defect”),
Seller Parties shall, and shall cause the Target Companies to (all at Seller
Parties’ sole cost and expense), use commercially reasonable efforts to cure or
otherwise remove any Material Title Defects, in each case to Buyer’s
commercially reasonable satisfaction.  Such efforts may include causing the
Title Company (whether pursuant to undertakings, escrows, or indemnities
provided to the Title Company by Seller Parties, or otherwise) to remove such
objection as an exception to title in the Owner’s Title Policy issued at Closing
or affirmatively insure against the same (which insurance shall be reasonably
satisfactory to Buyer in form and substance).  It shall not be considered a
Material Title Defect that a use or structure (including setbacks) or amount of
parking is legal nonconforming as to use or structure (including setbacks) or
amount of parking.  In the event a Material Title Defect is not removed or
otherwise cured by Closing, Buyer shall have the option to either (x) terminate
this Agreement, in which case the provisions of Article VIII shall apply or (y)
waive such Material Title Defects, in which event such Material Title Defects
shall be deemed additional Permitted Exceptions and the Closing shall occur as
herein provided without any reduction of or credit against the Purchase Price.  
For purposes of this Agreement, “Permitted Exceptions” shall include (i) all
matters described in each of the Title Commitments or shown in the Existing
Surveys (as each of the foregoing may have been updated at Buyer’s request prior
to the date hereof) which are not Obligatory Removal Matters, (ii) all title
conditions created by Buyer or resulting from the acts of Buyer or its agents or
representatives or otherwise consented to by Buyer in writing, (iii) the Space
Leases, (iv) all standard printed exceptions in the Owner’s Title Policy, and
(v) any other matters which are cured or otherwise removed prior to Closing
subject to Buyer’s reasonable approval.

(h)Notwithstanding the foregoing, Permitted Exceptions do not include, and at or
prior to Closing, Seller Parties shall be obligated (and hereby covenant to):
(i) cause a release and discharge of any voluntary encumbrances created by
Seller Parties or the Target

42

 

--------------------------------------------------------------------------------

Companies after the date hereof and not set forth on the applicable Title
Commitment delivered to Buyer prior to the date hereof, (ii) pay in full and
cause to be canceled and discharged, all mechanics’ and contractors’ liens which
encumber any Property as of the Closing Date for work performed prior to the
Closing Date and terminate any recorded notices of commencements including those
relating to Pre-12/15 Capital Projects, other than such liens or notices of
commencement which relate to work done by or on behalf of a tenant that are not
a Tenant Inducement pursuant to a Space Lease that is not in default, provided
that, notwithstanding the foregoing to the contrary, (1) Seller Parties shall
not be obligated to spend greater than Two Million Dollars ($2,000,000) in the
aggregate to pay or cause to be cancelled or discharged or terminated any and
all such liens and notices of commencement encumbering Properties in the
Portfolio related to work done by or on behalf of tenants that are in default
under their respective Space Leases (to the extent Seller Parties pay any such
amounts and such liens or notices of commencement are related, after Closing
Buyer shall use commercially reasonable efforts to obtain such amounts from the
applicable tenants and, upon receipt thereof, shall promptly reimburse Seller
Parties for amounts paid by Seller Parties with respect thereto), and (2) Seller
Parties shall not be obligated to remove any mechanic’s liens related to work
for New Leases or Lease Modifications which have been approved in writing by
Buyer, including, without limitation, Tenant Inducements agreed to in such New
Leases and Lease Modifications; (iii) pay all liens and monetary encumbrances
affecting any Property evidenced by deeds of trust, mortgages, past due taxes
and assessments, judgment liens and/or other or charges in a fixed sum, in each
case other than (A) liens which Seller Parties have no obligation to pay and/or
discharge pursuant to clause (ii) above and (B) liens for taxes which are being
contested by Seller Parties or Buyer in accordance with the terms of this
Agreement (Buyer hereby agrees that such liens and monetary encumbrances under
this clause (iii) may be cured or removed either by the Title Company agreeing
to remove the same as exceptions to title in the Owner’s Title Policies issued
at Closing or affirmatively insuring against the same (which insurance shall be
reasonably satisfactory to Buyer in form and substance)); and (iv) cause a
release and discharge each of the Obligatory Removal Matters.  Except as set
forth in clause (iii) above, any of the matters set forth in this Section 5.1(h)
that Seller Parties are obligated to release and discharge, pay or cause to be
canceled and discharged, as applicable, that can be satisfied by payment of a
fixed sum of money must be satisfied by Seller Parties prior to or at Closing,
and if not so satisfied, shall be satisfied at Closing out of the Closing Cash
Payment without adjustment to the Purchase Consideration.  The Seller Parties
may satisfy their obligation to clear title with respect to any item described
above that it contests in good faith if, without retention of any liability by
the Target Companies after the Closing Date, Seller Parties either: (a) take
such actions as are reasonably necessary to remove, satisfy or cure (of record
or otherwise, as appropriate) such objection (subject to Buyer’s reasonable
approval); or (b) cause the Title Company to remove such objection as an
exception to title in the Owner’s Title Policy issued at Closing or
affirmatively insure against the same (which insurance shall be reasonably
satisfactory to Buyer in form and substance), in either case without any
additional cost or liability to Buyer and without retention of any liability by
the Target Companies.  To the extent that funds are needed to cure any such
exception, Seller Parties shall have the right to cause any portion of the
Closing Cash Payment being paid at Closing to be delivered to the Title Company
to cure same.  

(i)In connection with obtaining the Owner’s Title Policies, Buyer and Seller
Parties, as applicable, and to the extent requested by the Title Company, shall
deliver to the Title Company (i) evidence sufficient to establish (A) the legal
existence of Buyer and Seller Parties

43

 

--------------------------------------------------------------------------------

and (B) authority of the respective signatories of Seller Parties and Buyer to
bind Seller Parties and Buyer, as the case may be, and (ii) certificates of good
standing of Seller Parties.  Further, Seller Parties shall deliver to the Title
Company an owner’s title affidavit and non-imputation certification in
substantially in the form attached hereto as Exhibit H (the “Title Affidavit”).

(j)Buyer agrees to purchase the Interests subject to any and all violations of
Law now or hereafter issued or noted, including any open building permits and
any fines or penalties associated with the foregoing  (“Violations”) relating to
any Property, subject to Sellers’ obligations under Section 4.1.  Except as
provided in Section 4.1, and except to the extent any Violation is an Obligatory
Removal Matter, or results from a breach after the date hereof of Seller
Parties’ covenants under this Agreement or results from such worked performed by
or on behalf of Seller Parties prior to Closing with respect to the provisions
of Section 5.8, Seller Parties shall have no duty to remove or comply with or
repair any condition, matter or thing whether or not noted, which, if noted,
would result in a Violation being placed on any Property, and Buyer shall accept
the Interests and the Properties subject to all such
Violations.  Notwithstanding the foregoing, Seller Parties shall be responsible
for the payment of any outstanding fines, penalties and interest relating to any
such Violation as of the Closing; provided, however, that (i) for the avoidance
of doubt, Seller Parties shall have the right, but not the obligation, to cure
any such Violation, and shall also have the right prior to Closing to  contest
or appeal any such amounts that may be claimed to be due as fines, penalties or
interest thereon so long as such action is done in a commercially reasonable
manner without imposing any further obligations on the applicable Target
Company, Buyer or Property, and (ii) to the extent Seller Parties pay any such
amounts and the applicable Violation is due to a tenant’s default under its
Space Lease, after Closing Buyer shall use commercially reasonable efforts to
obtain such amounts from the tenant and, upon receipt thereof, shall promptly
reimburse Seller Parties for amounts paid by Seller Parties with respect to such
Violation.

5.2Confidentiality.  Buyer hereby acknowledges that the Confidentiality and
Non-Disclosure Agreement dated as of October 4, 2017 (“Confidentiality
Agreement”) signed and delivered by Blackstone Real Estate Advisors L.P. and
Cabot Fund in connection with the Properties is currently in full force and
effect and Buyer hereby restates its representations and covenants set forth in
said Confidentiality Agreement.  All information heretofore or hereafter
furnished to Buyer with respect to the Properties or the Cabot REIT and
Operating Partnership has been and will be so furnished on the condition that
Buyer maintain the confidentiality thereof.  Accordingly, Buyer shall hold, and
shall direct each of Buyer’s agents, employees, officers, directors,
consultants, attorneys, investors, potential investors, potential lenders,
advisors and representatives (each a “Buyer Party” and collectively “Buyer
Parties”) to hold, in strict confidence in accordance with the terms of the
Confidentiality Agreement, and Buyer shall not disclose, and shall direct Buyer
Parties not to disclose, to any other person without the prior written consent
of Cabot Fund, any of the Confidential Information (as defined in the
Confidentiality Agreement) in respect of the Properties or the Cabot REIT and
Operating Partnership delivered to or for the benefit of Buyer or any Buyer
Parties by Cabot REIT or any of Seller Parties to the extent prohibited by the
terms of the Confidentiality Agreement.  In the event this Agreement is
terminated, upon written request from Cabot Fund, Buyer shall promptly return to
Cabot Fund or destroy, at Buyer’s option, all copies of documents containing any
of such Confidential Information without retaining any copy thereof or extract
therefrom (provided that Buyer and Buyer Parties may retain a copy of such
Confidential Information as necessary to

44

 

--------------------------------------------------------------------------------

comply with legal or regulatory requirements or their respective internal
document retention or corporate governance policy, provided that any such
information retained shall remain subject to the confidentiality provisions of
this Agreement).  Notwithstanding anything to the contrary set forth herein or
in the Confidentiality Agreement, Buyer may disclose such information (i) on a
need-to-know basis to its employees, consultants, members of professional firms
serving it or potential lenders or investors, (ii) as any governmental agency
may require in order to comply with applicable Laws (including without
limitation regulations of the Securities and Exchange Commission), and including
for the avoidance of doubt any Required SEC Filings and the information required
to be included therein; provided that with respect to the disclosures in item
(ii) above (other than Required SEC Filings), Buyer shall give Seller Parties
prior notice of the intended disclosure and the reason therefore,  (iii) in
connection with a legal proceeding, (iv) to the extent that such information is
a matter of public record or becomes a matter of public record not through the
actions of Buyer or Buyer Parties, (v) to the extent it was independently
developed by Buyer or Buyer Parties or on its or their behalf without the use of
the Confidential Information. As used herein, the term “Required SEC Filings”
means those filings to be made by Buyer and/or Blackstone Guarantor and/or their
affiliates with the SEC as more particularly described on Schedule 5.2 attached
hereto.

5.3Reasonable Best Efforts; Further Action.

(a)Subject to the terms and conditions herein provided: (i) Seller Parties shall
use all reasonable best efforts (without, however, any obligation to incur any
costs, liability or other obligation in excess of de minimis amounts) to obtain
in writing all consents, approvals and authorizations set forth on Schedule
2.5(b) of the Seller Parties Disclosure Letter, and Buyer shall use all
reasonable best efforts (without, however, any obligation to incur any costs,
liability or other obligation in excess of de minimis amounts) to obtain in
writing all consents, approvals and authorizations required with respect to
Buyer’s obligations to effect the Interest Purchase; and (ii) each of the
parties shall use all reasonable best efforts to take, or cause to be taken, all
other actions and do, or cause to be done, all other things necessary, proper or
appropriate to consummate and make effective the transactions contemplated by
this Agreement including, without limitation, reasonable best efforts to satisfy
any conditions to Closing.  

(b)From time to time, as and when requested by any party hereto, if any further
action is reasonably necessary or desirable to carry out the purpose of this
Agreement, each party shall take all such necessary or desirable action upon the
request of the other party (without, however, any obligation to incur any costs,
liability or other obligation in excess of de minimis amounts).

5.4Certain Tax Matters.

(a)Seller Parties shall prepare and timely file (at their own expense and in any
event shall use their commercially reasonable efforts to file no later than
eighty (80) days following the Closing Date) any Tax Returns required to be
filed by or on behalf of the Cabot REIT, the Operating Partnership or any of the
Partnership Subsidiaries for the Operating Partnership’s (or such Partnership
Subsidiaries’) taxable year that ends on or before the Closing Date in
accordance with the accounting principles, policies and elections heretofore
utilized by the Cabot REIT, the Operating Partnership or such Partnership
Subsidiary. Buyer shall timely

45

 

--------------------------------------------------------------------------------

provide such cooperation and assistance as is reasonably requested by Seller
Parties in the preparation and filing of such Tax Returns. Seller Parties shall
provide such Tax Return to Buyer for review and comment at least fifteen (15)
days prior to the due date for filing such Tax Returns, which Tax Returns shall
be subject to the review and approval of Buyer prior to the due date, such
approval not to be unreasonably withheld or delayed; provided, however, that so
long as Seller Parties have provided such Tax Returns to Buyer on a timely
basis, if Buyer has not presented an objection to any such Tax Returns within
fifteen (15) days of receipt of such Tax Returns, then such Tax Returns shall be
deemed to be approved by Buyer and shall be filed as provided; provided, further
however, that so long as Seller Parties provided such Tax Returns to Buyer on a
timely basis, if Buyer presents no objection to any such Tax Returns by the due
date, such Tax Returns shall be filed as provided by Seller Parties.

(b)In the case of the Tax Return for the taxable year of the Cabot REIT, the
Operating Partnership or any Partnership Subsidiary that includes the Closing
Date but which ends after the Closing Date (a “Straddle Period Return”), Buyer
shall prepare (or cause to be prepared) and timely file, and Sellers shall
cooperate in the preparation and timely filing of, all required Straddle Period
Returns, with each party bearing its own expenses.  Buyer shall provide to
Seller Parties at least fifteen (15) days prior to their due date copies of any
such Straddle Period Returns, which returns shall be subject to the review and
approval of Seller Parties prior to the due date, such approval not to be
unreasonably withheld or delayed; provided, however, that so long as Buyer has
provided such returns to Seller Parties on a timely basis, if Seller Parties
have not presented an objection to any such returns within fifteen (15) days of
receipt by Seller Parties of such returns, then such returns shall be deemed to
be approved by Seller Parties and shall be filed by Buyer as provided; provided,
further however, that so long as Buyer has provided such returns to Seller
Parties on a timely basis, if Seller Parties present no objection to any such
returns by the due date, such returns shall be filed as provided by Buyer.

(c)Buyer shall pay to Seller Parties any and all refunds of Tax received by the
Cabot REIT, Operating Partnership, the Partnership Subsidiaries or Buyer after
the Closing Date, if such refunds are attributable to (i) Tax that was paid by
Seller Parties or (ii) Tax to the extent accounted for in the determination of
Closing Adjusted Working Capital as a liability.

(d)Buyer and Seller Parties agree that, effective as of the Closing Date:

(i)Assuming that the Cabot REIT qualifies as a REIT as of the Closing Date,
Buyer and its affiliates shall take all steps, or forbear from taking steps
(including causing the Cabot REIT to take all steps or forbear from taking
steps), as reasonably necessary after the Closing to ensure that the Cabot REIT
qualifies for taxation as a REIT under the Code for the U.S. federal income
taxable year of the Cabot REIT that includes the Closing.  

(ii)Buyer shall treat the purchase of the REIT Common Shares contemplated by
this Agreement for all income tax purposes as a purchase of shares of a
corporation, unless otherwise required by applicable Law.  Buyer shall not make
an election pursuant to Section 338(g) of the Code with respect to the Cabot
REIT.

46

 

--------------------------------------------------------------------------------

(iii)Buyer shall take all steps necessary, or cause the Cabot REIT to take all
steps necessary, (including, without limitation, causing the Cabot REIT to make
distributions that qualify for the dividends paid deduction set forth in Section
857(b)(2)(B) of the Code) to ensure that the Cabot REIT satisfies the minimum
distribution requirements of Section 857(a) of the Code for the taxable year
that includes the Closing.

(iv)Ownership of the Cabot REIT by Buyer and/or Buyer’s successors and assigns,
if any, shall not result in the Cabot REIT becoming “closely held” within the
meaning of Section 856(h) of the Code at any time during the taxable year of the
Cabot REIT that includes the Closing.

(v)From and after the Closing Date, Seller Parties and Buyer shall cooperate
fully, as and to the extent reasonably required by the other party, in
connection with the filing of Tax Returns and any audit, litigation or other
proceeding with respect to taxes.  Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
which are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.  

(vi)Unless required by applicable Law, without Seller Parties’ consent, Buyer
shall not cause the Cabot REIT to designate any distribution paid (or treated as
paid) prior to Closing as a capital gain dividend under Section 857 of the Code
to the extent that such distribution relates to capital gains realized by the
Cabot REIT after the Closing.

(vii)Following the Closing and until the filing of the U.S. federal income Tax
Return that includes the Closing, upon request from Seller Parties, Buyer shall
use reasonable efforts to make available to Seller Parties such information as
may be reasonably required for Seller Parties to assess the Cabot REIT’s
compliance with the REIT requirements under the Code for the taxable year that
includes the Closing.

(viii)If a party to this Agreement becomes aware of any claim made by the U.S.
Internal Revenue Service or any other Governmental Entity that, (i) if
successful, could reasonably result in the Cabot REIT failing to qualify as a
REIT under the Code  for any pre-Closing period or Tax period that includes the
Closing Date but which ends after the Closing Date (a “REIT Tax Claim”), or (ii)
relates solely to the Operating Partnership for any pre-Closing period or Tax
period that includes the Closing Date but which ends after the Closing Date (an
“OP Tax Claim”), such party shall promptly notify all the other parties to this
Agreement of such Tax Claim. Buyer shall control all tax proceedings (formal or
informal, administrative, judicial or otherwise) involving a REIT Tax Claim or
an OP Tax Claim. For a REIT Tax Claim or an OP Tax Claim: (A) Seller Parties
shall have the right to participate in any such REIT Tax Claim or OP Tax Claim;
and (B) Buyer will seek Seller Parties’ consent before agreeing to any
settlement with respect to any such REIT Tax Claim or OP Tax Claim (such consent
not to be unreasonably withheld, conditioned or delayed).  

47

 

--------------------------------------------------------------------------------

5.5Public Announcements.  Each party will consult with each other party before
issuing, and provide each other the opportunity to review and comment upon, any
press release or other written public statements which address in any manner the
Interest Purchase and other transactions contemplated by this Agreement, and
shall not issue any such press release or make any such written public statement
prior to such consultation, except as may be required by applicable Law or the
rules and regulations of any securities exchange, in which case the party
required to make such release or announcement shall use its commercially
reasonable efforts to allow the other party reasonable time to comment on such
release or announcement in advance of such issuance.   If either party desires
to issue a press release with respect to the Interest Purchase and other
transactions contemplated by this Agreement, such party shall, at least three
(3) Business Days prior to the issuance of the same, deliver a copy of the
proposed press release to the other party for its review, comment and
approval.  If no objection or comments are provided by the other party within
such period, consent to the press release shall be deemed to have been
given.  Once a party has received consent (or deemed consent) to issuance of the
press release, such party shall have the right to issue and re-issue the content
of such press release without obtaining further consent of the other party. In
addition, either party may release information concerning the transactions
contemplated hereby at any time after the date of this Agreement, (i) to comply
with any applicable Laws, including pursuant to governmental regulations and
statutes as required by law for publicly traded entities or pursuant to an order
by a court of competent jurisdiction and (ii) to the extent, in the good faith
judgment of  Buyer’s or Seller Parties’ counsel, accountants, or advisors, as
applicable, such disclosure is required or reasonably advisable to be disclosed
(including in any registration statement, other disclosure document, press
release or public announcement) in connection with such party’s (or any of its
affiliates’) quarterly earnings results, earnings guidance or capital raising
and other fund-raising activities; provided, however, such disclosing party
shall give the other party a reasonable opportunity to review and comment on
such disclosure. Notwithstanding the foregoing, nothing herein shall limit the
right of (i) the indirect investor in Buyer to publicly disclose the transaction
consistent with the manner such indirect investor has disclosed transactions
prior to the date hereof, or (ii) the Cabot Fund to disclose the transactions
contemplated by this Agreement to its investors. The provisions of this Section
shall survive the Closing or any earlier termination of this Agreement.

5.6Resignations.  At or prior to Closing, Seller Parties shall cause their
directors, officers and managers of the Cabot REIT, the Operating Partnership
and the Partnership Subsidiaries to submit their resignations from such
positions and shall remove all signatories from its bank and securities accounts
and safe deposit boxes and, in each case, shall deliver to Buyer at the Closing
evidence of such resignation or removal.

5.7Representative Indemnification.

(a)From and after the Closing, Buyer and the Operating Partnership
(collectively, the “Indemnifying Parties” and each, an “Indemnifying Party”)
agree to honor and continue in full force and effect for a period of six years
following the Closing all rights to indemnification and all limitations on
personal liability that exist in favor of any Person who is now, or has been at
any time prior to the date hereof, or who becomes prior to the Closing, an
officer, employee, director, manager, trustee, general partner, fiduciary or
agent of the Operating Partnership or any Partnership Subsidiary (the
“Indemnified Parties” and each an “Indemnified

48

 

--------------------------------------------------------------------------------

Party”) that are contained in the Organizational Documents of the Cabot REIT or
the Operating Partnership, as in effect on the date hereof, to the fullest
extent permitted or required by applicable Law, with respect to matters
occurring before the Closing; provided, however, that all rights to
indemnification in respect of any claims asserted or made within such period
shall continue until the disposition of such claim.

(b)In addition to the rights provided in Section 5.7(a) above, in the event of
any threatened or actual claim, action, suit, demand, proceeding or
investigation, whether civil, criminal or administrative, including, without
limitation, any action by or on behalf of any or all security holders of the
Operating Partnership or Buyer, or any Partnership Subsidiary or Buyer
Subsidiary, or by or in the right of the Operating Partnership or Buyer, or any
Partnership Subsidiary or Buyer Subsidiary, or any claim, action, suit, demand,
proceeding or investigation in which any Indemnified Party is, or is threatened
to be, made a party based in whole or in part on, or arising in whole or in part
out of, or pertaining in whole or in part to that relates to the fact that he or
she is or was an officer, employee, director, general partner, manager,
fiduciary or agent of the Operating Partnership or any of the Partnership
Subsidiaries or is or was serving at the request of the Operating Partnership or
any Partnership Subsidiary as an officer, employee, director, general partner,
manager, fiduciary or agent of another corporation, partnership, limited
liability company, joint venture, trust or other enterprise, or any action or
omission by such person in his capacity as an officer, employee, director,
general partner, trustee, manager, fiduciary or agent of the Operating
Partnership, any Partnership Subsidiary or any other entity referred to above, ,
whether in any case asserted or arising before, at or after the Closing, Buyer,
the Operating Partnership and the Indemnified Parties hereby agree, from and
after the Closing, to use their reasonable best efforts to cooperate in the
defense of such claim, action, suit, demand, proceeding or investigation and,
from and after the Closing, the Indemnifying Parties shall indemnify and hold
harmless, as and to the full extent permitted by applicable Law, each
Indemnified Party against any losses, claims, liabilities, expenses (including
reasonable attorneys’ fees and expenses), judgments, fines and amounts paid in
settlement in accordance herewith in connection with any such threatened or
actual claim, action, suit, demand, proceeding or investigation.

(c)If the Indemnifying Parties have acknowledged in writing that the Indemnified
Parties are entitled to indemnification with respect to a matter, the
Indemnifying Parties shall have the right to select counsel with respect to such
matter and the Indemnifying Parties shall pay the expenses of such
counsel.  Notwithstanding the foregoing, an Indemnifying Party shall not be
obligated by this Section 5.7(c) to advance any expenses or costs prior to
receipt of an undertaking by or on behalf of the Indemnified Party to reimburse
any expenses so advanced if it shall ultimately be determined by a court of
competent jurisdiction in a final non-appealable order that the Indemnified
Party is not entitled to be indemnified against such expense by such
Indemnifying Party.  Notwithstanding anything to the contrary set forth in this
Agreement, an Indemnifying Party (i) shall not be liable for any settlement
effected without its prior written consent, which consent shall not be
unreasonably withheld or delayed, and (ii) shall not have any obligation
hereunder to any Indemnified Party to the extent that a court of competent
jurisdiction shall determine in a final and non-appealable order that such
indemnification is prohibited by applicable Law.  Any Indemnified Party wishing
to claim indemnification under this Section 5.7, upon learning of any such
claim, action, suit, proceeding or investigation, shall promptly notify the
Indemnifying Parties of such claim and the relevant

49

 

--------------------------------------------------------------------------------

facts and circumstances with respect thereto no later than thirty (30) days
after obtaining such knowledge; provided, however, that the failure to provide
such notice shall not affect the obligations of the Indemnifying Parties except
to the extent such failure to notify materially prejudices the Indemnifying
Parties’ ability to defend such claim, action, suit, proceeding or
investigation; and provided further, however, that no Indemnified Party shall be
obligated to provide any notification pursuant to this Section 5.7(c) prior to
the Closing.  Upon the written request of an Indemnifying Party, an Indemnified
Party shall use commercially reasonable efforts to obtain payment for any
losses, claims, liabilities, expenses (including reasonable attorneys’ fees and
expenses) payable pursuant to this Section 5.7 from such Indemnifying Party’s
insurance provider prior to enforcing any rights to receive payment under this
Section 5.7 directly from the Indemnifying Party.  The Indemnified Party shall
subrogate any rights it may have to receive payments from the Indemnifying
Party’s insurance provider in favor of the Indemnifying Party.  In addition, an
Indemnified Party shall reimburse the Indemnifying Party for any amounts paid
directly to the Indemnified Party by the Indemnifying Party’s insurance provider
to the extent that the Indemnifying Party shall have previously paid such
amounts to the Indemnified Party in accordance with this Section 5.7.

(d)At or prior to the Closing, Seller Parties may cause the Operating
Partnership to purchase directors’ liability insurance policy coverage for the
Operating Partnership’s directors and officers for a period of six years, which
will provide such directors and officers with coverage in amount and scope on
substantially similar terms as currently provided by the Operating Partnership
to such directors and officers; provided, however, that, if any such directors’
liability insurance policy is purchased, the amount of the premium payable for
the term of such policy shall be paid in full before the Closing by Seller
Parties.

(e)This Section 5.7 is intended for the irrevocable benefit of, and to grant
third party rights to, the Indemnified Parties and their respective successors,
assigns and heirs and shall be binding on all successors and assigns of each
Indemnifying Party.  Each of the Indemnified Parties shall be entitled to
enforce the covenants contained in this Section 5.7 and Buyer acknowledges and
agrees that each Indemnified Party would suffer irreparable harm and that no
adequate remedy at law exists for a breach of such covenants and such
Indemnified Party shall be entitled to injunctive relief and specific
performance in the event of any breach of any provision in this Section 5.7.

(f)In the event that Buyer or any of its respective successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to one or
more Persons, then, and in each such case, the successors and assigns of such
entity shall assume the obligations set forth in this Section 5.7, which
obligations are expressly intended to be for the irrevocable benefit of, and
shall be enforceable by, each Indemnified Party covered hereby.

5.8Capital Projects.  Subject to Section 1.4(g)(v), notwithstanding the
foregoing or anything herein to the contrary, Seller Parties shall use
commercially reasonable efforts to perform or complete (or to cause the
applicable Target Company to perform or complete) the Pre-12/15 Capital
Projects. Additionally, Seller Parties shall have the right to perform or
complete capital alterations or improvements or repairs to the Properties,
provided such capital

50

 

--------------------------------------------------------------------------------

alterations or improvements are (i) being made to cure an emergency at the
Properties or (ii) required under the terms of any Space Leases, Service
Contracts or recorded documents, provided that capital alterations pursuant to
the foregoing clause (ii) shall be subject to Buyer’s approval, such approval
not to be unreasonably withheld, conditioned or delayed. Following Closing,
subject to Section 1.4(g)(v), Seller Parties shall have no obligation to
complete any Pre-12/15 Capital Projects that have not been completed as of
Closing.  Seller Parties shall not modify the scope of any Pre-12/15 Capital
Project without the consent of Buyer, which may be granted or withheld in
Buyer’s sole discretion.  For the avoidance of doubt, Seller Parties shall not
be obligated to pay for increased costs of a Pre-12/15 Capital Project as a
result of changes to the scope or quality of, or any other materials terms
relating to, such Pre-12/15 Capital Projects after the Closing Date.  For the
avoidance of doubt, subject to the terms of Section 1.4(g)(v) with respect to
New Leases and Lease Modifications entered into prior to Closing, Buyer shall be
responsible for the Tenant Inducement Costs and capital projects set forth on
Schedule 5.8.

5.9Use of Name; Amendment of Governing Documents.  As soon as practicable
following the Closing Date and in no event later than sixty (60) days following
the Closing, Buyer agrees to change the name of the Cabot REIT, the Operating
Partnership and the Partnership Subsidiaries, to the extent applicable, to
remove the word “Cabot” from their names and to amend the governing documents of
such entities and provide evidence thereof, as reasonably requested by Seller
Parties. Buyer acknowledges that at Closing it is receiving no rights or
intellectual property whatsoever relating to the name “Cabot” or the business of
any affiliates of Seller Parties other than the Target Companies. Seller Parties
shall (and shall cause the Target Companies to) cooperate with Buyer Parties at
Buyer’s request to execute and file all documentation required to effectuate a
name change of each Target Company immediately prior to the Closing (such
documentation shall be held in escrow for the Closing and shall not be released
from escrow unless and until Buyer has acknowledged that all conditions to
Buyer’s obligation to Close pursuant to Section 6.2 have been satisfied and
Buyer has irrevocably authorized Closing).

5.10Management Agreements.  The Management Agreements and the Leasing Agreements
shall not be terminated as of Closing unless Buyer has instructed Seller Parties
to cause the termination of any Management Agreement or Leasing Agreement as of
the Closing Date by written notice delivered to Seller Parties no later than
January 29, 2018 (each a “Designated Agreement”). The Designated Agreements
shall be terminated at Seller Parties’ sole cost and expense and with no further
liability to Buyer or Target Companies and evidence of such termination shall be
delivered to Buyer at or prior to the Closing, provided that, notwithstanding
the foregoing to the contrary, Tenant Inducement Costs attributable to Leasing
Agreements shall be prorated in accordance with Section 1.4(g)(v) hereof.

5.11Request for Tenant Estoppel Certificates.  Seller Parties shall promptly
prepare an estoppel certificate in the form attached hereto as Exhibit C for
each tenant leasing 35,000 square feet or more at one of the Properties and
deliver such draft estoppel certificate to Buyer for review and approval.   To
the extent any such lease is the subject of a guaranty, Seller Parties will
include in the requested estoppel joinder language for the guarantor certifying
that the guaranty is in full force and effect. Unless Buyer gives notice to
Seller Parties objecting to any draft estoppel certificate within three (3)
Business Days after receipt, Buyer shall be deemed to have approved such draft
estoppel certificate. Seller Parties shall deliver each estoppel certificate

51

 

--------------------------------------------------------------------------------

approved or deemed approved by Buyer to the applicable tenant and use
commercially reasonable efforts (without any obligation to incur liability or
cost other than de minimis amounts) to obtain an executed estoppel certificate
from each such tenant in a form that meets the requirements of Section
6.2(d).  Unless Buyer gives notice to Seller Parties objecting to an estoppel
certificate within three (3) Business Days after receipt of such estoppel
certificate, Buyer shall be deemed to have approved such estoppel certificate.

5.12Repayment of Indebtedness.  At or prior to the Closing (including by way of
an application of the Purchase Price), except with respect to ordinary course
trade payables that are adjusted between the parties pursuant to Section 1.4 and
except as otherwise provided in Section 5.19 with respect to the Bonds and
Letters of Credit, Seller Parties shall cause to be fully repaid all
Indebtedness of the Target Companies and shall cause the termination of all
credit agreements and other agreements evidencing, governing or securing
Indebtedness (including with respect to the Existing Loans). Upon the written
request of Buyer, Seller Parties shall cooperate, at no cost or liability to
Seller Parties and solely as an accommodation to Buyer, to cause any existing
mortgage encumbering the Properties to be assigned to Buyer’s lender, provided,
however, it is expressly understood and agreed that any such assignment shall
not be a condition to Buyer’s obligation to proceed with the Closing under this
Agreement and failure to obtain any such assignment shall not be a default by
Seller Parties hereunder.  

5.13Unwinding of Swaps.  On or prior to December 29, 2017, Seller Parties shall
cause the Operating Partnership to unwind or terminate that certain Swap listed
on Schedule 2.17(c) of the Seller Parties Disclosure Letter with Wells Fargo
Bank, N.A, as the counterparty, in the notational amount of $128,130,000 and
with the Maturity Date of September 30, 2020, and the Seller Parties shall pay
any amount due in connection therewith prior to Closing and provide written
documentation confirming such unwind to Buyer.   On or prior to March 8, 2018,
Seller Parties shall cause the Operating Partnership to unwind or terminate all
of the remaining Swaps, and provide written documentation confirming such
unwinding to Buyer and pay any amount due in connection therewith prior to
Closing.

5.14Brokers.  Seller Parties are solely responsible for the payment of any such
fees or commissions set forth on Schedule 2.13 of the Seller Parties Disclosure
Letter, which payments will be made by Seller Parties on the Closing Date.

5.15Affiliate Agreements.  Seller Parties shall terminate or cause the
applicable Target Company to terminate all Affiliate Agreements prior to the
Closing at Seller Parties’ sole cost and expense. Such termination shall result
in neither Buyer nor any Target Company having any liability with respect to
such Affiliate Agreement from and after Closing. Seller Parties shall deliver
evidence of such termination to Buyer on or prior to the Closing Date.

5.16Risk of Loss; Condemnation and Casualty.

(a)If at any time prior to the Closing, (i) a Property or any portion thereof is
damaged or destroyed as a result of fire or any other casualty, or (ii) any
action or proceeding is filed, under which a Property, or any portion thereof
may be taken pursuant to any Law or by condemnation or the right of eminent
domain, Seller Parties shall promptly give Buyer written notice thereof.  Seller
Parties will credit against the Purchase Price payable by Buyer at the

52

 

--------------------------------------------------------------------------------

closing an amount equal to all proceeds (other than on account of business or
rental interruption proceeds relating to the period prior to Closing, but
including any business or rental interruption proceeds relating to the period
commencing on the Closing Date), if any, received by Seller parties as a result
of such casualty or condemnation, together with a credit for any deductible
under such insurance, less reasonable out-of-pocket collection costs and any
amounts paid by Seller Parties to third parties prior to restore such Property.
If as of the Closing Date, Seller Parties have not received any such insurance
or condemnation proceeds, then the parties shall nevertheless consummate on the
Closing Date the conveyance of the Interests and Seller Parties will at Closing
assign to Buyer all rights of Seller Parties, if any, to the insurance or
condemnation proceeds (other than on account of business or rental interruption
proceeds relating to the period prior to Closing, but including any business or
rental interruption proceeds relating to the period commencing on the Closing
Date) and to all other rights or claims arising out of or in connection with
such casualty or condemnation.

(b)Any restoration of the Property with respect to any casualty or condemnation
shall be performed by Seller Parties in accordance with applicable Law and the
applicable contracts in a good and workmanlike manner and Seller Parties shall
consult with Buyer in connection with any such restoration of the Property.

(c)Notwithstanding Section 5.16(a) above, if, on or before the Closing Date, a
Material Casualty Event shall occur, then Seller Parties shall promptly notify
Buyer (a “Material Casualty Notice”) thereof in writing and Buyer may elect, by
written notice delivered to Seller Parties within five (5) Business Days of
Buyer’s receipt of the Material Casualty Notice, in its sole discretion, to
either:

(i)terminate this Agreement, in which case the terms of Article VIII shall
apply; or

(ii)consummate the Closing in accordance with the terms and conditions of this
Agreement, including 5.16(a) and (b) above.

A “Material Casualty Event” shall mean the occurrence of casualties with respect
to Properties following the date hereof, the cost to restore the damage from
which would reasonably be expected to exceed five percent (5%) of the Purchase
Price.  

(d)Notwithstanding Section 5.16(a) above, if, on or before the Closing Date, a
Material Condemnation Event shall occur, then Sellers shall promptly notify
Buyer (a “Material Condemnation Notice”) thereof in writing and Buyer may elect,
by written notice delivered to Sellers within five (5) Business Days of Buyer’s
receipt of the Material Condemnation Notice, in its sole discretion, to either:

(i)terminate this Agreement, in which case the terms of Article VIII shall
apply; or

(ii)consummate the Closing in accordance with the terms and conditions of this
Agreement, including Section 5.16(a) and (b) above.

53

 

--------------------------------------------------------------------------------

A “Material Condemnation Event” shall mean, with respect to the Properties, one
or more actions in eminent domain following the date hereof that result in
losses of land and improvements with respect to the Properties with a value in
an aggregate amount in excess of  five percent (5%) of the Purchase Price.

5.17Books and Records. Buyer has advised Seller Parties that Buyer (or any
direct or indirect owner of Buyer or affiliate thereof) may be required to file,
in compliance with certain laws and regulations (including, without limitation,
Regulation S-X of the Securities and Exchange Commission), audited financial
statements, pro forma financial statements and other financial information
related to the Properties for up to three (3) fiscal years prior to Closing and
any interim period during the fiscal year in which the Closing occurs (financial
statements for any such interim period being unaudited) (the “Financial
Information”).  Following the Closing, Seller Parties agree to, at no cost to
Seller Parties and subject to the terms of this Section 5.17, use commercially
reasonable efforts to cooperate with Buyer and its representatives and agents in
preparing the Financial Information.  Without limiting the generality of the
foregoing, if requested by Buyer, Seller Parties shall use commercially
reasonable efforts to (i) maintain and allow Buyer (upon no less then
seventy-two (72) hours prior written notice, which notice may be given via
email), reasonable access to, during normal business hours, such books and
records of Seller Parties reasonably related to the Properties (provided Seller
Parties shall have the right to redact information relating to assets and
liabilities of Seller Parties and their affiliates and direct and indirect
investors) other than the Properties), (ii) make employees with knowledge of the
Properties available for interview by Buyer, (iii) deliver a customary
representation letter (the “Audit Inquiry Letter”) in such form as is reasonably
acceptable to Seller Parties and Buyer’s outside third party accountants (the
“Accountants”), with such facts and assumptions as reasonably determined by the
Accountants in order to make such certificate accurate, signed by the
individual(s) responsible for Seller Parties’ financial reporting, as prescribed
by generally accepted auditing standards promulgated by the Auditing Standards
Division of the American Institute of Certified Public Accountants, which
representation letter may be required to assist the Accountants in rendering an
opinion on such financial statements, and same will be made subject to the terms
and limitations set forth below in this Section, and (iv) to the extent that
Seller Parties’ financial statements have previously been audited, Seller
Parties’ shall use commercially reasonable efforts to cause the auditor of
Seller Parties’ financial statements to provide its consent to the inclusion of
its report, without exception or qualification, with respect to such audited
financial statements (provided that only the portion of audited financial
statements set forth in Section 2.6(a)(iv) and attached as Schedule 2.6(a) may
be included), to provide to Buyer and/or their Affiliates or the underwriters or
initial purchasers in any financing with appropriate comfort letters in
accordance with the American Institute of Public Accountants’ professional
standards and to participate in due diligence sessions customarily conducted in
connection with the provision of comfort letters (the foregoing (i) – (iv)
referred to collectively as the “Audit Assistance”).  Notwithstanding the
foregoing, Seller Parties shall not be required to provide any information
concerning (a) Seller Parties’ confidential financial analyses or projections,
prepared for Seller Parties’ internal purposes or otherwise not directly related
to the operation of the Properties, (b) financial statements of any Affiliate or
subsidiary of Seller Parties (other than Property-level financial
statements).  Buyer shall reimburse Seller Parties, within five (5) Business
Days following Seller Parties’ request, for all out of pocket costs and expenses
actually incurred by Seller Parties and its Affiliates for any and all Audit
Assistance provided by them at the request of Buyer pursuant to this Section
5.17.  Further,

54

 

--------------------------------------------------------------------------------

Buyer hereby indemnifies and agrees to hold Seller Parties, its Affiliates or
subsidiaries, or any of their respective officers, directors, shareholders,
partners, members, employees or agents (each an “Indemnified Party” and
collectively, the “Indemnified Parties”) harmless from and against all costs,
expenses, losses, liabilities, damages, demands, allegations or actions suffered
by or otherwise asserted against any Indemnified Party as a result of the Audit
Assistance, any filings with the Securities and Exchange Commission, and/or the
Audit Inquiry Letter; provided, however, that the foregoing indemnity shall not
apply to (i) anything arising out of the gross negligence or willful misconduct
of Seller Parties or their respective Affiliates or (ii) anything arising out of
any intentional, bad faith misrepresentation in information relating to the
Properties provided by Seller Parties or their respective
Affiliates.  Notwithstanding anything in this Section 5.17 to the contrary,
Seller Parties shall have no liability under this Section 5.17 with respect to
any information, data or statements provided to Buyer in connection with Audit
Assistance, including, without limitation, any Audit Inquiry Letter, and Buyer’s
sole recourse with respect to any claims relating thereto shall be the Buyer’s
R&W Insurance.  The provisions of this Section 5.17 shall survive Closing,
provided that Seller Parties’ obligations under this Section 5.17 shall not
continue beyond three (3) years following the Closing.

5.18SNDAs; CCRs.

(a)Upon the written request of Buyer, Seller Parties agree to forward, at no
cost or other liability to Seller Parties  and solely as an accommodation to
Buyer, a Subordination, Non-Disturbance and Attornment Agreement (each, an
“SNDA”) to tenants under any Space Lease which Buyer may request. All such SNDAs
shall be prepared by Buyer or its counsel.  However, it is expressly understood
and agreed that the receipt of one or more Subordination, Non-Disturbance and
Attornment Agreements in any form executed by tenants shall not be a condition
to Buyer’s obligation to proceed with the Closing under this Agreement, and
failure to obtain one or more SNDAs shall not be a default by Seller Parties
hereunder.

(b)Upon the written request of Buyer, Seller Parties shall forward, at no cost
or other Liability to Seller Parties and solely as an accommodation to Buyer,
estoppel certificates (collectively, “CCR Estoppels”) from all third parties to
any title document affecting the Properties.  All such CCR Estoppels shall be
prepared by Buyer or its counsel.  However, it is expressly understood and
agreed that the receipt of one or more CCR Estoppel in any form executed by
tenants shall not be a condition to Buyer’s obligation to proceed with the
Closing under this Agreement, and failure to obtain one or more CCR Estoppels
shall not be a default by Seller Parties hereunder.

5.19Bonds and Letters of Credit.    

(a)Schedule 2.17(b) lists the letters of credit obtained by the Target Companies
identified thereon for the benefit of the parties identified thereon (the
“Letters of Credit”).  For each of the Letters of Credit, Seller Parties prior
to Closing shall, subject to the terms of this Section 5.19(a), cause a bank
account at Bank of America to be established in the name of the Operating
Partnership or another Partnership Subsidiary of Buyer’s choosing (the “BOA
Account”), and cause such account to be funded with cash in the undrawn amount
of all of the Letters of Credit.  Seller Parties and Buyer shall make
arrangements with Bank of America prior to Closing that the BOA Account will
become the collateral for the Letters of Credit as of

55

 

--------------------------------------------------------------------------------

Closing, which will allow such Letters of Credit to remain in place as of and
following Closing.  The amount of cash funded into the BOA Account shall not be
a credit from Seller Parties to Buyer, and such amounts shall not be treated as
a Current Asset under Section 1.4 hereunder (the “L/C Credit Amount”).  Buyer
consent shall not be required in connection with creating the account
contemplated by this Section 5.19.  If Bank of America is not able to
accommodate the foregoing process, then Seller Parties shall ensure that a
replacement Letter of Credit, cash escrow or bond in a form satisfactory to the
beneficiary under each Letter of Credit is in place as of Closing, with the
costs thereof paid by Seller Parties, and Buyer agrees to reasonably cooperate
with Seller Parties in connection therewith.  In addition to the foregoing,
Seller Parties shall have the right with respect to that Letter of Credit listed
on Schedule 2.17(b) of the Seller Disclosure Letter related to completion of
certain construction obligations (the “Hatfield Letter of Credit”) to modify and
reduce the amount of the Hatfield Letter of Credit, or to replace in its
entirety with the reissuance of a new letter of credit, subject to obtaining all
necessary approvals from the applicable Governmental Entity and provides such
evidence to Buyer.  At such time following Closing when all obligations related
to any Letter of Credit have been satisfied (for the avoidance of doubt, Buyer
acknowledges and agrees that the return of the original of such Letter of Credit
to the Buyer or the issuer of such Letter of Credit without any obligation by
the applicable Governmental Entity to replace the same shall evidence that all
such obligations have been satisfied) and such Letter of Credit is cancelled or
otherwise expires, Buyer shall be entitled to retain any cash securing such
Letters of Credit or cash escrow, and Buyer shall promptly reimburse Seller
Parties the amount so retained by Buyer.

(b)Schedule 2.17(b) of the Seller Parties Disclosure Letter lists the surety
bonds identified thereon for the benefit of the parties identified thereon (the
“Bonds”), and the indemnity obligations of Cabot Fund and certain Partnership
Subsidiaries to the surety under such Bonds (the “Bonds Indemnity”). On the
Closing Date, Seller Parties shall credit Buyer in the maximum amount that is
payable to the applicable Governmental Entity under the Bonds, as set forth on
Schedule 2.17(b) of the Seller Parties Disclosure Letter, and such amounts shall
not be treated as a Current Asset under Section 1.4 hereunder (the “Bonds Credit
Amount”).    Buyer acknowledges and agrees that Seller Parties shall have the
right prior to Closing, without the consent of Buyer, to have Cabot Fund’s
obligations under the Bonds Indemnity assumed by the Operating Partnership and
to have the Cabot Fund released of all liability with respect thereto, subject
to the approval of the surety under such Bonds; provided, however, that such
assumption and release shall not increase any obligations or reduce the rights
of the Operating Partnership or any Partnership Subsidiary as indemnitor under
the Bonds Indemnity.  At such time following Closing when all obligations
related to a Bond has been satisfied (for the avoidance of doubt, Buyer
acknowledges and agrees that the return of the original of such Bond to the
Buyer or the issuer of such Bond or a written release from the beneficiary of
such Bond shall evidence that all such obligations have been satisfied) along
with an acknowledgment by the applicable Governmental Entity that no replacement
bond or surety is required and no additional obligations remain outstanding and
such Bonds and Bonds Indemnity are cancelled or otherwise terminated, Buyer
shall promptly reimburse Seller Parties the portion of the Bonds Credit Amount
that remains outstanding.

5.20Incentive Fees.  Schedule 2.9(k) of the Seller Parties Disclosure Letter
sets forth certain incentive fees that the applicable Target Companies shown
thereon will be obligated to pay.  With respect to the Development Management
and Lease Up Agreements with Seefried

56

 

--------------------------------------------------------------------------------

Industrial Properties, Inc. (“Seefried”) set forth on Schedule 2.9(k) of the
Seller Parties Disclosure Letter, Seller Parties have caused the applicable
Target Companies on or prior to the date hereof to enter into amendments to such
agreements shown on Schedule 2.9(k) of the Seller Parties Disclosure Letter,
pursuant to which the parties thereto have agreed upon a fixed amount that will
serve as payment in full of all fees and other payments due to Seefried under
the applicable agreements, and Seller Parties shall be solely responsible for
payment of such amounts, and shall cause such amounts to be paid in full at or
prior to Closing.  With respect to the Project Management Agreement with Verus
Partners, LLC (“Verus”) shown on Schedule 2.9(k) of the Seller Parties
Disclosure Letter, if all amounts due thereunder have not been paid in full to
Verus at or prior to Closing, with reasonable evidence thereof provided to
Buyer, Seller Parties shall be obligated at Closing to deliver to Buyer (a)
evidence of all lien waivers related to the construction work being performed at
the applicable Property and managed by Verus pursuant to the Project Management
Agreement (the “Lien Waivers”) and (b) written acknowledgement from Verus of the
maximum amount that could be due to Verus under such Project Management
Agreement (the “Maximum Verus Payment”), and Seller Parties shall credit Buyer
the Maximum Verus Payment at Closing.  Buyer after Closing shall pay Verus the
Maximum Verus Payment when due under the terms of the Project Management
Agreement, less any amounts that may be owed to contractors or other parties in
connection with the work contemplated by the Project Management Agreement (which
amounts shall be paid to such contractors from the Maximum Verus Payment, or, if
such contractors have already been paid by or on behalf of Seller Parties, such
amounts shall be paid to Seller Parties).  Notwithstanding anything to the
contrary contained herein, if Seller Parties are unable to provide all of the
Lien Waivers at Closing, Seller Parties shall have the right to bond over or
otherwise cause the Title Company to insure against the same (which bond or
insurance shall be reasonably satisfactory to Buyer in form and substance);
provided, however, that Verus’ written acknowledgment that all Lien Waivers
shall be provided upon payment the Maximum Verus Payment (as adjusted).  

5.21Third Flag Pkwy.  Notwithstanding any provision herein to the contrary,
Seller Parties and Buyer acknowledge that as of the date hereof, Buyer has not
completed its environmental diligence with respect to a portion of the Property
currently owned by Cabot IV - GA1B03, LLC and particularly described on Schedule
5.21 (the “Third Flag Outparcel”). In the event a Phase I environmental study
conducted by Buyer or its consultants discloses a recognized environmental
condition, includes a recommendation to conduct a “Phase II” or discloses any
other material adverse environmental condition at the Third Flag Outparcel and
Buyer, in its sole and absolute discretion, determines that it does not want to
acquire Third Flag Outparcel as a result of such condition, Buyer shall provide
written notice (the “Exclusion Notice (Third Flag Parkway)”) to Seller Parties
of such election, which written notice shall be delivered not later than January
10, 2018.  If such written notice is received by January 10, 2018, Seller
Parties shall cause Cabot IV - GA1B03, LLC to convey the Third Flag Outparcel
prior to Closing, at the sole cost and expense of the Seller Parties including
any transfer taxes payable as a result of such conveyance, to a newly formed
entity such that following such conveyance, no part of the Third Flag Outparcel
shall be owned, in whole or in part, by any Target Company.

5.222nd Amendment Drive.  Notwithstanding any provision herein to the contrary,
Seller Parties and Buyer acknowledge that as of the date hereof, Buyer has not
completed its environmental diligence with respect to a portion of the Property
currently owned by Cabot IV – PA2L01, LLC and particularly described on Schedule
5.22 (the “2nd Amendment Drive

57

 

--------------------------------------------------------------------------------

Outparcel”). In the event a Phase I environmental study conducted by Buyer or
its consultants discloses a recognized environmental condition, includes a
recommendation to conduct a “Phase II” or discloses any other material adverse
environmental condition including a at the 2nd Amendment Drive Outparcel and
Buyer, in its sole and absolute discretion, determines that it does not want to
acquire 2nd Amendment Drive Outparcel as a result of such condition, Buyer shall
provide written notice (the “Exclusion Notice (2nd Amendment Drive)”) to Seller
Parties of such election, which written notice shall be delivered not later than
January 10, 2018. If such written notice is received by January 10, 2018, Seller
Parties shall cause Cabot IV - PA2L01, LLC to convey the 2nd Amendment Drive
Outparcel prior to Closing, at the sole cost and expense of the Seller Parties
including any transfer taxes payable as a result of such conveyance, to a newly
formed entity such that following such conveyance, no part of the 2nd Amendment
Drive Outparcel shall be owned, in whole or in part, by any Target Company.

5.23Enterprise Drive.  Notwithstanding any provision herein to the contrary,
Seller Parties and Buyer acknowledge that as of the date hereof, the Harper
Matters (as defined below) are still outstanding with respect to that certain
property located at 16824 Enterprise Blvd., Crest Hill, IL 60403 (the
“Enterprise Drive Property”) and owned by Cabot IV – IL1B04, LLC (the
“Enterprise Drive Owner”). Seller Parties shall use diligent and commercially
reasonable efforts to cause the Enterprise Release (as defined below) on or
prior to March 1, 2018. In the event the Enterprise Release does not occur on or
prior to March 1, 2018, Buyer may elect, in its sole and absolute discretion,
not to acquire the Enterprise Drive Owner and Enterprise Drive Property by
delivering written notice to Seller Parties of such election (the “Exclusion
Notice (Enterprise Drive)”) no later than March 8, 2018.  If such written notice
is delivered by Buyer on or before  March 8, 2018, (i) the Enterprise Drive
Owner shall be deemed an “Excluded Entity” and the limited liability company
interests in the Enterprise Drive Owner (the “Enterprise Drive Interests”) shall
be deemed “Excluded Interests”, in each case for all purposes under this
Agreement (ii) this Agreement shall be deemed modified to exclude the Enterprise
Drive Owner and the Enterprise Drive Property from this Agreement, (iii) the
Purchase Price shall be reduced by the Agreed Value of the Enterprise Drive
Property (i.e., $38,470,000), (iv) Seller Parties and Buyer shall have no
further obligations or liabilities with respect to the Enterprise Drive Property
hereunder other than those obligations and liabilities expressly stated to
survive the termination of this Agreement, and (v)  Seller Parties shall cause
(or cause the applicable Target Company to cause), at the sole cost and expense
of the Seller Parties, including any transfer taxes payable as a result of such
conveyance, all Enterprise Drive Interests to be distributed out (the
“Enterprise Distribution”) such that following such distribution, no Enterprise
Drive Interests shall be owned, in whole or in part, by any Target Company. The
Enterprise Distribution shall be structured and completed in a manner reasonably
acceptable to Buyer, and otherwise shall not result in a breach of Section 2.12
or the interim operating covenants contained in Sections 4.1(d), 4.1(e), 4.1(ff)
or 5.4. As used herein, (i) “Harper Matters” means that certain Lis Pendens
Notice filed against the Enterprise Drive Property and recorded on September 15,
2014 as Instrument No. R2014080236 (the “Lis Pendens”) in connection with that
certain Notice regarding Case No. 2014 CH 1759, filed by Crest Hill Land
Development Company LLC against John C. Conrad to quiet title in the 12th
Judicial Circuit Court of Will County, Illinois, styled Crest Hill Land
Development, LLC v. John C. Conrad, and related claims and obligations and (ii)
“Enterprise Release” means the resolution of the Harper Matters in a manner
reasonably satisfactory to Buyer including the release of record of the Lis
Pendens and the full and unconditional release of

58

 

--------------------------------------------------------------------------------

the Enterprise Drive Owner and the Enterprise Drive Property from the Harper
Matters and all related litigation and matters related thereto.

Article VI - CONDITIONS AND CLOSING DELIVERIES

6.1Conditions to Each Party’s Obligation to Effect the Closing.  The respective
obligations of each party to effect the Interest Purchase and to consummate the
other transactions contemplated by this Agreement shall be subject to the
fulfillment at or prior to the Closing Date of the following conditions, any or
all of which may be waived, in whole or in part, by the parties hereto (but only
to the extent that such matter is a precondition to the obligations of such
waiving party), to the extent permitted by applicable Law:

(a)Regulatory Approvals.  All material approvals, authorizations and consents of
any Governmental Entity required, if any, to consummate the Interest Purchase
and the other transactions contemplated by this Agreement shall have been
obtained and remain in full force and effect, and all waiting periods (and any
extension thereof) relating to such approvals, authorizations and consents shall
have expired or been terminated.

(b)No Injunctions or Restraints.  No temporary restraining order, preliminary or
permanent injunction or other order issued by any court of competent
jurisdiction preventing, or rendering illegal,  the consummation of the Interest
Purchase or any of the other transactions contemplated by this Agreement shall
be in effect, provided, however, that prior to a party asserting the failure of
this condition, such party shall have used its reasonable best efforts to
prevent the entry of any such injunction or other order and to appeal as
promptly as possible any such injunction or other order that may be entered.

6.2Conditions to Obligations of Buyer.  The obligations of Buyer to affect the
Interest Purchase and to consummate the other transactions contemplated by this
Agreement are further subject to the following conditions, any one or more of
which may be waived by Buyer:

(a)Representations and Warranties.  The representations and warranties of Seller
Parties (i) contained in Section 2.1 through and including Section 2.5 and
Section 2.21 (collectively, the “Fundamental Representations”), except for the
representations and warranties contained in Section 2.5(b)(ii) and, to the
extent arising from or relating to registrations, filings or declarations with
any Governmental Entity, the representations and warranties contained in Section
2.5(b)(iii) (which exceptions shall not be Fundamental Representations and which
exceptions in Section 2.5(b)(ii) and Section 2.5(b)(iii) shall be referred to
herein as “Filing Representations”), shall be true, correct and complete
(without giving effect to any limitation as to “materiality” or “Material
Adverse Effect” set forth therein) as of the Closing Date, except to the extent
such Fundamental Representations are specifically made as of a particular date
(in which case such Fundamental Representations shall be true, correct and
complete as of such date), (ii) contained in Section 2.12 of this Agreement
(“Tax Representations”) and Filing Representations shall be true, correct and
complete (without giving effect to any limitation as to “materiality” or
“Material Adverse Effect”) in all material respects as of the Closing Date, as
though made as of the Closing Date, except to the extent such Tax
Representations and Filing Representations are specifically made as of a
particular date (in which case such Tax Representations and Filing
Representations shall be true, correct and complete in all material

59

 

--------------------------------------------------------------------------------

respects as of such date), and (iii) contained in this Agreement (other than
Fundamental Representations, Tax Representations, and Filing Representations)
shall be true, correct and complete as of the Closing Date, as though made as of
the Closing Date, except to the extent such representations and warranties are
specifically made as of a particular date (in which case such representations
and warranties shall be true, correct and complete as of such date), except
where the failure of the representations and warranties to be so true, correct
and complete (without giving effect to any limitation as to “materiality” or
“Material Adverse Effect” set forth therein) has not had, individually or in the
aggregate, a Material Adverse Effect, in all cases giving effect to any
supplement to the Seller Parties Disclosure Letter permitted to be delivered
pursuant to Section 7.6(d); and Buyer shall have received a certificate dated as
of the Closing Date duly executed by each Seller Party, certifying to such
effect, although such certification shall give effect to any supplement to the
Seller Parties Disclosure Letter permitted to be delivered pursuant to Section
7.6(d);  

(b)Covenants.  All covenants contained in this Agreement to be performed or
complied with by Seller Parties on or before the Closing shall have been
performed or complied with in all material respects, and Buyer shall have
received a certificate dated as of the Closing Date duly executed by each Seller
Party certifying to such effect;

(c)Consents.  The consents from third parties set forth on Schedule 2.5(b) to
the Seller Parties Disclosure Letter shall have been obtained;

(d)Tenant Estoppel Certificates.  The Seller Parties shall have delivered
estoppel certificates from tenants leasing sixty-five percent (65%) of the
aggregate leased square footage of the Properties dated no earlier than sixty
(60) days prior to March 15, 2018 (and, for the avoidance of doubt, such date
shall not be extended in the event of any extension of the Closing Date pursuant
to the terms of this Agreement).  In order to qualify as an estoppel certificate
meeting the requirements of the foregoing condition, each estoppel certificate
(A) must be in a form that is substantially in the form attached hereto as
Exhibit C, or if Seller Parties, after delivering the applicable tenant such
form, do not obtain same (without any obligation to use efforts to obtain an
estoppel on such form other than the initial delivery thereof), then in the
form, if any, substantially similar to that provided for under the applicable
Space Lease, (B) be duly executed by (i) each tenant party to such Space Lease
and (ii) to the extent it is required to execute such estoppel pursuant to the
terms of the applicable Space Lease, any guarantor providing credit support with
respect to such Space Lease, and (C) must not (i) allege the existence of any
default by the applicable Partnership Subsidiary landlord or any unperformed
obligation by the applicable Partnership Subsidiary landlord, in each case which
have not been disclosed to Buyer prior to the date of this Agreement or (ii)
contain any material deviation from or objection to either the tenant-specific
information populated in such estoppel certificate or the representations and
warranties of Seller Parties contained in Section 2.9(d) hereof.  To the extent
that the foregoing condition in this Section 6.2(d) is not satisfied as of
Closing Date, Seller Parties shall have the right, but not the obligation, to
deliver on the Closing Date seller estoppel certificates for one or more Space
Leases as necessary in order to satisfy such condition (each, a “Seller
Estoppel”, and collectively, the “Seller Estoppels”), provided, however, that
Seller Parties shall not have a right to deliver a Seller Estoppel for more than
ten percent (10%) of the leased square footage of the Properties in the
aggregate.  Each Seller Estoppel shall be in the form attached hereto as Exhibit
C (conformed to be executed by such

60

 

--------------------------------------------------------------------------------

Seller Parties, rather than the subject tenant and certifying that the
information set forth therein with respect to the applicable Space Lease for
such tenant is true and correct in all material respects).  Upon receipt by
Buyer of an estoppel meeting the foregoing requirements from any such tenant as
to which a Seller Estoppel is provided, Seller Parties shall have no further
liability with respect to the applicable Seller Estoppel.  The addition of
knowledge qualification(s) to a tenant estoppel certificate, except to the
extent such knowledge qualifications are applied to statements setting forth the
amount of rent or security deposits or identification of the lease documents
comprising any Space Lease, shall not cause such tenant estoppel certificate to
fail to be an acceptable estoppel hereunder.

(e)Prior to Closing, Seller Parties shall have provided to Buyer payoff letters
or other evidence reasonably satisfactory to Buyer (i) that all Indebtedness
(except as otherwise provided in Section 5.19 with respect to the Bonds and
Letters of Credit and Section 5.20) will be paid at or prior to Closing and
authorizing the filing of UCC-3s (and Seller Parties will endeavor to obtain
releases from lenders with respect to Indebtedness that is secured by mortgages
or deeds of trust encumbering any Property, but recordation of such releases
shall not be a condition precedent to Closing so long as the Title Company
provides coverage with respect to such mortgages and/or deeds of trust) (for the
avoidance of doubt, failure to record such releases at Closing shall not be a
default of Seller Parties under this Agreement), (ii) that any pledge of equity
in a Target Company has been released, and (iii) of the unwinding or termination
of all Swaps to be effectuated prior to Closing.  For the avoidance of doubt,
Buyer agrees that Indebtedness that is the subject of prorations and adjustments
between the parties under Section 1.4 (e.g., prorations of Operating Expenses)
shall not be required to be paid to the extent the same is accounted for in the
prorations and adjustments under Section 1.4; and  

(f)Seller Parties shall have delivered each of the instruments and documents set
forth in Section 6.4 hereof.

6.3Conditions to Obligations of Seller Parties.  The obligations of Seller
Parties to effect the Interest Purchase and to consummate the other transactions
contemplated by this Agreement is further subject to the following conditions,
any one or more of which may be waived by Seller Parties, as applicable:

(a)Representations and Warranties.  Each of the representations and warranties
of Buyer contained in this Agreement shall be true and correct, in each case as
of the Closing Date, as though made on and as of the Closing Date, except to the
extent such representations and warranties are specifically made as of a
particular date or as of the date of this Agreement (in which case such
representations and warranties shall be true and correct as of such date),
except where the failure of the representations and warranties to be so true and
correct (without giving effect to any limitation as to “materiality” or “Buyer
Material Adverse Effect” set forth therein) has not had, individually or in the
aggregate, a Buyer Material Adverse Effect; and Seller Parties shall have
received a certificate dated as of the Closing Date executed by Buyer certifying
to such effect;

(b)Covenants.  All covenants contained in this Agreement to be performed or
complied with by Buyer on or before the Closing shall have been performed or
complied with in all respects, except where the failure to so perform or comply
have not had and would not

61

 

--------------------------------------------------------------------------------

reasonably be expected to have a Buyer Material Adverse Effect, and Seller
Parties shall have received a certificate dated as of the Closing Date executed
by Buyer certifying to such effect; and

(c)Buyer shall have delivered each of the instruments and documents set forth in
Section 6.5 hereof.

6.4Seller Parties’ Closing Deliveries.  On or before the Closing Date, Seller
Parties shall deliver or cause to be delivered to Buyer or to Escrow Agent
(which escrow agent shall be Chicago Title Insurance Company for purposes of
running the Closing) the following documents:

(a)Two (2) original counterparts of an Assignment and Transfer Agreement in
substantially the form of Exhibit D (the “Assignment and Transfer Agreement”),
executed by Seller Parties;

(b)Two (2) original counterparts of the Holdback Escrow Agreement, executed by
Seller Parties;

(c)A duly executed copy of an opinion of Goodwin Procter LLP in the form
attached hereto as Exhibit F, with respect to the Cabot REIT’s qualification as
a REIT (the “REIT Opinion”);

(d)The Title Affidavit duly executed by Seller Parties or such other designee
determined by Seller Parties;

(e)The certificates to be delivered pursuant to Section 6.2(a) and Section
6.2(b);

(f)A duly executed closing statement setting forth costs and amounts required to
be paid by the parties pursuant to the terms of this Agreement, which shall
include the Estimated Pro-Rated Adjustment and the Estimated Closing Date
Balance Sheet (the “Closing Statement”);

(g)(i) All transfer tax returns, to the extent required by applicable Law,
relating to state or local real property transfer taxes that are payable or
arise as a result of the consummation of the transactions contemplated by this
Agreement, in each case prepared by Seller Parties and Buyer and duly executed
by Seller Parties, and (ii) any other documents required by state or local Law
to be delivered to any Governmental Authority in connection with Closing, in
each case prepared by Seller Parties and Buyer and, if required by Law, duly
executed by Seller Parties;

(h)Payment by Seller Parties of the R&W Insurance Costs to the extent that
Seller Parties are required to pay the same pursuant to Section 9.11(c) hereof;

(i)a certification of non-foreign status substantially in the form attached
hereto as Exhibit I and an Internal Revenue Service Form W-9 duly executed by an
authorized representative of each Seller Party;

62

 

--------------------------------------------------------------------------------

(j)all original letters of credit delivered by tenants to secure obligations
under the Space Leases; and

(k)evidence reasonably acceptable to Buyer that no Target Company owns, in whole
or in part, the Excluded Interests or any Excluded Entity;

(l)in the event Buyer has delivered the Exclusion Notice (Third Flag Parkway)
pursuant to Section 5.21, evidence reasonably acceptable to Buyer that no Target
Company owns, in whole or in part, the Third Flag Outparcel;

(m)in the event Buyer has delivered the Exclusion Notice (2nd Amendment Drive)
pursuant to Section 5.22, evidence reasonably acceptable to Buyer that no Target
Company owns, in whole or in part, the 2nd Amendment Drive Outparcel;

(n)in the event Buyer has delivered the Exclusion Notice (Enterprise Drive)
pursuant to Section 5.23, evidence reasonably acceptable to Buyer that no Target
Company owns, in whole or in part, the Enterprise Drive Property and the
Enterprise Drive Owner;

(o)subject to 9.14(e), evidence reasonably acceptable to Buyer evidencing that
Seller Parties have taken the ISRA-related actions set forth in Section
9.14(e)(i) and 9.14(e)(ii); and

(p)evidence of termination of each Designated Agreement and any other Contract
required to be terminated by Seller Parties pursuant to the terms of this
Agreement reasonably acceptable to Buyer.

6.5Buyer’s Closing Deliveries. On or before the Closing Date, Buyer shall
deliver or cause to be delivered to Seller Parties or to Escrow Agent the
following documents:

(a)Two (2) original counterparts of the Assignment and Transfer Agreement,
executed by Buyer;

(b)Two (2) original counterparts of the Holdback Escrow Agreement, executed by
Buyer; and

(c)A duly executed Closing Statement;

(d)The certificates required to be delivered pursuant to Section 6.3(a) and
Section 6.3(b); and

(e)(i) All transfer tax returns, to the extent required by applicable Law,
relating to state or local real property transfer taxes that are payable or
arise as a result of the consummation of the transactions contemplated by this
Agreement, in each case prepared by Seller Parties and Buyer and duly executed
by Buyer, and (ii) any other documents required by state or local Law to be
delivered to any Governmental Authority in connection with Closing, in each case
prepared by Seller Parties and Buyer and, if required by Law, duly executed by
Buyer.

63

 

--------------------------------------------------------------------------------

6.6H-S-R Act.  Buyer Parties and Seller Parties have determined in accordance
with 16 C.F.R. Part 802.4 that the value of the non-exempt assets of Seller
Parties that Buyer will acquire and hold is less than $80,800,000.

Article VII - LIMITATIONS ON REPRESENTATIONS
AND WARRANTIES; INDEMNIFICATION; RESERVE

7.1Survival.  Subject to the limitations and other provisions of this Agreement:

(a)the representations and warranties of Seller Parties contained herein, shall
survive the Closing and shall remain in full force and effect for a period of
nine (9) months after the Closing Date.  

(b) each covenant and agreement of Seller Parties hereto contained herein shall
remain in full force and effect:

(i)until the end of the applicable statute of limitations with respect to the
covenants and agreements of Seller Parties contained in Sections 4.4, 5.2, 5.3,
5.5, 5.14, 5.15, 5.19, 5.20 and Article VII and Article IX (together with the
Seller Parties covenants in Sections 5.4 and 5.17, the “Seller Surviving
Covenants”);

(ii)for a period until nine (9) months after the Closing Date with respect to
every other covenant and agreement of Seller Parties contained herein other than
the Seller Surviving Covenants;

(iii)for three (3) fiscal years with respect to the covenants and agreements of
Seller Parties contained in Section 5.17; and

(iv)for four (4) years after the Closing with respect to the covenants and
agreements of Seller Parties contained in Section 5.4.

(c)the representations and warranties of Buyer contained herein shall survive
the Closing and shall remain in full force and effect for a period of nine (9)
months after the Closing Date.

(d)each covenant and agreement of Buyer contained herein shall remain in full
force and effect:

(i)until the end of the applicable statute of limitations with respect to the
covenants and agreements of Buyer contained in Sections 5.2, 5.3, 5.5, 5.19 and
5.20 and Article VII and Article IX (together with the Buyer covenants in
Sections 5.4 and 5.17, the “Buyer Surviving Covenants”);  

(ii)for a period of nine (9) months after the Closing Date with respect to every
other covenant and agreement of Buyer contained herein other than the Buyer
Surviving Covenants;

64

 

--------------------------------------------------------------------------------

(iii)for three (3) fiscal years with respect to the covenants and agreements of
Buyer contained in Section 5.17; and

(iv)for four (4) years after the Closing with respect to the covenants and
agreements of Buyer contained in Section 5.4.  

7.2Indemnification by Seller Parties.

(a)Seller Parties (collectively, the “Seller Indemnifying Parties”) agree,
subject to the other terms and conditions of this Agreement, to indemnify and
defend Buyer, its affiliates, and such entities’ respective members, partners,
shareholders, officers and directors (the “Buyer Indemnified Party”) against and
hold it harmless to the extent of any and all losses, liabilities, damages
(excluding consequential, punitive, special or similar damages other than such
damages awarded to third parties that are not affiliated with a Buyer
Indemnified Party), claims, awards, judgments, costs and expenses, including,
without limitation, reasonable attorneys’ fees (collectively, “Losses”) actually
suffered or incurred by the Buyer Indemnified Party arising from (i) subject to
Section 7.1 and this Section 7.2, the breach of any representation or warranty
of Seller Parties contained herein or in any Seller Estoppel, or in any document
delivered by Seller Parties at or in connection with the Closing pursuant to
Section 6.2 and 6.4 (the “Seller Closing Documents”), (ii) subject to Section
7.1 and this Section 7.2, any breach of any covenant or agreement of Seller
Parties contained herein or in any Seller Closing Documents, or (iii) subject to
Section 7.1 and this Section 7.2, any Excluded Liability (for the avoidance of
doubt, no claim for indemnification under this Section 7.2 may be made with
respect to a breach of a representation, warranty, covenant or agreement of
Seller Parties, or for any claim for indemnification with respect to any
Excluded Liability,  after the survival period for such representation,
warranty, covenant or agreement set forth in Section 7.1); provided, however,
that, in the case of clause (i), (ii) or (iii) above no such Loss shall be
indemnified hereunder if and to the extent that the underlying liability or
claim also gave rise to a reduction in the Purchase Consideration pursuant to
Section 1.4, and provided, further, that in no event shall the Buyer Indemnified
Party be entitled to indemnification under this Section 7.2 more than once for
the same Loss arising from the same state of facts or to the extent Buyer has
received insurance proceeds with respect to such claim (if Seller Parties pay
any amount to Buyer pursuant to this Section 7.2 and Buyer subsequently receives
insurance proceeds with respect thereto, Buyer shall reimburse Seller Parties
such amount paid by Seller Parties to the extent of such insurance proceeds
received by Buyer) less any recording costs incurred by Buyer.  As used herein,
“Excluded Liability” means all liabilities, costs, expenses, commitments and
obligations (whether direct or indirect, actual or contingent) under, with
respect to or otherwise arising out of or relating to (i) any Excluded Interest
or Excluded Entity and/or (ii) the disposition of any real property by any
Target Company prior to the Closing Date including, without limitation, the
dispositions set forth on Schedule 2.9(i) of the Seller Parties Disclosure
Letter.

(b)Notwithstanding anything in this Agreement to the contrary, the
indemnification obligations of the Seller Indemnifying Parties pursuant to
Section 7.2(a) shall be limited as follows:

(i)The Seller Indemnifying Parties shall have no obligation to provide any
indemnification until the aggregate dollar amount of all Losses that would
otherwise

65

 

--------------------------------------------------------------------------------

be indemnifiable pursuant to Section 7.2(a) exceeds Two Hundred Thousand Dollars
($200,000) (the “Threshold Amount”), and then Seller Indemnifying Parties shall
be responsible for the full amount of such claim and not only the amount that
exceeds such Threshold Amount; provided, however, the Threshold Amount shall not
apply to claims for indemnification based on fraud or relating to the Excluded
Liability.

(ii)The Seller Indemnifying Parties shall not be obligated to indemnify the
Buyer Indemnified Party in the aggregate pursuant to Section 7.2(a) for any
amount of otherwise indemnifiable Losses with respect to such parties in excess
of Fifteen Million Dollars ($15,000,000.00) (the “Seller Indemnity Maximum
Amount”) or from any source other than the Holdback Escrow Amount; provided,
however, that the Seller Indemnity Maximum Amount shall not apply to claims for
indemnification based on fraud.

(iii)No indemnification shall be payable to the Buyer Indemnified Party with
respect to claims first asserted by the Buyer Indemnified Party pursuant to
Section 7.2(a) after the applicable cut-off date set forth in Section 7.1 (the
“Indemnification Cut-Off Date”).

(iv)Other than as otherwise expressly set forth herein, the sole source of
payments for the Seller Indemnifying Parties’ obligations under Section 7.2
shall be the Holdback Escrow Amount.  The Holdback Escrow Amount shall be
available for claims with respect to Excluded Liabilities, Real Property
Representations, Seller covenants, Seller Estoppels, and Post-Closing Adjustment
Escrow Liabilities in accordance with Section 1.4(n) and, other than as
otherwise expressly set forth in Section 1.4, payments from the Holdback Escrow
Amount shall only be used for claims with respect to Excluded Liabilities, Real
Property Representations, Seller covenants, Seller Estoppels and Post-Closing
Adjustment Escrow Liabilities.

(v)Notwithstanding anything in this Agreement to the contrary, the Seller
Indemnifying Parties shall not be liable, and shall have no obligation to
provide any indemnification to the Buyer, for any Losses that are attributable
to claims under the Entity Representations.  Buyer acknowledges and agrees that,
with respect to claims attributable to Entity Representations, Buyer (1) shall
not have the right to bring a claim against Seller Parties and/or the Holdback
Escrow Amount, and (2) Buyer’s sole recourse with respect to such Entity
Representations will be the Buyer’s R&W Insurance, if any.

(c)Payments by the Seller Indemnifying Parties pursuant to Section 7.2(a) shall
be further reduced by any insurance proceeds and any indemnity, contribution or
other similar payment actually received by the Buyer Indemnified Party from any
third party with respect thereto.

(d)The Buyer Indemnified Party shall give Seller Parties written notice (a
“Claim Notice”) of any claim, assertion, event or proceeding by or in respect of
a third party, or any other claim, as to which the Buyer Indemnified Party may
request indemnification hereunder as soon as is practicable and in any event
within sixty (60) days of the time that the Buyer Indemnified Party obtains
actual Knowledge of such claim, assertion, event or proceeding;

66

 

--------------------------------------------------------------------------------

provided, however, that the failure to so notify Seller Parties shall not affect
rights to indemnification hereunder except to the extent that the Seller
Indemnifying Parties are actually prejudiced by such failure.  For the avoidance
of doubt, the Buyer Indemnified Party shall have the right, subject to the terms
hereof, to give Claim Notices with respect to Excluded Liabilities, Real
Property Representations, Seller covenants, Seller Estoppels and Post-Closing
Adjustment Escrow Liabilities in accordance with Section 1.4(n), but the Buyer
Indemnified Party shall not have any right to give Claim Notices with respect to
Entity Representations.  Such Claim Notice shall contain (A) a description and
the estimated amount to the extent reasonably determinable (which estimate shall
not be conclusive of the final amount of such claim)  (the “Claimed Amount”) of
any Losses incurred or reasonably expected to be incurred, (B) a statement that
it is entitled to indemnification under this Article VII for such Losses and a
reasonable explanation of the basis therefor and (C) a demand for payment in the
amount of such Losses.  The Buyer Indemnified Party must also deliver a copy of
such Claim Notice to the Escrow Agent simultaneously with delivery of the Claim
Notice to Seller Parties.  Upon notice to Buyer, Seller Parties shall have the
right to direct, through counsel chosen by Seller Parties and reasonably
acceptable to Buyer Indemnified Parties, the defense or settlement of any such
claim, assertion, event or proceeding by or in respect of a third party;
provided, however, Seller Parties shall not be entitled to assume control of
such defense if (i) the claim seeks an injunction or equitable relief against
the Buyer Indemnified Parties, in which case Buyer shall control such defense,
or (ii) an actual conflict of interest between Seller Parties and Buyer
Indemnified Parties exists or would reasonably be expected to arise, in which
case each party may direct its own response to such claim and the parties shall
reasonably cooperate with one another in connection with such defense, taking
into account the conflict.  If Seller Parties elect and are permitted to assume
the defense of any such claim, assertion, event or proceeding, the Buyer
Indemnified Party may participate in such defense and in any event Seller
Parties shall keep the Buyer Indemnified Party advised as to the status of such
suit or proceeding and defense thereof and shall consider in good faith
recommendations made by the Buyer Indemnified Party with respect thereto, but in
such case the expenses of the Buyer Indemnified Party shall be paid by the Buyer
Indemnified Party, unless (1) the employment of such counsel has been authorized
in writing by Seller Parties or (2) the named parties to any such action
(including any impleaded parties) include both such Seller Party and Buyer
Indemnified Parties and the representations of both parties by the same counsel
would be inappropriate under applicable standards of professional conduct.  A
Buyer Indemnified Party shall provide and shall cause the Cabot REIT, the
Operating Partnership and the applicable Partnership Subsidiaries to provide, as
applicable, Seller Parties and counsel with reasonable access to its records and
personnel relating to any such claim, assertion, event or proceeding during
normal business hours and shall otherwise cooperate with Seller Parties in the
defense or settlement thereof and the Seller Indemnifying Parties shall
reimburse the Buyer Indemnified Party for all of the reasonable out of pocket
expenses of such Buyer Indemnified Party in connection therewith.  Unless and
until Seller Parties elect to defend or if, after commencing or undertaking any
such defense, Seller Parties fail to prosecute or withdraw from such defense,
Buyer Indemnified Party shall have the right to undertake the defense or
settlement thereof, at the Seller Indemnifying Parties’
expense.  Notwithstanding the foregoing or anything in this Agreement to the
contrary, neither the Buyer Indemnified Party, nor the Seller Indemnifying
Parties or Seller Parties, shall make any settlement or compromise of any such
claim, assertion, event or proceeding without the consent of the other (which
consent may not be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, the Buyer

67

 

--------------------------------------------------------------------------------

Indemnified Party shall have the right to pay or settle any claim without the
consent of Seller Parties if the Buyer Indemnified Parties  agree to waive any
right to indemnity by Seller Indemnifying Parties for such action or claim and a
full release of the Seller Parties and Seller Indemnifying Parties from the
applicable third party is obtained.  Any settlement or compromise made or caused
to be made by the Buyer Indemnified Party or the Seller Indemnifying Parties or
Seller Parties, as the case may be, of any such claim, assertion event, or
proceeding that has been consented to by the parties as set forth in the
immediately preceding sentence shall also be binding upon the Seller
Indemnifying Parties and Seller Parties or the Buyer Indemnified Party, as the
case may be, in the same manner as if a final judgment or decree had been
entered by a court of competent jurisdiction in the amount of such settlement or
compromise.

(e)The Buyer Indemnified Party shall not be entitled to indemnification
hereunder for any Losses arising from a breach of any representation, warranty
or covenant set forth herein (and the amount of any Losses incurred in respect
of such breach shall not be included in the calculation of any limitations on
indemnification set forth herein) to the extent that such liability results in a
credit to Buyer in the amount of such Losses at Closing and is so disclosed as a
current liability on the Estimated Closing Balance Sheet.  Buyer shall be deemed
to have Knowledge of the existence of a fact or circumstance to the extent
that:  (i) any Buyer’s Knowledge Party actually knows of such fact or
circumstance, or (ii) such fact or circumstance is disclosed by this Agreement
or the Seller Parties Disclosure Letter or any estoppels delivered by tenants
under Space Leases or any other Seller Closing Document.  Buyer shall be deemed
have Knowledge that any representation and warranty of Seller Parties is untrue,
inaccurate or incorrect to the extent that: (i) any Buyer’s Knowledge Party
actually has Knowledge such representation and warranty is untrue, or (ii) this
Agreement or the Seller Parties Disclosure Letter contains information which is
inconsistent with such representation and warranty.  Notwithstanding anything
herein to the contrary, Buyer shall be deemed to have actual Knowledge of all
matters disclosed (i) in the Space Leases, (ii) in the Title Commitments and
Existing Surveys and any updates thereof, (iii) the Seller Parties Disclosure
Letter, or (iv) in any third party report obtained or commissioned by Buyer and
received prior to the date hereof (including, but not limited to, any so-called
Phase I environmental study).  In the event that (x) Buyer has or is deemed to
have Knowledge of any inaccuracy or breach of any of the representations,
warranties or covenants made by Seller Parties under this Agreement or in a
Seller Estoppel or any Seller Closing Document pursuant to this Section 7.2(e),
(y) Buyer has the right to terminate this Agreement pursuant to Section 8.1(c),
and (z) Buyer nevertheless closes the transaction contemplated by this
Agreement, then Buyer shall be deemed to have waived any such representation and
warranty or covenant breach (as applicable) and shall have no further claim,
including, without limitation, any claim for indemnification, against Seller
Parties with respect thereto.  

(f)Within twenty (20) days after delivery of a Claim Notice by the Buyer
Indemnified Party, Seller Parties shall deliver to the Buyer Indemnified Party
and the Escrow Agent a written response (the “Response”) in which Seller Parties
shall: (i) agree that the Buyer Indemnified Party is entitled to receive all of
the Claimed Amount (in which case, the Escrow Agent promptly shall distribute to
Buyer an amount of cash out of the Holdback Escrow Amount, to the extent
available, equal to the Claimed Amount), (ii) agree that the Buyer Indemnified
Party is entitled to receive part, but not all, of the Claimed Amount (the
“Agreed Amount”) (in which case, the Escrow Agent shall distribute to Buyer an
amount of cash out of

68

 

--------------------------------------------------------------------------------

the Holdback Escrow Amount, to the extent available, equal to the Agreed Amount)
or (iii) dispute that the Buyer Indemnified Party is entitled to receive any of
the Claimed Amount.  If, in the Response, Seller Parties dispute their liability
for all or part of the Claimed Amount, Seller Parties and the Buyer Indemnified
Party shall follow the procedures set forth below for the resolution of such
dispute (a “Dispute”).  During the fifteen (15) day period following the
delivery of a Response that reflects a Dispute, Seller Parties and the Buyer
Indemnified Party shall use good faith efforts to resolve the Dispute.  If the
Buyer Indemnified Party and Seller Parties should so agree, a memorandum setting
forth such agreement shall be prepared and signed by both parties and furnished
to the Escrow Agent.  The Escrow Agent shall be entitled to rely on any such
memorandum as joint instructions and shall distribute the amount of cash
specified in such memorandum out of the Holdback Escrow Amount in accordance
with the terms thereof.

(g)Anything herein to the contrary notwithstanding, no breach of any
representation, warranty, covenant or agreement contained herein shall give rise
to any right on the part of Buyer or the Buyer Indemnified Party, after the
consummation of the transactions contemplated hereby, to rescind this Agreement
or any of the transactions contemplated hereby.

(h)Notwithstanding anything in this Agreement to the contrary, neither the
Seller Parties nor the Seller Indemnifying Parties shall have any liability
under any provision of this Agreement for any consequential, exemplary or
punitive damages or any multiple of damages (except as damages awarded to a
third party that is not an affiliate of the Buyer).

(i)The Buyer hereby acknowledges and agrees that the Holdback Escrow Amount
shall serve as the sole and exclusive remedy for satisfaction of such Seller
Indemnifying Parties’ obligations pursuant to this Section 7.2.

7.3Indemnification by Buyer.

(a)Buyer agrees, subject to the other terms and conditions of this Agreement, to
indemnify Seller Parties and their respective affiliates, and such entities’
respective members, partners, shareholders, officers and directors (each a
“Seller Indemnified Party”) against and hold them harmless from all Losses
actually suffered or incurred by such Seller Indemnified Party arising out of,
in connection with or resulting from (i) the breach of any representation or
warranty of Buyer contained herein or in any document delivered by Buyer at or
in connection with the Closing pursuant to Section 6.3 (the “Buyer Closing
Documents”), (ii) any breach of any covenant or agreement of Buyer contained
herein or in any Buyer Closing Documents, or (iii) pursuant to Section 5.7
hereof, in the case of the officers and directors of the Target, any act or
omission for which such officers or directors would be entitled to
indemnification pursuant to the Organizational Documents of the Target
immediately prior to the Closing that is taken by such officers or directors in
his or her capacity as such prior to the Closing other than in connection with
this Agreement and the transactions contemplated hereunder; provided, that in no
event shall a Seller Indemnified Party be entitled to indemnification under this
Section 7.3 more than once for the same Loss arising from the same state of
facts.

(b)The indemnification obligations of Buyer pursuant to Section 7.3(a) or
otherwise in this Agreement shall not be effective until the aggregate dollar
amount of all Losses

69

 

--------------------------------------------------------------------------------

that would otherwise be indemnifiable pursuant to Section 7.3(a) or otherwise in
this Agreement exceeds the Threshold Amount, and then Buyer shall be responsible
for the full amount of such claim and not just the amount that exceeds such
Threshold Amount.  Buyer shall not be obligated to indemnify any Seller
Indemnified Party pursuant to Section 7.3(a) or otherwise in this Agreement for
any amount of indemnifiable Losses in excess of Two Million Dollars
($2,000,000.00) (the “Buyer Maximum Amount”).  No indemnification shall be
payable to a Seller Indemnified Party with respect to claims first asserted by
such Seller Indemnified Party pursuant to Section 7.3(a) after the
Indemnification Cut-Off Date.  

(c)Payments by Buyer pursuant to Section 7.3(a) or otherwise in this Agreement
shall be reduced by any insurance proceeds and any indemnity, contribution or
other similar payment actually received by Seller Indemnified Parties with
respect thereto.

(d)A Seller Indemnified Party shall give Buyer a Claim Notice of any claim,
assertion, event or proceeding by or in respect of a third party, or any other
claim, as to which such Seller Indemnified Party may request indemnification
hereunder as soon as is practicable and in any event within sixty (60) days of
the time that such Seller Indemnified Party obtains actual Knowledge of such
claim, assertion, event or proceeding; provided, however, that the failure to so
notify Buyer shall not affect rights to indemnification hereunder except to the
extent that Buyer is actually prejudiced by such failure.  Such Claim Notice
shall contain (A) a description of the Claimed Amount of any Losses incurred or
reasonably expected to be incurred, (B) a statement that it is entitled to
indemnification under this Article VII for such Losses and a reasonable
explanation of the basis therefor and (C) a demand for payment in the amount of
such Losses.   Upon notice to the Seller Indemnified Party, Buyer shall have the
right to direct, through counsel chosen by Buyer and reasonably acceptable to
the Seller Indemnifying Parties, the defense or settlement of any such claim,
assertion, event or proceeding by or in respect of a third party; provided,
however, Buyer shall not be entitled to assume control of such defense if (i)
the claim seeks an injunction or equitable relief against the Seller Indemnified
Parties, in which case the Seller Indemnified Parties shall control such
defense, or (ii) there is an actual conflict of interest between Seller Parties
and Buyer exists or would reasonably be expected to arise, in which case each
party may direct its own response to such claim and the parties shall reasonably
cooperate with one another in connection with such defense, taking into account
the conflict.  If Buyer elects and is permitted to assume the defense of any
such claim, assertion, event or proceeding, Buyer shall consult with the Seller
Indemnified Party, the Seller Indemnified Party may participate in such defense,
but in such case the expenses of the Seller Indemnified Party shall be paid by
the Seller Indemnified Party unless (1) the employment of such counsel has been
authorized in writing by Buyer or (2) the named parties to any such action
(including any impleaded parties) include both such Seller Party and Buyer and
the representations of both parties by the same counsel would be inappropriate
under applicable standards of professional conduct.  The Seller Indemnified
Party and Seller Parties shall provide Buyer with reasonable access to its and
its affiliates’ records and personnel relating to any such claim, assertion,
event or proceeding during normal business hours and shall otherwise cooperate
with Buyer in the defense or settlement thereof, and Buyer shall reimburse the
Seller Indemnified Party for all the reasonable out of pocket expenses of such
Seller Indemnified Party in connection therewith.  Unless and until Buyer elects
to defend or if, after commencing or undertaking any such defense, Buyer fails
to prosecute or withdraws from such defense, the Seller Indemnified Party shall
have the right to undertake the defense or settlement thereof, at

70

 

--------------------------------------------------------------------------------

Buyer’s expense.  Notwithstanding the foregoing or anything in this Agreement to
contrary, neither the Seller Indemnified Party nor Buyer shall make any
settlement or compromise of any such claim, assertion, event or proceeding
without the consent of the other (which consent may not be unreasonably withheld
or delayed) provided, that notwithstanding the foregoing, the Seller shall have
the right to pay or settle any claim without the consent of Buyer if Seller
Parties  agree to waive any right to indemnity by Seller Indemnifying Parties
for such action or claim and a full release of Buyer from the applicable third
party is obtained.  Any settlement or compromise made or caused to be made by
the Seller Indemnified Party or Buyer, as the case may be, of any such claim,
assertion, event or proceeding that has been consented to by the parties as set
forth in the immediately preceding sentence shall also be binding upon Buyer or
the Seller Indemnified Party, as the case may be, in the same manner as if a
final judgment or decree had been entered by a court of competent jurisdiction
in the amount of such settlement or compromise.

(e)Anything herein to the contrary notwithstanding, no breach of any
representation, warranty, covenant or agreement contained herein shall give rise
to any right on the part of Seller Parties, after the consummation of the
transactions contemplated by this Agreement, to rescind this Agreement or any of
the transactions contemplated hereby.

(f)Buyer shall not have any liability under any provision of this Agreement for
any consequential, exemplary or punitive damages or any multiple of damages.

7.4Treatment of Indemnity Payments.  All payments made by Seller Parties or
Buyer, as the case may be, to or for the benefit of the other parties pursuant
to this Article VII shall be treated as adjustments to the Purchase
Consideration for tax purposes, and such agreed treatment shall govern for
purposes of this Agreement.

7.5Remedies Exclusive.

(a)Buyer hereby acknowledges and agrees that prior to the Closing, Buyer shall
have no right or remedy to take any action in respect of, and Seller Parties
shall have no liability to Buyer in respect of, any breach by Seller Parties of
any of their respective representations or warranties contained herein or a
failure to comply with any of their covenants, conditions or agreements
contained herein, except (i) to terminate this Agreement pursuant to Section 8.1
hereof (and the recovery of the amounts pursuant to Section 8.2 hereof), or
(ii) seek specific performance or injunctive relief.

(b)The Seller Parties hereby acknowledges and agrees that prior to the Closing,
Seller Parties shall have no right or remedy to take any action in respect of,
and Buyer shall have no liability to Seller Parties in respect of, any breach by
Buyer of any of their respective representations or warranties contained herein
or a failure to comply with any of their covenants, conditions or agreements
contained herein, except to terminate this Agreement pursuant to Section 8.1
hereof.

(c)From and after the Closing, the rights of the parties to indemnification
relating to this Agreement or the transactions contemplated hereby shall be
strictly limited to those contained in this Article VII or explicitly set forth
elsewhere in this Agreement, such indemnification rights shall be the sole and
exclusive remedies of the parties and Seller Parties

71

 

--------------------------------------------------------------------------------

subsequent to the Closing Date with respect to any matter in any way relating to
this Agreement or arising in connection herewith other than specific performance
and injunctive relief.  To the maximum extent permitted by law, the parties
hereby waive all other rights and remedies with respect to any matter in any way
relating to this Agreement or arising in connection herewith, whether under any
laws (including any right or remedy under the Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901 et seq., the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. Section 9602 et seq., or any other
environmental law), at common law or otherwise.  Except as provided in this
Agreement, no claim, action or remedy shall be brought or maintained by any
party against any other party, and no recourse shall be brought or granted
against any of them, by virtue of or based upon any alleged misstatement or
omission respecting an inaccuracy in or breach of any of the representations,
warranties or covenants of any of the parties hereto set forth or contained in
this Agreement, except to the extent that the same shall have been the result of
fraud in the inducement by any party hereto.

7.6Disclaimer; Seller Parties’ Knowledge; Disclosure; Material Adverse Effect.

(a)Seller Parties do not make, and have not made, any representations or
warranties relating to Seller Parties, the Cabot REIT, the Operating
Partnership, the Partnership Subsidiaries, the Properties, or the operations or
businesses of the Cabot REIT, the Operating Partnership and the Partnership
Subsidiaries or the businesses or operations conducted on, at or with respect to
the Properties, or otherwise in connection with the transactions contemplated
hereby, other than those expressly made by Seller Parties in this Agreement or
any Seller Closing Documents.  Other than as expressly set forth in this
Agreement or any Seller Closing Documents, Seller Parties hereby specifically
disclaim any warranty, guaranty or representation, oral or written, past,
present or future, of, as to, or concerning (i) the nature and condition of any
Property, including, without limitation, the water, soil and geology or any
other matter affecting the stability or integrity of such Property, and the
suitability thereof and of any Property for any and all activities and uses that
Buyer may elect to conduct thereon, and the existence of any hazardous materials
thereon, (ii) the compliance of any Property with any law, rule, regulation or
ordinance to which the Property or the owner thereof is or may be subject, (iii)
the condition of title to the Property or the nature and extent of any right of
way, lease, license, reservation or contract, (iv) the profitability or losses
or expenses relating to any Property and the businesses conducted in connection
therewith, (v) the value of any Property, (vi) the existence, quality, nature or
adequacy of any utility servicing any Property, (vii) the physical condition of
any Property, (viii) whether any Space Lease will be in force or effect as to
any tenant on the Closing Date or that any tenant thereunder will have performed
all of its obligations thereunder through the Closing Date, (ix) the Cabot REIT,
the Operating Partnership and the Partnership Subsidiaries, and (x) the legal or
tax consequences of this Agreement or the transactions contemplated hereby, and
Buyer is consummating the Interest Purchase solely in reliance on Buyer’s own
examinations and investigations and those of Buyer’s agents.  Buyer hereby
releases Seller Parties and their respective affiliates from any and all claims
Buyer may have against Seller Parties or any of their respective affiliates of
whatever kind or nature now or hereafter resulting from or in any way connected
with the physical or environmental condition of the Property, including any and
all claims Buyer may have against Seller Parties or any of their respective
affiliates under the Comprehensive Environmental Response, Compensation, And

72

 

--------------------------------------------------------------------------------

Liability Act, 42 U.S.C. §9601 et seq., as amended or reauthorized, or any other
environmental law or common law.  

(b)Without limiting the generality of the foregoing, except only as expressly
set forth in those representations and warranties made in this Agreement or any
of the Seller  Closing Documents, (i) Seller Parties have not made, and shall
not be deemed to have made, any representations or warranties in any
presentation of the businesses (including without limitation any management
presentation or property or facility tour) in connection with the transactions
contemplated hereby, (ii) no statement made in any such presentation (including
without limitation any management presentation or property or facility tour)
shall be deemed a representation or warranty hereunder or otherwise, (iii) it is
understood that any cost estimates, projections or other predictions, any data,
any financial information, document, reports, sales brochure or other
literature, maps or sketches, financial information or statements, or
presentations (including without limitation any management presentation or
property or facility tour), or any memoranda or offering materials are not and
shall not be deemed to be or to include representations or warranties of Seller
Parties, except only as expressly set forth in those representations and
warranties made in Article II hereof or in an representations or warranties, and
Buyer acknowledges that, except in the event of fraud by Seller Parties, it has
not relied and is not relying on any such estimates, projections, predictions,
data, financial information, memoranda, offering materials or presentations
(including without limitation any management presentation or property or
facility tour), and (iv) no Person has been authorized by Seller Parties to make
any representation or warranty relating to Seller Parties, the Operating
Partnership, the Partnership Subsidiaries, the Properties, the businesses of the
Operating Partnership and the Partnership Subsidiaries, or the businesses or
operations conducted on, at or with respect to the Properties, or otherwise in
connection with the transactions contemplated hereby.

(c)Whenever a representation or warranty made by Seller Parties herein refers to
the “Knowledge” of Seller Parties, or to the “Seller Parties’ Knowledge,” or
words of similar import, the accuracy of such representation shall be based
solely on the actual knowledge of Stephen Vallarelli or Damian Bailey (each a
“Partnership Knowledge Party”), and shall not be construed to refer to the
knowledge of any other officer, agent, partner, member, manager or employee of
Seller Parties, the Cabot REIT, the Operating Partnership, any Partnership
Subsidiary or of any affiliate of the Cabot REIT, the Operating Partnership or
to impose or have imposed upon any Partnership Knowledge Party any duty to
investigate the matters to which such knowledge, or the absence thereof,
pertains including, without limitation, the contents of any files, documents or
materials made available to or otherwise disclosed to Buyer or the contents of
files maintained by any Partnership Knowledge Party.

(d)Notwithstanding anything to the contrary contained in this Agreement or in
the Seller Parties Disclosure Letter, any information disclosed on one Schedule
shall be deemed to be disclosed on all other Schedules to the extent applicable
provided that the relevance of the information so disclosed to such other
Schedule is readily apparent on the face of such disclosure.  The disclosure of
any information shall not be deemed to constitute an acknowledgment that such
information is required to be disclosed in connection with the representations
and warranties made by Seller Parties in this Agreement or that it is material,
nor shall such information be deemed to establish a standard of materiality, nor
shall it be deemed an admission of any liability of, or concession as to any
defense available to Seller Parties.  Seller

73

 

--------------------------------------------------------------------------------

Parties have prepared the Seller Parties Disclosure Letter in good faith;
provided, however, that notwithstanding such standard of preparation, nothing
contained herein shall limit or otherwise qualify the standard of the
representations and warranties contained in this Agreement for the purposes of
determining the existence of a breach of any such representation or
warranty.  From time to time prior to the Closing, Seller Parties may amend or
supplement the Schedules attached to this Agreement with respect to any matter
that, if existing or occurring at or prior to the date of this Agreement, would
have been required to be set forth or described on such Schedules, or that is
necessary as a result of changed facts or circumstances after the date hereof to
complete or correct any information in any representation or warranty contained
herein; provided, however, that (i) Seller Parties shall not be permitted to
update the Schedules to the Fundamental Representations, Tax Representations,
Section 2.6, Section 2.7 (other than Section 2.7(c) to the extent such damage,
destruction or loss is insured), Section 2.8, Section 2.11, Section 2.15 and
Section 2.16; (ii) Seller Parties may amend or supplement the Schedules only to
the extent the same are a result of changed facts or circumstances not arising
out of a breach by Seller Parties (e.g., updating Schedule 2.9(c) to reflect
receipt after the date hereof of a notice of condemnation for a portion of a
Property, or 2.9(d) to reflect that a tenant under a Space Lease after the date
hereof is in default thereunder), or such changes that are expressly permitted
under this Agreement (e.g., updating Schedule 2.9(d) to reflect New Leases that
have been approved by Buyer).  Any amendment or supplement to the Schedules that
is not made in accordance with clause (ii) of the immediately prior sentence
shall have no effect for the purposes of determining whether the condition
precedent to Buyer’s obligations to affect the Interest Purchase and to
consummate the other transactions contemplated by this Agreement on the Closing
Date set forth in Section 6.2(a) has been satisfied, but shall have the effect
only for purposes of potentially limiting the defense and indemnification
obligations of Seller Parties for the inaccuracy or untruth of the
representation or warranty qualified by such amendment or supplement following
the Closing solely to the extent Buyer had a right to terminate this Agreement
as a result of such breach and elected not to do so (for the avoidance of doubt,
if any changed facts or circumstances occur after the date hereof that are
expressly prohibited by the terms of this Agreement and that as a result Buyer
would have a right to terminate this Agreement under Section 6.2(a) but Buyer
does not exercise that termination right and Closing occurs, then Buyer shall be
deemed to have waived its right to defense and indemnification from Seller under
Section 7.2 with respect to such changed facts or circumstances).  

(e)“Material Adverse Effect” means any event, circumstance, change or effect
(including those affecting or relating to any Partnership Subsidiary) that is
(individually or in the aggregate with any other event, circumstance, change or
effect) (1) materially adverse to the business, operations, assets, condition
(financial or otherwise), or results of operations of the Cabot REIT, the
Operating Partnership and the Partnership Subsidiaries, taken as a whole, or (2)
which would reasonably be expected to prevent the consummation of the
transactions contemplated by this Agreement other than any such event,
circumstance, change or effect set forth in the foregoing clause (1): (A) that
would not reasonably be expected to result in costs or other liabilities in
excess of Fifteen Million Dollars ($15,000,000) or (B) resulting from any of the
following: (i) general changes in the economy or financial markets of the United
States or any other region outside of the United States (including without
limitation changes in interest or exchange rates), (ii) changes in general
(national, regional or local) economic, legal, regulatory or political
conditions or changes in the real estate industry or the market for industrial
real estate properties generally, (iii) acts of war, armed hostilities, sabotage
or terrorism, or any escalation

74

 

--------------------------------------------------------------------------------

of any such acts of war, armed hostilities, sabotage or terrorism, (iv) changes
in Law or GAAP, (v) earthquakes, hurricanes or other natural disasters, (vi)
fire or other casualty or any taking pursuant to Law (including condemnation and
taking by the right of eminent domain), or (vii) this Agreement, the
transactions contemplated hereby, or any announcement or indication thereof, or
any actions taken by Buyer hereunder or in contemplation hereof, or any actions
that the Cabot REIT or the Operating Partnership was required to take hereunder,
or any contact of Buyer or any of its representatives with any of the tenants,
joint venture partners, customers or suppliers, or potential tenants, joint
venture partners, customers or suppliers of the Cabot REIT, the Operating
Partnership or the Partnership Subsidiaries, or any manager of any of the
Properties (or any employee of any such manager); provided, however, that with
respect to references to Material Adverse Effect in the representations and
warranties set forth in Section 2.5, the exception set forth in clause (vi) will
not apply.  

Article VIII - TERMINATION, AMENDMENT AND WAIVER

8.1Termination.  This Agreement may be terminated at any time prior to Closing:

(a)by mutual written consent of Buyer and of Seller Parties;

(b)by either Buyer or Seller Parties, if any judgment, injunction, order,
decree, ruling or action by any Governmental Entity of competent authority
preventing the consummation of the Interest Purchase shall have become final and
non-appealable, provided, however, that the party terminating this Agreement
pursuant to this Section 8.1(b) shall have used its reasonable best efforts to
have such judgment, injunction, order, decree, ruling or action vacated;

(c)by Buyer, upon a breach of any representation, warranty, covenant, obligation
or agreement on the part of Seller Parties set forth in this Agreement, or if
any representation or warranty of Seller Parties shall have become untrue, in
either case, such that the conditions set forth in Section 6.2(a) or Section
6.2(b), as the case may be, would be incapable of being satisfied on the Closing
Date;

(d)by Seller Parties, if either (i) on the Closing Date, the sale of the
Interests contemplated hereunder is not consummated because of a default by
Buyer in its obligation to purchase the Interests in accordance with the terms
of this Agreement, or (ii) an Insolvency Event occurs.  

As used herein, an “Insolvency Event” shall mean (a) Buyer filing a voluntary
petition under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law; (b) the filing of an involuntary petition against Buyer under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law
by any other Person in which Buyer or any of the Buyer Parties colludes with or
otherwise assists such Person, or soliciting or causing to be solicited
petitioning creditors for any involuntary petition against Buyer from any
Person; (c) Buyer or any of the Buyer Parties filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
Buyer, by any other Person under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law; (d) Buyer or any of the Buyer Parties
consenting to or acquiescing in or joining in an application for the appointment
of a custodian,

75

 

--------------------------------------------------------------------------------

receiver, trustee, or examiner for Buyer; (e) Buyer making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due.  As used herein,
“Bankruptcy Code” means 11 U.S.C. § 101 et seq., as the same may be amended from
time to time, and “Buyer Parties” means any of Buyer's direct or indirect
members, managers, partners, shareholders, officers, directors or affiliates.  

(e)by Buyer, upon a Material Casualty Event or Material Condemnation Event in
accordance with Section 5.16.

8.2Effect of Termination.  

(a)In the event of termination of this Agreement by either Seller Parties or
Buyer pursuant to Section 8.1 this Agreement shall immediately become void and
have no effect without any liability or obligation on the part of any party
hereto, except that the obligations in Section 2.13, Section 3.4, Section 5.5,
Section 9.5 and Article VIII, and any other obligations set forth in this
Agreement which expressly survive termination hereof, shall survive such
termination.  

(b)Subject to the terms and conditions of this Agreement, upon a termination of
this Agreement by Seller Parties pursuant to Section 8.1(d), Seller Parties
shall be entitled to receive the Signing Deposit (including interest or other
income therefrom) from the Escrow Agent, or, if Buyer elected to have the Buyer
Guarantor execute and deliver the Termination Fee Guaranty, Buyer shall be
obligated to pay Seller Parties the Signing Deposit, and Buyer Guarantor shall
be obligated under the Termination Fee Guaranty to guaranty payment of the
Signing Deposit to Seller Parties.  The payment of the Signing Deposit to Seller
Parties by the Escrow Agent pursuant to the foregoing sentence, or the payment
by the Buyer Guarantor of the Signing Deposit pursuant to the Termination Fee
Guaranty, as applicable, is a condition to Seller Parties’ willingness to enter
into this Agreement, and any such payment represents liquidated damages intended
to reimburse Seller Parties for incurring the damages, costs and expenses
related to entering into this Agreement, is not a penalty and is in lieu of any
other rights or remedies under this Agreement.  For the avoidance of doubt,
Buyer acknowledges and agrees that if Seller Parties exercise their right to
terminate this Agreement pursuant to and in accordance with Section 8.1(d),
Seller Parties shall have the right to immediately make a claim under the
Termination Fee Guaranty, and such claim and the Buyer’s obligations under this
Agreement and Buyer Guarantor’s obligations under the Termination Fee Guaranty
shall survive any such termination of this Agreement by Seller Parties, and
pursuit of any such claim under the Termination Fee Guaranty shall not be
conditioned upon or otherwise require that Seller Parties actually terminate
this Agreement.

(c)Upon the occurrence of any event or condition which provides Buyer with the
right to terminate this Agreement pursuant to Section 8.1(c), Buyer, at its
option, as its sole and exclusive remedy, may, in the event that Buyer has
provided Seller Parties written notice of such event or condition (other than
Seller Parties’ failure to close on the Closing Date) and Seller Parties have
not cured the same within ten (10) days of receipt of such notice, (i) terminate
this Agreement and the Termination Fee Guaranty and recover from Seller Parties
any and all of Buyer’s out-of-pocket costs incurred in connection with Buyer’s
due diligence and the negotiation of this Agreement, including, without
limitation, non-refundable R&W Insurance

76

 

--------------------------------------------------------------------------------

Costs, in an aggregate amount not to exceed Two Million Five Hundred Thousand
Dollars ($2,500,000), and upon such disbursement, this Agreement shall
immediately become void and have no effect without any liability or obligations
on the part of any party hereto, except that the obligations in Section 2.13,
Section 3.4, Section 5.5, Section 9.5 and Article VIII, and any other
obligations set forth in this Agreement which expressly survive termination
hereof, shall survive such termination, or (ii) specifically enforce the
conveyance of the Interests pursuant to the terms and conditions of this
Agreement, provided that such enforcement action is brought within forty-five
(45) days of the occurrence of any event or condition which provides Buyer with
the right to terminate this Agreement pursuant to Section 8.1(c).

8.3Amendment.  This Agreement may be amended by the parties in writing by action
of Buyer and Seller Parties at any time prior to Closing.  

8.4Extension; Waiver.  At any time prior to the Closing, Buyer, on one hand, and
Seller Parties, on the other hand, may pursuant to a written agreement (a)
extend the time for the performance of any of the obligations or other acts of
the other party, or (b) waive any inaccuracies in the representations and
warranties of the other party contained in this Agreement or in any document
delivered pursuant to this Agreement or waive compliance with any of the
agreements or conditions of the other party contained in this Agreement.  Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such
party.  Waiver of any term or condition of this Agreement by a party shall not
be construed as a waiver of any subsequent breach or waiver of the same term or
condition by such party, or a waiver of any other term or condition of this
Agreement by such party.  The failure of any party to this Agreement to assert
any of its rights under this Agreement or otherwise shall not constitute a
waiver of those rights.

Article IX - GENERAL PROVISIONS

9.1Nonsurvival of Representations and Warranties.  Except as expressly provided
for in this Agreement, none of the representations and warranties in this
Agreement or in any Seller Closing Document or Buyer Closing Document shall
survive the Closing.  This Section 9.1 shall not limit any covenant or agreement
of the parties that by its terms contemplates performance after the Closing.

9.2Notices.  All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be delivered personally, sent
by overnight courier (providing proof of delivery) to the parties or sent by
facsimile (providing confirmation of transmission) at the following addresses or
facsimile numbers (or at such other address or telecopy number for a party as
shall be specified by like notice):

(a)if to Buyer, to:

c/o BREIT Operating Partnership L.P.

345 Park Avenue

New York, New York 10154

Attn: Head, U.S. Asset Management

Email: realestatenotices@blackstone.com

77

 

--------------------------------------------------------------------------------

and a copy to:

c/o BREIT Operating Partnership L.P.

345 Park Avenue

New York, New York 10154

Attn: General Counsel

Email: realestatenotices@blackstone.com

 

and a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attn: Sasan Mehrara, Esq.

Email: smehrara@stblaw.com

 

(b)if to Seller Parties, to:

c/o Cabot Properties Inc.
One Beacon Street

Suite 1700

Boston, MA 02108
Attn: Damian Bailey

Email:

with a copy to:

Goodwin Procter LLP
100 Northern Avenue
Boston, MA  02210


Attn:

 

Christopher B. Barker, Esq.

 

 

Mark J. Lochiatto, Esq.

Email:

 

CBarker@goodwinlaw.com

 

 

MLochiatto@goodwinlaw.com

 

All notices shall be deemed given only when actually received.  Any party may
change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.

9.3Interpretation.  When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  The words “hereof”, “herein” and “hereunder”
and

78

 

--------------------------------------------------------------------------------

words of similar import when used in this Agreement will refer to this Agreement
as a whole and not to any particular provision of this Agreement.  All terms
used herein with initial capital letters have the meanings ascribed to them
herein and all terms defined in this Agreement will have such defined meanings
when used in any certificate, agreement or other document made or delivered
pursuant hereto unless otherwise defined therein.  The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term.  Any agreement, instrument or statute defined or referred to herein
or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  References to a Person are also to its permitted successors and
assigns.

9.4Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

9.5Entire Agreement; No Third-Party Beneficiaries.  This Agreement, the Seller
Parties Disclosure Letter, the Confidentiality Agreement and the other
agreements entered into in connection with the Interest Purchase and the other
transactions contemplated by this Agreement (a) constitute the entire agreement
and supersede all prior agreements and understandings, both written and oral
among the parties with respect to the subject matter of this Agreement and (b)
except as provided in Section 5.7 (Indemnification) and the provisions of
Article I or of any agreement governing the other transactions contemplated by
this Agreement concerning the payment of consideration (the benefit of which
shall inure to the benefit of those parties entitled to such consideration under
the applicable agreement, who are in each case expressly intended to be
third-party beneficiaries hereof and thereof) (collectively, “Third Party
Provisions”), are not intended to confer upon any person other than the parties
hereto any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement.  The Third Party Provisions
may be enforced by the beneficiaries thereof or on behalf of the beneficiaries
thereof by Seller Parties.  

9.6Governing Law; Consent to Jurisdiction.  THIS AGREEMENT WILL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF DELAWARE
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICT OF LAWS,  EXCEPT TO THE EXTENT THE LAWS OF THE STATE IN WHICH THE
APPLICABLE PROPERTY IS LOCATED NECESSARILY APPLY, IN WHICH CASE THE LAWS OF SUCH
STATE SHALL APPLY TO SUCH LIMITED EXTENT.  EACH OF BUYER AND THE SELLER PARTIES
HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT TO THE SOLE AND
EXCLUSIVE JURISDICTION OF THE CHANCERY COURTS OF THE STATE OF DELAWARE AND OF
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE (THE “DELAWARE
COURTS”) FOR ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
NEGOTIATION, VALIDITY OR PERFORMANCE OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY (AND AGREES NOT TO COMMENCE

79

 

--------------------------------------------------------------------------------

ANY LITIGATION RELATING THERETO EXCEPT IN SUCH COURTS), WAIVES AN OBJECTION TO
THE LAYING OF VENUE OF ANY SUCH LITIGATION IN THE DELAWARE COURTS AND AGREES NOT
TO PLEAD OR CLAIM IN ANY DELAWARE COURT THAT SUCH LITIGATION BROUGHT THEREIN HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE PARTIES HERETO AGREES (A) TO
THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE
STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE STATE OF DELAWARE AS
SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS, AND (B) THAT SERVICE OF
PROCESS MAY ALSO BE MADE ON SUCH PARTY BY PREPAID CERTIFIED MAIL WITH A PROOF OF
MAILING RECEIPT VALIDATED BY THE UNITED STATES POSTAL SERVICE CONSTITUTING
EVIDENCE OF VALID SERVICE.  SERVICE MADE PURSUANT TO (A) OR (B) ABOVE SHALL HAVE
THE SAME LEGAL FORCE AND EFFECT AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN
THE STATE OF DELAWARE.

9.7Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

9.8Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other parties.  Notwithstanding the foregoing,
Buyer may designate one or more affiliates to which the Interests will be
assigned at the Closing, provided that such affiliates are controlled by,
control, or are under common control with, Buyer, and Buyer will continue to
remain primarily liable under this Agreement notwithstanding any such
designation.  In the event Buyer intends to designate any such affiliates to be
the assignees of the Interests at Closing, Buyer shall send Seller Parties
written notice of same at least five (5) Business Days prior to the Closing
Date, which notice shall include the legal name and signature block of the
proposed assignee.  This Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.

9.9Specific Enforcement.  

(a)Except as otherwise provided in Section 7.2, any and all remedies expressly
conferred upon a party to this Agreement shall be cumulative with, and not
exclusive of, any other remedy contained in this Agreement, at law or in equity
and the exercise by a party to this Agreement of any one remedy shall not
preclude the exercise by it of any other remedy.

(b)The parties hereto agree that irreparable damage would occur in the event
that the parties’ obligations under Section 5.2 (Confidentiality) are not
performed by one or more of the parties hereto in accordance with the terms
hereof or were otherwise breached and that Buyer and Seller Parties shall be
entitled to specific performance of the terms and provisions of such Sections or
an injunction to prevent any breach of such sections, in addition to any other
remedy at law or equity.

80

 

--------------------------------------------------------------------------------

9.10Severability.  Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.

9.11Expenses.  Except as otherwise specified in this Agreement, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

(a)Title Insurance and Surveys.  All fees, costs and other expenses to obtain
any of the following items shall be allocated between Buyer and Seller Parties
as set forth on Exhibit G attached hereto to the extent desired by Buyer:
Owner’s Title Policies and any policies or date-down endorsements or other
endorsements to existing title owner’s; and updated surveys or amendments or
endorsements to existing surveys.  All fees, costs and expenses to obtain any of
the following items shall be allocated to and solely the responsibility of
Buyer:  updated title searches, reports or title insurance commitments; and
lender’s title insurance policies of any lenders.  

(b)Transfer Taxes and Recording Fees.  In the event that any real estate
recording fees or Transfer Taxes become payable as a result of the Interest
Purchase, the costs thereof shall be allocated between Seller Parties and Buyer
as set forth on Exhibit G.  Each party shall cooperate in the preparation,
execution and filing of all returns, questionnaires, applications or other
documents regarding any taxes or fees described in this Section
9.11(b).  “Transfer Taxes” shall mean any and all taxes, fees, charges or costs
imposed by state, county or local authorities on the direct or indirect transfer
of title to real property regardless of whether referred to as a tax or
otherwise.

(c)Representations and Warranties Insurance and REIT Opinion Costs.  Seller
Parties shall reasonably cooperate with Buyer’s efforts to obtain
representations and warranties insurance (the “Buyer’s R&W Insurance”) with
respect to Seller Parties’ Entity Representations, including, without
limitation, by causing its counsel to deliver the REIT Opinion, and Seller
Parties shall be obligated to pay one hundred percent (100%) of the costs of the
foregoing (collectively, the “R&W Insurance Costs”), including the premium for
the Buyer’s R&W Insurance and the reasonable attorneys’ fees actually incurred
by its counsel in issuing the REIT Opinion and performing the diligence
associated with its issuance; provided, however, that, notwithstanding the
foregoing to the contrary, (i) Seller Parties shall not be obligated to pay more
than Three Million Seventy-Six Thousand Seven Hundred Eighty-One and 0/100
Dollars ($3,076,781) (the “Seller Parties R&W Insurance Costs Cap”) for the R&W
Insurance Costs and Buyer shall be obligated to pay any R&W Insurance Costs in
excess of the Seller Parties R&W Insurance Costs Cap except that, to the extent
that the R&W Insurance Costs exceed the Seller Parties R&W Insurance Costs Cap,
Buyer and Seller Parties shall each be responsible for paying 50% of the
reasonable attorneys’ fees actually incurred by Seller Parties’ counsel in
issuing the

81

 

--------------------------------------------------------------------------------

REIT Opinion and performing the diligence associated with its issuance, (ii)
except as set forth in this Section 9.11, Seller Parties shall not be obligated
to incur any costs, expenses or other liability with respect to the Buyer’s R&W
Insurance, (iii) Buyer shall receive a credit at Closing for any deposits or
advances of the R&W Insurance Costs paid by Buyer prior to Closing (which credit
shall be taken into account in determining whether the Seller Parties have paid
amounts exceeding the Seller Parties R&W Insurance Cap), and (iv) for the
avoidance of doubt, Buyer obtaining the Buyer’s R&W Insurance is not a condition
to Closing.

(d)Escrow Fees.  Seller Parties and Buyer will each pay one-half of any escrow
closing fees in connection with the closing of the transactions contemplated by
this Agreement.

9.12Attorneys’ Fees.  In any action or proceeding involving this Agreement or
the contents hereof, the prevailing party shall be entitled to recover from the
other party the prevailing party’s reasonable costs and expenses in such action
or proceeding, including reasonable attorneys’ fees.  The provisions of this
Section 9.12 shall survive Closing.

9.13Joint and Several. The obligations of Seller Parties under this Agreement
shall be joint and several.  Without limitation of the foregoing, each Seller
Party shall be jointly and severally liable for the performance of all
obligations of any one Seller Party under this Agreement.

9.14State-Specific Provisions. The following provisions shall apply to
Properties located in the following states, and in the event of any
inconsistency between the provisions of this Section 9.14 and the remainder of
this Agreement, the provisions of this Section 9.14 shall control and any
provision of this Agreement shall be deemed modified by the provisions contained
in this Section 9.14 solely with respect to such Property to the extent required
to effect each of the applicable state requirements herein.

(a)Arizona. Section 5.1(h) is hereby amended to add the following, solely with
respect to Properties located in Arizona: “Subject to the terms of this Section
5.1(h), Seller Parties’ obligation to discharge mechanics’ and contractors’
liens shall include lien rights reserved by preliminary 20-day notice.”

(b)California.

(i)IN CONNECTION WITH THE RELEASES GIVEN BY BUYER IN SECTION 7.6, BUYER HEREBY
ACKNOWLEDGES THAT IT HAS READ AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH IS SET FORTH BELOW, AND BUYER EXPRESSLY WAIVES
ALL RIGHTS UNDER CALIFORNIA CIVIL CODE SECTION 1542, AS AMENDED OR MODIFIED,
WHICH PROVIDES THAT: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR”

Buyer’s Initials: ___________

82

 

--------------------------------------------------------------------------------

(ii)As used herein, the term “Natural Hazard Area” shall mean those areas
identified as natural hazards in the Natural Hazard Disclosure Act, California
Government Code Sections 8589.3, 8589.4, and 51183.5, and California Public
Resources Code Sections 2621.9, 2694, and 4136, and any successor statutes or
laws (the “Act”). Seller Parties shall provide Buyer with a Natural Hazard
Disclosure Statement (“Disclosure Statement”) for each Property located in the
State of California. Buyer acknowledges that Seller Parties (or the applicable
Partnership Subsidiaries) have or will cause the Title Company to retain the
services of an expert (the “Natural Hazard Expert”) to examine the maps and
other information made available to the public by government agencies for the
purpose of enabling Seller Parties (or the applicable Partnership Subsidiaries)
to fulfill its disclosure obligations with respect to the Act and to prepare a
written report of the results of its examination (the “Report”). Buyer
acknowledges that the Report fully and completely discharges Seller Parties and
the applicable Partnership Subsidiaries from its disclosure obligations under
the Act, and, for the purpose of this Agreement, the provisions of California
Civil Code Section 1103.4 regarding the non-liability of Seller Parties and the
applicable Partnership Subsidiaries for errors or omissions not within their
personal knowledge shall be deemed to apply and the Natural Hazard Expert shall
be deemed to be an expert dealing within the scope of its expertise with respect
to the examination and Report. Buyer acknowledges and agrees that nothing
contained in the Disclosure Statement shall release Buyer from its obligation to
fully investigate the condition of the Properties, including, without
limitation, whether the Properties are located in any Natural Hazard Area. Buyer
shall be solely responsible for preparing and delivering its own Natural Hazard
Disclosure Statement to subsequent prospective buyers of the Properties. The
provisions of this Section 9.14(a)(ii) shall survive the Closing.

(iii)Notwithstanding any other provision hereof, Buyer shall cause deliver to be
delivered to Seller Parties One Hundred Dollars ($100) as independent
consideration for entering into this Agreement (the “Independent
Consideration”), which shall be nonrefundable in all circumstances and shall be
delivered to Seller as follows: If Buyer delivers the Signing Deposit to First
American, then an amount equal to the Independent Consideration shall be
promptly disbursed to Seller as the Independent Consideration, and if Buyer
causes the Buyer Guarantor to provide a Termination Fee Guaranty in lieu of the
Signing Deposit, then Buyer shall deliver an amount equal to the Independent
Consideration to Escrow Agent within two (2) Business Days after the date of
this Agreement, which amount shall be promptly disbursed to Seller Parties as
the Independent Consideration.

(c)Florida.  The following notification is provided pursuant to and is intended
to comply with the disclosure requirements of § 404.056, Florida Statutes:
“RADON GAS: Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department.”

(d)Intentionally Omitted.

83

 

--------------------------------------------------------------------------------

(e)New Jersey ISRA Compliance.

(i)Seller Parties have determined that certain of the tenants at their
properties located in New Jersey, as set forth on Schedule 9.14(e) (each, an
“ISRA Leasehold” and, collectively, the “ISRA Leaseholds”), are “industrial
establishments” pursuant to the Industrial Site Recovery Act, N.J.S.A. 13:1K-6
et seq., or its successor statute, regulation or guidance (“ISRA”), and,
therefore, the ISRA Leaseholds are subject to compliance with ISRA as a result
of the transactions contemplated by this Agreement (“ISRA Compliance”).  

(ii)Seller Parties will, at their sole cost and expense, prepare and submit to
the NJDEP (after review and approval by Buyer, not to be unreasonably withheld
conditioned or delayed) within ten (10) Business Days after the execution of
this Agreement: (i) an ISRA General Information Notice for each of the ISRA
Leaseholds and (ii), if applicable, an ISRA De Minimis Quantity Exemption
Affidavit with accompanying application fee for each of the ISRA Leaseholds
eligible for a De Minimis Quantity Exemption (the “DQE Affidavits”), each
completed on NJDEP’s approved form and each signed and certified by the
requisite signatory in accordance with NJDEP rules and guidance. Seller Parties
shall promptly and diligently commence efforts to, and thereafter continue to
use commercially reasonable efforts to, provide to Buyer, at the sole cost and
expense of Seller Parties and on or prior to the Closing Date, a De Minimis
Quantity Exemption for each of the eligible ISRA Leaseholds approved by NJDEP
pursuant to ISRA.

(iii)For each of the ISRA Leaseholds not eligible for a DQE approval from NJDEP,
Buyer will, at its sole cost and expense, prepare and submit to NJDEP on or
prior to the Closing Date (after review and approval by Seller Parties, not to
be unreasonably withheld, conditioned or delayed):  (i) a Remediation
Certification naming the Buyer as the “Party Agreeing to Conduct Remediation;”
(ii) a Remediation Funding Source; (iii) a Remediation Funding Source Surcharge
and a Remediation Cost Review and RFS/FA form, and Buyer, at its own cost and
expense, shall promptly proceed after Closing to complete ISRA Compliance with
respect to each of the ISRA Leaseholds not eligible for a DQE approval from
NJDEP.  Within ten (10) Business Days of the execution of this Agreement, Buyer
will, at its sole cost and expense, retain the services of an LSRP (reasonably
acceptable to Seller Parties) to serve as Buyer’s LSRP for ISRA Compliance at
the Property.  For any ISRA Leasehold not eligible for a DQE approval from
NJDEP, Buyer shall be required to promptly obtain a Response Action Outcome from
Buyer’s LSRP for the entire leasehold.

(iv)The provisions of this Section 9.14(e) of this Agreement shall survive the
Closing for a period of nine (9) months.

(v) As used in this Section 9.14(e) of this Agreement, the following terms have
the meanings defined below:

(a)“De Minimis Quantity Exemption” or “DQE” shall mean an exemption from ISRA
compliance obligations issued by NJDEP

84

 

--------------------------------------------------------------------------------

pursuant to ISRA based on de minimis quantities of hazardous substances or
hazardous wastes generated, manufactured, refined, transported, treated, stored,
handled or disposed of at an industrial establishment that would otherwise be
subject to ISRA, as set forth at N.J.A.C. 7:26B-5.9 or its successor statute or
regulation.  

(b)“Engineering Controls” shall mean any physical mechanism to contain or
stabilize contamination, or to ensure the effectiveness of a Remedial Action.
Engineering Controls may include, without limitation, caps, covers, dikes,
trenches, leachate control systems, signs, fences and physical access barriers.

(c) “Final Remediation Document” shall have the meaning as set forth at N.J.A.C.
7:26C-1.3, or its successor statute or regulation.

(d)“Institutional Controls” shall mean a mechanism used to limit human
activities at or near a contaminated site, or to ensure the effectiveness of
Remedial Action over time, when contaminants remain at a contaminated site in
levels or concentrations above the applicable remediation standard that would
allow unrestricted use of the applicable Property. Institutional Controls may
include, without limitation, structure, land and natural resource use
restrictions, classification exception areas, well restriction areas and deed
notices.

(e) “LSRP” shall mean a Licensed Site Remediation Professional who has been
issued a valid license pursuant to the Site Remediation Reform Act, N.J.S.A.
58:10C-1, and the implementing regulations, and who has been engaged with
respect to any ISRA Leasehold at the Property.

(f) “NJDEP” shall mean the New Jersey Department of Environmental Protection or
its successor agency.

(g)“Remedial Action” shall have the meaning as set forth at N.J.A.C. 7:26E-1.8,
or its successor statute or regulation.

(h) “Remedial Action Permit” shall mean a permit issued by the NJDEP to regulate
the operation, maintenance and inspection of Engineering Controls and/or
Institutional Controls pursuant to N.J.S.A. 58:10C-19 and N.J.A.C 7:26C-7, or
its successor statute or regulation.

(i)“Remediation Certification” shall mean a certification pursuant to ISRA
which, when submitted to the NJDEP by Seller Parties with respect to a ISRA
Leasehold, authorizes the transfer of ownership of such ISRA Leasehold from
Seller Parties to Buyer prior to the approval of a De Minimis Quantity Exemption
or issuance of a RAO by Seller Parties’ LSRP.

85

 

--------------------------------------------------------------------------------

(j)“Remediation Cost Review and RFS/FA Form” shall mean the current version of
the NJDEP form related to the estimate of the cost of remediation for the
purpose of establishing and maintaining a Remediation Funding Source.

(k)“Remediation Funding Source” shall mean any of the funding sources
promulgated by NJDEP in N.J.A.C. 7:26C-7 et seq. as required for the filing of a
Remediation Certification.

(l) “Remediation Funding Source Surcharge” shall mean the annual fee (currently
set as one percent (1%) of the required Remediation Funding Source) as required
under N.J.S.A. 58:10B-11.

(m)“Response Action Outcome” or “RAO” shall mean a written determination by
Sellers Parties’ LSRP that any contamination was remediated in accordance with
all applicable Laws and NJDEP regulations as defined at N.J.S.A. 58:10C-2 and
N.J.A.C. 7:26C-1.3; provided that Seller Parties’ LSRP shall be prohibited from
issuing any RAO conditioned upon or utilizing any Engineering Controls,
Institutional Controls and/or Remedial Action Permits as part of any Remedial
Action relating to ISRA Compliance at the New Jersey Leaseholds.

(f)Texas.

(i)The parties acknowledge that Buyer has deposited with Seller Parties the
amount of One Thousand Dollars ($1,000) (the “Independent Consideration”), which
shall be earned by Seller Parties upon execution and delivery of this Agreement
by Seller Parties and Buyer.  Seller Parties and Buyer hereby mutually
acknowledge and agree that the Independent Consideration represents adequate
bargained for consideration for Seller Parties’ execution and delivery of this
Agreement and Buyer’s right to have inspected the Texas Properties pursuant to
the terms of this Agreement.  The Independent Consideration is in addition to
and independent of any other consideration or payment provided for in this
Agreement and is nonrefundable in all events.  Upon the Closing or the
termination of this Agreement, the Independent Consideration shall be paid to
Seller Parties.

(ii)BUYER AGREES (WHICH AGREEMENT SHALL SURVIVE CLOSING OR TERMINATION OF THIS
AGREEMENT) TO INDEMNIFY, DEFEND, AND HOLD SELLER PARTIES, SELLER PARTIES’
PARTNERS, AFFILIATES, AND CONSULTANTS, AND THE MANAGERS, PARTNERS, TRUSTEES,
SHAREHOLDERS, DIRECTORS, OFFICERS, ATTORNEYS, EMPLOYEES AND AGENTS EACH OF THEM
FREE AND HARMLESS FROM ANY LOSS, INJURY, DAMAGE, CLAIM, LIEN, COST OR EXPENSE,
INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS, ARISING OUT OF A BREACH BY BUYER
OF THE PROVISIONS OF THIS AGREEMENT WITH RESPECT TO BUYER’S INSPECTION OF THE
TEXAS PROPERTIES, OR OTHERWISE FROM THE EXERCISE BY BUYER OR BUYER’S AGENTS OF
THE RIGHT OF ACCESS

86

 

--------------------------------------------------------------------------------

UNDER THIS AGREEMENT, EVEN IF SUCH LOSS, INJURY, DAMAGE, CLAIM LIEN, COST OR
EXPENSE IS ALLEGED TO HAVE BEEN CAUSED BY THE NEGLIGENCE OF THE INDEMNIFIED
PARTY.  THIS SECTION 9.14(f)(ii) SHALL SURVIVE CLOSING OR THE TERMINATION OF
THIS AGREEMENT.

(iii)A person who sells an interest in real property in this state shall give to
the purchaser of the property a written notice that reads substantially similar
to the following:

NOTICE REGARDING POSSIBLE ANNEXATION

If the property that is the subject of this contract is located outside the
limits of a municipality, the property may now or later be included in the
extraterritorial jurisdiction of a municipality and may now or later be subject
to jurisdiction of a municipality and may now or later be subject to annexation
by the municipality. Each municipality maintains a map that depicts its
boundaries and extraterritorial jurisdiction. To determine if the property is
located within a municipality’s extraterritorial jurisdiction or is likely to be
located within a municipality’s extraterritorial jurisdiction, contact all
municipalities located in the general proximity of the property for further
information.

The seller shall deliver the notice to the purchaser before the date the
executory contract binds the purchaser to purchase the property. The notice may
be given separately, as part of the contract during negotiations, or as part of
any other notice the seller delivers to the purchaser.  See exceptions in
Property Code.

(iv)Section 49.452. NOTICE TO PURCHASERS.

(a) (1) Any person who proposes to sell or convey real property located in a
district created under this title or by a special Act of the legislature that is
providing or proposing to provide, as the district’s principal function, water,
sanitary sewer, drainage, and flood control or protection facilities or
services, or any of these facilities or services that have been financed or are
proposed to be financed with bonds of the district payable in whole or part from
taxes of the district, or by imposition of a standby fee, if any, to household
or commercial users, other than agricultural, irrigation, or industrial users,
and which district includes less than all the territory in at least one county
and which, if located within the corporate area of a city, includes less than 75
percent of the incorporated area of the city or which is located outside the
corporate area of a city in whole or in substantial part, must first give to the
purchaser the written notice provided in this section.

 




87

 

--------------------------------------------------------------------------------

SCHEDULE A

Index of Defined Terms

2nd Amendment Drive Outparcel

Accountants

§5.22

§5.17

Acquisition Proposal

§4.3(a)

Act

§9.14(b)(ii)

Adjusted Working Capital

§1.4(g)

Affiliate Agreement

§2.17(f)

Agreed Amount

§7.2(f)

Agreed Value

§5.1(f)

Agreement

Preamble

Anti-Money Laundering Laws

§2.15

Anti-Terrorism Laws

§2.16

Assignment and Transfer Agreement

§6.4(a)

Audit Assistance

§5.17

Audit Inquiry Letter

§5.17

Banking Relationship Information

§2.19

Bankruptcy Code

§8.1

Base Adjusted Working Capital

§1.4(b)

BOA Account

Bonds

Bonds Credit Amount

Bonds Indemnity

§5.19(a)

§5.19(b)

§5.19(b)

§5.19(b)

Budgeted Real Estate Tax Amounts

§1.4(g)(vi)(e)

Buyer

Preamble

Business Day

§1.2

Buyer Closing Documents

§7.3(a)

Buyer Guarantor

§1.5(a)

Buyer Indemnified Party

§7.2(a)

Buyer Knowledge Party

§3.11(c)

Buyer Material Adverse Effect

§3.11(d)

Buyer Maximum Amount

Buyer Parties

Buyer Party

§7.3(b)

§8.1

§5.2

Buyer’s Knowledge

§3.11(c)

Buyer’s Refund

Buyer’s R&W Insurance

§1.4(m)

§9.11(c)

Buyer Subsidiary

§3.3

Buyer Surviving Covenants

§7.1(d)(i)

Cabot Fund

Preamble

Cabot REIT

Recitals

CAM and Real Estate Tax Expenses

§1.4(i)

CAM and Real Estate Tax Payables

§1.4(i)

 



88

 

--------------------------------------------------------------------------------

CAM and Real Estate Tax Receivables

CCR Estoppels

§1.4(i)

§5.18(b)

Chicago

§5.1(f)

Claim Notice

§7.2(d)

Claimed Amount

§7.2(d)

Closing

§1.2

Closing Adjusted Working Capital

§1.4(c)

Closing Cash Payment

§1.3

Closing Date

§1.2

Closing Pro-Rated Adjustment

§1.4(d)

Closing Statement

§6.4(f)

Code

§1.6(c)

Collective Refund

§1.4(m)

Collective Tax Period

Confidentiality Agreement

§1.4(m)

§5.2

Contract

§2.17(a)

Current Assets

§1.4(g)

Current Liabilities

§1.4(g)

Delaware Courts

De Minimis Quantity Exemption

§9.6

§9.14(e)(v)(a)

Deposit Escrow Agreement

Designated Agreement

§1.5(a)

§5.10

Disclosed Contract

§2.17(g)

Disclosure Statement

§9.14(b)(ii)

Dispute

§7.2(f)

DQE

§9.14(e)(v)(a)

DQE Affidavits

§9.14(e)(ii)

Employee Arrangement

Engineering Controls

§2.11(a)(ii)

§9.14(e)(v)(b)

Enterprise Drive Distribution

§5.23

Enterprise Drive Interests

§5.23

Enterprise Drive Property

§5.23

Entity Representations

§2.21

Environmental Reports

§2.10

ERISA

§2.11(a)(i)

Escrow Agent

§1.5(a)

Estimated Closing Adjusted Working Capital

§1.4(b)

Estimated Closing Date Balance Sheet

§1.4(b)

Estimated Pro-Rated Adjustment

§1.4(a)

Excluded Entity

§2.2(a)

Excluded Interests

Excluded Liability

Exclusion Notice (2nd Amendment Drive)

Exclusion Notice (Enterprise Drive)

Exclusion Notice (Third Flag Parkway)

Recitals

§7.2(a)

§5.22

§5.23

§5.21

Existing Leases

§1.4(g)(v)

89

 

--------------------------------------------------------------------------------

 

Existing Loans

§2.17(b)

Existing Policy

§5.1(f)

Existing Property Purchase Agreement

§2.9(l)

Existing Survey

§5.1(f)

FCPA

§2.15

Fidelity

Filing Representations

Final Remediation Document

Financial Information

§5.1(f)

§6.2(a)

§9.14(e)(v)(c)

§5.17

Financial Statements

§2.6(a)

First American

Fundamental Representations

§5.1(f)

§6.2(a)

GAAP

§1.4(b)

General Partner

Preamble

Governmental Entity

§2.5(b)

Ground Lease

§2.9(h)

Hatfield Letter of Credit

§5.19(a)

Holdback Escrow Agreement

Holdback Escrow Amount

§1.5(c)

§1.5(c)

Incentive Fees

§2.9(k)

Indebtedness

§2.17(b)

Indemnification Cut-Off Date

§7.2(b)(iii)

Indemnified Parties

§5.17

Indemnified Party

§5.7(a)

Indemnifying Parties

§5.7(a)

Indemnifying Party

Independent Consideration

Insolvency Event

Institutional Controls

§5.7(a)

§9.14(b)(iii)

§8.1

§9.14(e)(v)(d)

Insurance Policies

§2.18

Interest Purchase

Recitals

Interests

ISRA

ISRA Compliance

ISRA Leasehold

Recitals

§9.14(e)(i)

§9.14(e)(i)

§9.14(e)(i)

Knowledge

§3.11(c)

Laws

L/C Credit Amount

§2.5(b)

§5.19(a)

Lease Modifications

§1.4(g)(v)

Lease Schedule

§2.9(d)

Leasing Agreement

§2.17(d)

Letters of Credit

Lien Waivers

§5.19(a)

§5.20

Liens

§2.2(b)

Lis Pendens

§5.23

90

 

--------------------------------------------------------------------------------

 

Losses

§7.2(a)

LP Interests

LSRP

Material Adverse Effect

Recitals

§9.14(e)(v)(e)

§7.6(e)

Material Casualty Event

§5.16(c)

Material Casualty Notice

Material Condemnation Event

Material Condemnation Notice

§5.16(c)

§5.16

§5.16(d)

Material Title Defect

§5.1(g)

Management Agreement

Maximum Verus Payment

§2.17(d)

§5.20

Most Recent Balance Sheet

Natural Hazard Area

Natural Hazard Expert

§2.6(a)

§9.14(b)(ii)

§9.14(b)(ii)

Neutral Auditor

§1.4(c)

New Leases

NJDEP

§1.4(g)(v)

§9.14(e)(v)(f)

Obligatory Removal Matters

§5.1(f)

OFAC

§2.16

Operating Expenses

§1.4(g)(vi)(b)

Operating Partnership

OP Tax Claim

Recitals

§5.4(d)(viii)

Organizational Documents

§2.2(c)

Owner’s Title Policies

§5.1(f)

Partnership Knowledge Party

§7.6(c)

Partnership Subsidiaries

Recitals

Person

Permitted Exceptions

§2.2(a)

§5.1(g)

Plan Assets Regulation

§2.11(b)

Portfolio

Recitals

Post-Closing Adjustment Escrow

§1.4(o)

Post-Closing Adjustment Escrow Period

§1.4(o)

Post-Closing Adjustment Liabilities

§1.4(o)

Post-Closing Balance Sheet

§1.4(c)

Pre-12/15 Capital Projects

§2.20

Pre-12/15 Existing Leases

§1.4(g)(v)

Pro-Rated Adjustment

§1.4(g)

Pro-Rated Items

§1.4(g)(vi)

Properties

Recitals

Post-12/15 Existing Leases

§1.4(g)(v)

Purchase Consideration

§1.3

Purchase Price

RAO

§1.3(i)

§9.14(e)(v)(m)

Real Estate Taxes

§1.4(g)(vi)(a)

Real Property Representations

§2.21

91

 

--------------------------------------------------------------------------------

 

REIT

§2.12(j)

REIT Common Shares

Recitals

REIT Opinion

REIT Tax Claim

Remedial Action

Remedial Action Permit

Remediation Certification

Remediation Cost Review and RFS/FA Form

Remediation Funding Source

Remediation Funding Source Surcharge

Report

§6.4(c)

§5.4(d)(viii)

§9.14(e)(v)(g)

§9.14(e)(v)(h)

§9.14(e)(v)(i)

§9.14(e)(v)(j)

§9.14(e)(v)(k)

§9.14(e)(v)(l)

§9.14(b)(ii)

Required SEC Filings

§5.2

Response

Response Action Outcome

R&W Insurance Costs

Seefried

§7.2(f)

§9.14(e)(v)(m)

§9.11(c)

§5.20

Seller Closing Documents

§7.2(a)

Seller Deemed Approval Objection Notice

Seller Estoppel

Seller Indemnified Party

Seller Indemnifying Parties

§1.4(c)

§6.2(d)

§7.3(a)

§7.2(a)

Seller Indemnity Maximum Amount

§7.2(b)(ii)

Seller Objection Notice

§1.4(c)

Seller Parties

Preamble

Seller Parties Disclosure Letter

Article II

Seller Parties’ Knowledge

§7.6(c)

Seller Parties R&W Insurance Cap

§9.11(c)

Seller Representatives

§4.3(a)

Seller’s Refund

Seller Surviving Covenants

§1.4(m)

§7.1(b)(i)

Seller’s Tax Period

§1.4(m)

Service Contracts

§2.9(f)

Signing Deposit

SNDA

§1.5(a)

§5.18(a)

Space Lease

§2.9(d)

Straddle Period Return

§5.4(b)

Subsidiary

§2.2(a)

Subsidiary Interests

Recitals

Swaps

§2.17(c)

Target

Recitals

Target Companies

Recitals

Taxes

Tax Representations

§2.12(a)

§6.2(a)

Tax Return

§2.12(a)

Tenant Inducement Costs

§1.4(g)

92

 

--------------------------------------------------------------------------------

 

Termination Fee Guaranty

Third Flag Outparcel

§1.5(a)

§5.21

Third Party Provisions

§9.5

Threshold Amount

Title Affidavit

§7.2(b)(i)

§5.1(i)

Title Commitments

§5.1(f)

Title Company

§5.1(f)

Transfer Taxes

§9.11(b)

True-Up Date

§1.4(d)

Uncollected Tenant Payments

§1.4(g)(vi)(d)

USA Patriot Act

Verus

§2.16

§5.20

Violations

§5.1(j)

 

 

 

93

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Interest Purchase
Agreement to be signed by their respective officers thereunto duly authorized
all as of the date first written above.

BREIT INDUSTRIAL BOBCAT HOLDINGS LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

/s/ Giovanni Cutaia

 

 

Name:

 

Giovanni Cutaia

 

 

Title:

 

Senior Managing Director and Vice President

 




S-1

 

--------------------------------------------------------------------------------

CABOT INDUSTRIAL VALUE FUND IV, L.P., a Delaware limited partnership

 

By:

Cabot Industrial Value Fund IV Manager, Limited Partnership, a Massachusetts
limited partnership, its General Partner

 

By:

Cabot Industrial Value Fund IV Manager GP, LLC, a Massachusetts limited
liability company, its General Partner

By: Cabot Properties, Inc., a Massachusetts corporation, its Sole Manager


 

 

 

 

 

 

 

By:

 

/s/ Damian Q. Bailey

 

 

Name:

 

Damian Q. Bailey

 

 

Title:

 

Senior Vice President, Investments




CABOT INDUSTRIAL VALUE FUND IV MANAGER, LIMITED PARTNERSHIP, a Massachusetts
limited partnership

 

By:

Cabot Industrial Value Fund IV Manager GP, LLC, a Massachusetts limited
liability company, its General Partner

By: Cabot Properties, Inc., a Massachusetts corporation, its Sole Manager

 

 

 

 

 

 

 

By:

 

/s/ Damian Q. Bailey

 

 

Name:

 

Damian Q. Bailey

 

 

Title:

 

Senior Vice President, Investments

 

S-2

 